Exhibit 10.2

 

EXECUTION VERSION



 

 

LOAN AND SECURITY AGREEMENT

 

 

Dated as of October 8, 2020

 

 

 

among

 

 

 

SIENA LENDING GROUP LLC

as Lender,

 

FREIGHTCAR NORTH AMERICA, LLC

JAC OPERATIONS, INC.
FREIGHT CAR SERVICES, INC.

JAIX LEASING COMPANY

FREIGHTCAR SHORT LINE, INC.

JOHNSTOWN AMERICA, LLC

FREIGHTCAR ALABAMA, LLC

FREIGHTCAR RAIL SERVICES, LLC

and

FREIGHTCAR RAIL MANAGEMENT SERVICES, LLC

as Borrowers,

 

 

 

and

 

 

 

FREIGHTCAR AMERICA, INC.

as Guarantor

 

 



 

Loan and Security Agreement

 

TABLE OF CONTENTS

Page

1.   LOANS AND LETTERS OF CREDIT. 1 1.1   Amount of Loans / Letters of Credit 1
1.2   Reserves re Revolving Loans / Letters of Credit 1 1.3   Protective
Advances 2 1.4   Notice of Borrowing; Manner of Revolving Loan Borrowing 2
1.5   Other Provisions Applicable to Letters of Credit 2 1.6   Conditions of
Making the Loans and Issuing Letters of Credit 3 1.7   Repayments 4
1.8   Voluntary Termination of Loan Facilities. 4 1.9   Obligations
Unconditional 4 1.10   Reversal of Payments 5 2.   INTEREST AND FEES; LOAN
ACCOUNT. 6 2.1   Interest 6 2.2   Fees 6 2.3   Computation of Interest and Fees
6 2.4   Loan Account; Monthly Accountings 6 2.5   Further Obligations; Maximum
Lawful Rate 6 3.   SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER
ASSURANCES. 7 3.1   Grant of Security Interest 7 3.2   Possessory Collateral 7
3.3   Further Assurances 7 3.4   UCC Financing Statements 8 4.   CERTAIN
PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF PAYMENTS,
INSPECTION RIGHTS, AND APPRAISALS. 8 4.1   Cash Management 8 4.2   Application
of Payments 9 4.3   Notification; Verification 10 4.4   Power of Attorney 10
4.5   Disputes 11 4.6   Inventory 11 4.7   Access to Collateral, Books and
Records 12 4.8   Appraisals 12 5.   REPRESENTATIONS, WARRANTIES AND COVENANTS.
12 5.1   Existence and Authority 12 5.2   Names; Trade Names and Styles 13
5.3   Title to Collateral; Third Party Locations; Permitted Liens; Immaterial
Subsidiaries 13 5.4   Accounts, Chattel Paper and Inventory 14 5.5   Electronic
Chattel Paper 14 5.6   Capitalization; Investment Property 14 5.7   Commercial
Tort Claims 15

 

 -i- 

Loan and Security Agreement

 



5.8   Jurisdiction of Organization; Location of Collateral 15 5.9   Financial
Statements and Reports; Solvency 15 5.10   Tax Returns and Payments; Pension
Contributions 16 5.11   Compliance with Laws; Intellectual Property; Licenses 16
5.12   Litigation 18 5.13   Use of Proceeds 18 5.14   Insurance 18
5.15   Financial, Collateral and Other Reporting / Notices 19 5.16   Litigation
Cooperation 21 5.17   Maintenance of Collateral, Etc. 21 5.18   [Reserved] 21
5.19   No Default 21 5.20   No Material Adverse Change 21 5.21   Full Disclosure
21 5.22   Sensitive Payments 21 5.23   [Reserved] 21 5.24   [Reserved] 21
5.25   Negative Covenants 21 5.26   Financial Covenants 27 5.27   Employee and
Labor Matters 28 5.28   Post Closing Matters 28 6.   RELEASE, LIMITATION OF
LIABILITY AND INDEMNITY. 28 6.1   Release 28 6.2   Limitation of Liability 28
6.3   Indemnity/Currency Indemnity 29 7.   EVENTS OF DEFAULT AND REMEDIES. 29
7.1   Events of Default 29 7.2   Remedies with Respect to Lending
Commitments/Acceleration/Etc. 32 7.3   Remedies with Respect to Collateral 32
8.   LOAN GUARANTY. 34 8.1   Guaranty 34 8.2   Guaranty of Payment 34 8.3   No
Discharge or Diminishment of Loan Guaranty 34 8.4   Defenses Waived 35
8.5   Rights of Subrogation 35 8.6   Reinstatement; Stay of Acceleration 35
8.7   Information 36 8.8   Termination 36 8.9   Maximum Liability 36
8.10   Contribution 36 8.11   Liability Cumulative 37 9.   TAXES; mitigation
obligations; replacement of lenders. 37 9.1   Taxes. 37 9.2   Mitigation
Obligations; Replacement of Lender. 39 10.   GENERAL PROVISIONS. 40
10.1   Notices 40

 

 -ii- 

Loan and Security Agreement

 



10.2   Severability 42 10.3   Integration 42 10.4   Waivers 42 10.5   Amendment
42 10.6   Time of Essence 42 10.7   Expenses, Fee and Costs Reimbursement 42
10.8   Benefit of Agreement; Assignability; Servicer 43 10.9   Recordation of
Assignment 45 10.10   Participations 45 10.11   Headings; Construction 46
10.12   USA PATRIOT Act Notification 46 10.13   Counterparts; Email Signatures
46 10.14   GOVERNING LAW 46 10.15   WAIVERS AND JURISDICTION 46
10.16   Publication 47 10.17   Confidentiality 47 10.18   Borrowing Agency
Provisions 48

 

Information Certificate

Schedule A  Description of Certain Terms Schedule B  Definitions Schedule C 
Reserved Schedule D  Reporting Schedule E  Financial Covenants Schedule F 
Account Debtors Excluded from Concentration Limits Schedule 5.25(m)  Existing
Activities of Holdings Exhibit A  Form of Notice of Borrowing Exhibit B  Closing
Checklist Exhibit C  Client User Form Exhibit D  Authorized Accounts Form
Exhibit E  Form of Account Debtor Notification Exhibit F  Form of Compliance
Certificate Exhibit G  Form of Monthly Financial Model Exhibit H  Form of
Subordinated Intercompany Note

 

 





 -iii- 

 

 

Loan and Security Agreement

 

This Loan and Security Agreement (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of October 8, 2020 among (1) Siena Lending Group
LLC, together with its successors and permitted assigns (“Lender”), (2) JAC
Operations, Inc., a Delaware corporation (“JAC”), Freight Car Services, Inc., a
Delaware corporation (“Freight”), JAIX Leasing Company, a Delaware corporation
(“JAIX”), FreightCar Short Line, Inc., a Delaware corporation (“Short”),
Johnstown America, LLC, a Delaware limited liability company (“Johnstown”),
FreightCar Alabama, LLC, a Delaware limited liability company (“Alabama”),
FreightCar Rail Services, LLC, a Delaware limited liability company (“Rail”),
FreightCar Rail Management Services, LLC, a Delaware limited liability company
(“Management”), FreightCar North America, LLC, a Delaware limited liability
company (“FCNA” and together with JAC, Freight, JAIX, Short, Johnstown, Alabama,
Rail, Management and any other Person who from time to time becomes a Borrower
hereunder, collectively, the “Borrowers” and each individually, a “Borrower”)
and (3) each of the Affiliates of the Borrowers signatory to this Agreement from
time to time as guarantors (but excluding, for avoidance of doubt, any Excluded
Foreign Subsidiaries) (each a “Guarantor” and collectively, the “Guarantors”).
The Schedules and Exhibits to this Agreement are an integral part of this
Agreement and are incorporated herein by reference. Terms used, but not defined
elsewhere, in this Agreement are defined in Schedule B.

 

1.LOANS AND LETTERS OF CREDIT.

 

1.1               Amount of Loans / Letters of Credit. Revolving Loans and
Letters of Credit. Subject to the terms and conditions contained in this
Agreement, including Sections 1.3 and 1.6, Lender shall, from time to time prior
to the Maturity Date, at Borrowing Agent’s request, (i) make revolving loans to
Borrowers (“Revolving Loans”), and (ii) make, or cause or permit a Participant
(as defined in Section 10.10) to issue, letters of credit (“Letters of Credit”)
available to Borrowers; provided, that after giving effect to each such
Revolving Loan and each such Letter of Credit, (A) the outstanding balance of
all Revolving Loans and the Letter of Credit Balance will not exceed the lesser
of (x) the Maximum Revolving Facility Amount and (y) the Borrowing Base, and
(B) none of the other Loan Limits for Revolving Loans will be exceeded. All
Revolving Loans shall be made in and repayable in Dollars.

 

1.2               Reserves re Revolving Loans / Letters of Credit. Lender may,
with prior notice (email or otherwise) to Borrowing Agent, from time to time
establish and revise Reserves against the Borrowing Base and/or the Maximum
Revolving Facility Amount in such amounts and of such types as Lender deems
appropriate in its Permitted Discretion. Such Reserves shall be available for
Borrowing Agent to view in Passport 6.0 simultaneously with the imposition
thereof; provided, further that Lender shall have no liability for failing to
provide such email notice. The amount of any Reserve established by the Lender
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such Reserve as determined by the Lender (provided that
the circumstances, conditions, events or contingencies existing or arising prior
to the Closing Date and known to the Lender, in each case, prior to the Closing
Date, shall, to the extent not reserved for as of the Closing Date, not be the
basis for the establishment of any Reserves after the Closing Date, unless such
circumstances, conditions, events or contingencies shall have changed since the
Closing Date) in good faith and to the extent that such Reserve is in respect of
amounts that may be payable to third parties. Lender may also deduct such
Reserve from the Maximum Revolving Facility Amount at any time that such limit
is less than the amount of the Borrowing Base. Without limiting the foregoing,
references to Reserves shall include the Dilution Reserve. In no event shall the
establishment of a Reserve in respect of a particular actual or contingent
liability obligate Lender to make advances to pay such liability or otherwise
obligate Lender with respect thereto.



 

 

 

1.3               Protective Advances. Any contrary provision of this Agreement
or any other Loan Document notwithstanding, Lender is hereby authorized by
Borrowers at any time after the occurrence and during the continuation of a
Default or an Event of Default to make Revolving Loans to, or for the benefit
of, Borrowers that Lender, in its sole discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof or (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations (the “Protective Advances”). Any contrary provision of this
Agreement or any other Loan Document notwithstanding, Lender may direct the
proceeds of any Protective Advance to Borrowers or to such other Person as
Lender determines in its Permitted Discretion. All Protective Advances shall be
payable immediately upon demand.

 

1.4               Notice of Borrowing; Manner of Revolving Loan Borrowing.
Borrowing Agent shall request each Revolving Loan by an Authorized Officer
submitting such request via Passport 6.0 (or, if requested by Lender, by
delivering, in writing or via an Approved Electronic Communication, a Notice of
Borrowing substantially in the form of Exhibit A hereto) (each such request a
“Notice of Borrowing”). Subject to the terms and conditions of this Agreement,
including Sections 1.1 and 1.6, Lender shall, except as provided in Section 1.3,
deliver the amount of the Revolving Loan requested in the Notice of Borrowing
for credit to any account of Borrowers at a bank in the United States of America
as Borrowing Agent may specify (provided that such deposit account shall be
subject to a deposit control agreement in favor of Lender and approved by Lender
in form and substance reasonably satisfactory to the Lender) by wire transfer of
immediately available funds (a) on the same day if the Notice of Borrowing is
received by Lender on or before 12:00 p.m. Eastern Time on a Business Day, or
(b) on the immediately following Business Day if the Notice of Borrowing is
received by Lender after 12:00 p.m. Eastern Time on a Business Day, or is
received by Lender on any day that is not a Business Day. Lender shall charge to
Revolving Loan the Lender’s usual and customary fees for the wire transfer of
each Loan.

 

1.5               Other Provisions Applicable to Letters of Credit. Lender
shall, on the terms and conditions set forth in this Agreement (including the
terms and conditions set forth in Section 1.1 and Section 1.6), make Letters of
Credit available to Borrowers either by issuing them, or by causing other
financial institutions to issue them supported by Lender’s guaranty or
indemnification; provided, that after giving effect to each Letter of Credit,
the Letter of Credit Balance will not exceed the Letter of Credit Limit.
Notwithstanding anything in this Agreement, the parties agree that in connection
with Lender’s option to make Letters of Credit available to Borrowers by causing
other financial institutions to issue Letters of Credit, Lender may cause or
permit any Participant under this Agreement to cause other financial
institutions to issue such Letters of Credit and thereafter (a) all such Letters
of Credit shall be treated for all purposes under this Agreement as if such
Letters of Credit were requested by Borrowing Agent and made available by
Lender, (b) such Participant’s support of such Letters of Credit in the form of
a guaranty or indemnification shall be treated as if such support had been made
by Lender, (c) Borrowers hereby unconditionally and irrevocably, jointly and
severally agree to pay to Lender the amount of each payment or disbursement made
by such Participant or the applicable issuer under any such Letter of Credit
honoring any demand for payment thereunder upon demand in accordance with the
reimbursement provisions of this Section 1.5 and agrees that such reimbursement
obligations of Borrowers constitute Obligations under this Agreement, and (d)
any and all amounts paid by such Participant or the applicable issuer in respect
of any such Letter of Credit will, at the election of Lender, be treated for all
purposes as a Revolving Loan, and be payable, in the same manner as a Revolving
Loan. Borrowers agree to execute all documentation reasonably required by Lender
and/or the issuer of any Letter of Credit in connection with any such Letter of
Credit. Borrowers hereby unconditionally and irrevocably, jointly and severally
agree to reimburse Lender and/or the applicable issuer for each payment or
disbursement made by Lender and/or the applicable issuer under any Letter of
Credit honoring any demand for payment made thereunder, in each case on the date
that such payment or disbursement is made. Borrowers’ reimbursement obligations
hereunder shall be irrevocable and unconditional under all circumstances,
including (w) any lack of validity or enforceability of any Letter of Credit,
this Agreement or any other Loan Document, (x) the existence of any claim,
set-off, defense or other right which any Loan Party may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), Lender,
any Participant, the applicable issuer under any Letter or Credit, or any other
Person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between any Loan Party and
the beneficiary named in any Letter of Credit), (y) any lack of validity,
sufficiency or genuineness of any document which Lender or the applicable issuer
has determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (z) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Any and all amounts paid by Lender and any Participant in respect of a
Letter of Credit will, at the election of Lender, be treated for all purposes as
a Revolving Loan, and bear interest, and be payable, in the same manner as a
Revolving Loan.



 -2- 

 

 

1.6               Conditions of Making the Loans and Issuing Letters of Credit.
Lender’s obligation to make any Loan or issue or cause any Letter of Credit to
be issued under this Agreement is subject to the following conditions precedent,
all of which must be satisfied in a manner acceptable to Lender (and as
applicable, pursuant to documentation which in each case is in form and
substance acceptable to Lender) as of each day that such Loan is made or such
Letter of Credit is issued, as applicable:

 

(a)    Loans and Letters of Credit Made and/or Issued on the Closing Date: With
respect to Loans made, and/or Letters of Credit issued, on the Closing Date, (i)
each applicable Loan Party shall have duly executed and/or delivered, or, as
applicable, shall have caused such other applicable Persons to have duly
executed and or delivered, to Lender such agreements, instruments, documents
and/or certificates listed on the closing checklist attached hereto as Exhibit
B;1 (ii) Lender shall have completed its business and legal due diligence
pertaining to the Loan Parties, their respective businesses and assets, with
results thereof satisfactory to Lender in its sole discretion; (iii) Lender’s
obligations and commitments under this Agreement shall have been approved by
Lender’s Credit Committee; (iv) after giving effect to such Loans and Letters of
Credit, as well as to the payment of all trade payables older than sixty (60)
days past due and the consummation of all transactions contemplated hereby to
occur on the Closing Date, closing costs and any book overdraft, Minimum
Liquidity of Borrowers shall be no less than $12,000,000; and (v) Borrowers
shall have paid to Lender all fees due on the Closing Date and payable under the
terms of the Fee Letter, and shall have paid or reimbursed Lender for all of
Lender’s reasonable and out-of-pocket costs, charges and expenses incurred
through the Closing Date; and

 

(b)    All Loans and/or Letters of Credit: With respect to Loans made and/or
Letters of Credit issued, on the Closing Date and/or at any time thereafter, in
addition to the conditions specified in clause (a) above as applicable, (i)
Borrowers shall have provided to Lender such information as Lender may
reasonably require in order to determine the Borrowing Base, as of such
borrowing or issue date, after giving effect to such Loans and/or Letters of
Credit, as applicable; (ii) each of the representations and warranties set forth
in this Agreement and in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that are already qualified as to
“materiality” or “Material Adverse Effect” in the text thereof) as of the date
such Loan is made and/or such Letter of Credit is issued (or to the extent any
representations or warranties are expressly made solely as of an earlier date,
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that are already qualified as to “materiality” or
“Material Adverse Effect” in the text thereof) as of such earlier date), both
before and after giving effect thereto; and (iii) no Default or Event of Default
shall be in existence, both before and immediately after giving effect thereto.

 

________________________

1 NTD: We understand that the landlord waivers for the Chicago HQ and Johnstown
will be delivered within 30 days of closing. The only landlord waiver required
at closing is for the Shoals facility.



 -3- 

 

 

1.7               Repayments.

 

(a)    Revolving Loans/Letters of Credit. If at any time for any reason
whatsoever (including without limitation as a result of currency fluctuations)
(i) the sum of the outstanding balance of all Revolving Loans and the Letter of
Credit Balance exceeds the lesser of (x) the Maximum Revolving Facility Amount
and (y) the Borrowing Base, or (ii) any of the Loan Limits for Revolving Loans
or Letters of Credit are exceeded, then in each case, Borrowers will promptly,
but in any event within one (1) Business Day, jointly and severally pay to
Lender an amount equal to such excess (or, with respect to the Letter of Credit
Balance, provide cash collateral to Lender in the manner set forth in clause (c)
below) as shall cause Borrowers to eliminate such excess (such excess, an
“Overadvance”). Borrower may, at any time prepay or re borrow Revolving Loans,
in each case subject to the terms and conditions of this Agreement.

 

(b)    [Reserved]

 

(c)    Maturity Date Payments / Cash Collateral. All remaining outstanding
monetary Obligations, including all accrued and unpaid fees described in the Fee
Letter, shall be payable in full on the Maturity Date. Without limiting the
generality of the foregoing, if, on the Maturity Date, there are any outstanding
Letters of Credit, then on such date Borrowers shall provide to Lender cash
collateral in an amount equal to 103% of the Letter of Credit Balance to secure
all of the Obligations (including estimated attorneys’ fees and other expenses)
relating to said Letters of Credit, pursuant to a cash pledge agreement in form
and substance reasonably satisfactory to Lender.

 

(d)    Currency Due. If, notwithstanding the terms of this Agreement or any
other Loan Document, Lender receives any payment from or on behalf of Borrowers
or any other Person in a currency other than the Currency Due, Lender may
convert the payment (including the monetary proceeds of realization upon any
Collateral and any funds then held in a cash collateral account) into the
Currency Due at exchange rate selected by Lender in the manner contemplated by
Section 6.3(b) and Borrowers shall jointly and severally reimburse Lender on
demand for all reasonable costs they incur with respect thereto. To the extent
permitted by law, the obligation shall be satisfied only to the extent of the
amount actually received by Lender upon such conversion.

 

1.8               Voluntary Termination of Loan Facilities.. Borrowers may, on
at least fifteen (15) days prior and irrevocable written notice received by
Lender, permanently terminate the Loan facilities by repaying all of the
outstanding Obligations, including all principal, interest and fees with respect
to the Revolving Loans, and an Early Payment/Termination Premium in the amount
specified in the paragraph under the heading “Early Payment/Termination Premium”
in the Fee Letter. If, on the date of a voluntary termination pursuant to this
Section 1.8, there are any outstanding Letters of Credit, then on such date, and
as a condition precedent to such termination, Borrowers shall provide to Lender
cash collateral in an amount equal to 103% of the Letter of Credit Balance to
secure all of the Obligations (including reasonable attorneys’ fees and other
expenses) relating to said Letters of Credit, pursuant to a cash pledge
agreement in form and substance reasonably satisfactory to Lender. From and
after such date of termination, Lender shall have no obligation whatsoever to
extend any additional Loans or Letters of Credit and all of its lending
commitments hereunder shall be terminated.

 

1.9               Obligations Unconditional.

 

(a)    The payment and performance of all Obligations shall constitute the
absolute and unconditional obligations of each Loan Party and shall be
independent of any defense or rights of set-off, recoupment or counterclaim
which any Loan Party or any other Person might otherwise have against Lender or
any other Person. All payments required (other than by Lender) by this Agreement
and/or the other Loan Documents shall be made in Dollars (unless payment in a
different currency is expressly provided otherwise in the applicable Loan
Document) paid free of any deductions or withholdings for any taxes or other
amounts (except as set forth in Section 9.1) and without abatement, diminution
or set-off. If any Loan Party is required by applicable law to make such a
deduction or withholding from a payment under this Agreement or under any other
Loan Document, such Loan Party shall pay to Lender such additional amount as is
necessary to ensure that, after the making of such deduction or withholding,
Lender receives (free from any liability in respect of any such deduction or
withholding) a net sum equal to the sum which it would have received and so
retained had no such deduction or withholding been made or required to be made.
Each Loan Party shall (i) pay the full amount of any deduction or withholding,
which it is required to make by law, to the relevant authority within the
payment period set by applicable law, and (ii) promptly after any such payment,
deliver to Lender an original (or certified copy) official receipt issued by the
relevant authority in respect of the amount withheld or deducted or, if the
relevant authority does not issue such official receipts, such other evidence of
payment of the amount withheld or deducted as is reasonably acceptable to
Lender.



 -4- 

 

 

(b)    If, at any time and from time to time after the Closing Date (or at any
time before or after the Closing Date with respect to (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith, or (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case for purposes of this clause (y) pursuant to Basel III, regardless of
the date enacted, adopted or issued), (i) any change in any existing law,
regulation, treaty or directive or in the interpretation or application thereof,
(ii) any new law, regulation, treaty or directive enacted or application
thereof, or (iii) compliance by Lender with any request or directive (whether or
not having the force of law) from any Governmental Authority, central bank or
comparable agency (A) subjects Lender to any Taxes with respect to any Loan
Document (except for Indemnified Taxes and Excluded Taxes), or (B) imposes on
Lender any other condition or increased cost in connection with the transactions
contemplated thereby or participations therein, and the result of any of the
foregoing is to increase the cost to Lender of making or continuing any Loan or
Letter of Credit or to reduce any amount receivable hereunder or under any other
Loan Documents, then, in any such case, Borrowers shall promptly and jointly and
severally pay to Lender, when notified to do so by Lender, any additional
amounts necessary to compensate Lender, on an after-tax basis, for such
additional cost or reduced amount as determined by Lender. Each such notice of
additional amounts payable pursuant to this Section 1.9(b) submitted by Lender
to Borrowing Agent shall, absent manifest error, be final, conclusive and
binding for all purposes.

 

(c)    This Section 1.9 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Obligations.

 

1.10           Reversal of Payments. To the extent that any payment or payments
made to or received by Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid to any trustee, receiver or
other Person under any state, federal or other bankruptcy or other such
applicable law, then, to the extent thereof, such amounts (and all Liens, rights
and remedies therefore) shall be revived as Obligations (secured by all such
Liens) and continue in full force and effect under this Agreement and under the
other Loan Documents as if such payment or payments had not been received by
Lender. This Section 1.10 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Obligations.

 -5- 

 

 



2.INTEREST AND FEES; LOAN ACCOUNT.

 

2.1               Interest. All Loans and other monetary Obligations shall bear
interest at the interest rate(s) set forth in Section 3 of Schedule A, and
accrued interest shall be payable (a) on the first day of each month in arrears,
(b) upon a prepayment of such Loan in accordance with Section 1.8, and (c) on
the Maturity Date; provided, that after the occurrence and during the
continuation of an Event of Default, all Loans and other monetary Obligations
shall, at the election of the Lender, bear interest at a rate per annum equal to
two (2) percentage points in excess of the rate otherwise applicable thereto
(the “Default Rate”), and all such interest shall be payable on demand. Changes
in the interest rate shall be effective as of the date of any change in the Base
Rate.

 

2.2               Fees. Borrowers shall jointly and severally pay Lender the
fees set forth in the Fee Letter on the dates set forth therein, which fees are
in addition to all fees and other sums payable by Borrowers or any other Person
to Lender under this Agreement or under any other Loan Document, and, in each
case are not refundable once paid.

 

2.3               Computation of Interest and Fees. All interest and fees shall
be calculated daily on the outstanding monetary Obligations based on the actual
number of days elapsed in a year of 360 days.

 

2.4               Loan Account; Monthly Accountings. Lender shall maintain a
loan account for Borrowers reflecting all outstanding Loans and the Letters of
Credit Balance, along with interest accrued thereon and such other items
reflected therein (the “Loan Account”), and shall provide Borrowing Agent with a
monthly accounting reflecting the activity in the Loan Account, viewable by
Borrowing Agent on Passport 6.0. Each accounting shall be deemed correct,
accurate and binding on Borrowers and an account stated (except for reverses and
reapplications of payments made and corrections of errors discovered by Lender),
unless Borrowing Agent notifies Lender in writing to the contrary within thirty
(30) days after such account is rendered, describing the nature of any alleged
errors or omissions. However, Lender’s failure to maintain the Loan Account or
to provide any such accounting shall not affect the legality or binding nature
of any of the Obligations. Interest, fees and other monetary Obligations due and
owing under this Agreement (including fees and other amounts paid by Lender to
issuers of Letters of Credit) may, in Lender’s reasonable discretion, be charged
to the Loan Account, and will thereafter be deemed to be Revolving Loans and
will bear interest at the same rate as other Revolving Loans.

 

2.5               Further Obligations; Maximum Lawful Rate. With respect to all
monetary Obligations for which the interest rate is not otherwise specified
herein (whether such Obligations arise hereunder or under any other Loan
Document, or otherwise), such Obligations shall bear interest at the rate(s) in
effect from time to time with respect to the applicable Loan and shall be
payable upon demand by Lender. In no event shall the interest charged with
respect to any Loan or any other Obligation exceed the maximum amount permitted
under applicable law. Notwithstanding anything to the contrary herein or
elsewhere, if at any time the rate of interest payable or other amounts
hereunder or under any other Loan Document (the “Stated Rate”) would exceed the
highest rate of interest or other amount permitted under any applicable law to
be charged (the “Maximum Lawful Rate”), then for so long as the Maximum Lawful
Rate would be so exceeded, the rate of interest and other amounts payable shall
be equal to the Maximum Lawful Rate; provided, that if at any time thereafter
the Stated Rate is less than the Maximum Lawful Rate, Borrowers shall, to the
extent permitted by applicable law, continue to pay interest and such other
amounts at the Maximum Lawful Rate until such time as the total interest and
other such amounts received is equal to the total interest and other such
amounts which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable or such other amounts
payable. Thereafter, the interest rate and such other amounts payable shall be
the Stated Rate unless and until the Stated Rate again would exceed the Maximum
Lawful Rate, in which event this provision shall again apply. In no event shall
the total interest or other such amounts received by Lender exceed the amount
which it could lawfully have received had the interest and other such amounts
been calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, Lender has received interest or other such
amounts hereunder in excess of the Maximum Lawful Rate, such excess amount shall
be applied to the reduction of the principal balance of the Loans or to other
Obligations (other than interest) payable hereunder, and if no such principal or
other Obligations are then outstanding, such excess or part thereof remaining
shall be paid to Borrowers. In computing interest payable with reference to the
Maximum Lawful Rate applicable to any Lender, such interest shall be calculated
at a daily rate equal to the Maximum Lawful Rate divided by the number of days
in the year in which such calculation is made.

 -6- 

 

 



3.SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES.

 

3.1               Grant of Security Interest. To secure the full payment and
performance of all of the Obligations, and subject to the Intercreditor
Agreement, each Loan Party hereby collaterally assigns by way of security
interest to Lender and grants to Lender a continuing security interest solely in
the following property of each Loan Party, whether tangible or intangible, now
or hereafter owned, existing, acquired or arising and wherever now or hereafter
located (the “Collateral”): (a) all Accounts (whether or not Eligible Accounts),
(b) all Inventory (whether or not Eligible Inventory), (c) to the extent arising
from, relating to, evidencing or governing any of the items referred to in the
preceding clauses (a) and (b), all Chattel Paper (including Electronic Chattel
Paper), Instruments, Documents, Letter-of-Credit Rights, warehouse receipts,
bills of lading, Supporting Obligations, (c) all Deposit Accounts (other than
Excluded Accounts), cash, Cash Equivalents, books, records and general
intangibles (including all software, all tax refunds for the most recent year
and all rights to business interruption insurance and the proceeds thereof) to
the extent used in the billing and collection of such Accounts but excluding,
for the avoidance of doubt, Intellectual Property and (d) all proceeds and
products of each of the items set forth in clauses (a), (b) and (c) hereof.
Notwithstanding anything contained in this Agreement to the contrary, the terms
“Collateral” shall not include Excluded Assets.

 

3.2               Possessory Collateral. Subject to the Intercreditor Agreement,
promptly, but in any event no later than fifteen (15) days after any Loan
Party’s receipt of any portion of the Collateral evidenced by an agreement,
Instrument or Document, including any Tangible Chattel Paper, in each case, with
an individual value in excess of $250,000 or an aggregate value in excess of
$500,000, such Loan Party shall deliver the original thereof to Lender together
with an appropriate endorsement or other specific evidence of assignment thereof
to Lender (in form and substance satisfactory to Lender in its Permitted
Discretion). If an endorsement or assignment of any such items shall not be made
for any reason, Lender is hereby irrevocably authorized, as attorney and
agent-in-fact (coupled with an interest) for each Loan Party, to endorse or
assign the same on such Loan Party’s behalf.

 

3.3               Further Assurances.

 

(a)    Each Loan Party will, at the time that any Loan Party forms any direct or
indirect Subsidiary, acquires any direct or indirect Subsidiary after the
Closing Date (in each case, other than an Excluded Subsidiary), within thirty
(30) days of such event (or such later date as permitted by Lender in its sole
discretion) (i) cause such new Subsidiary to become a Loan Party and to grant
Lender a first priority Lien (subject to Permitted Liens) in and to the assets
of such newly formed or acquired Subsidiary; provided, that the foregoing shall
not apply to Real Property, and (ii) provide to Lender all other documentation,
including one or more opinions of counsel reasonably satisfactory to Lender,
which, in its opinion, is appropriate with respect to the execution and delivery
of the applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 3.3 shall constitute a
Loan Document.

 -7- 

 

 



(b)    Subject to the Intercreditor Agreement, each Loan Party will, and will
cause each of the other Loan Parties to, at any time upon the reasonable request
of Lender, execute or deliver to Lender any and all financing statements,
security agreements, assignments, opinions of counsel, and all other documents
(the “Additional Documents”) that Lender may reasonably request in form and
substance reasonably satisfactory to Lender, to create, perfect, and continue to
be perfected or to better perfect Lender’s Liens in the Collateral of each of
the Loan Parties (whether now owned or hereafter arising or acquired, tangible,
intangible, real or personal), to create and perfect Liens in favor of Lender in
any Real Property acquired by any other Loan Party with a fair market value in
excess of $1,000,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, if any Borrower or any other Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time following the request to do so, each Borrower and
each other Loan Party hereby authorizes Lender to execute any such Additional
Documents in the applicable Loan Party’s name and authorizes Lender to file such
executed Additional Documents in any appropriate filing office.

 

(c)    Each Loan Party shall, at its own cost and expense, promptly and duly
take, execute, acknowledge and deliver (and/or use commercially reasonable
efforts to cause such other applicable Person to take, execute, acknowledge and
deliver) all such further acts, documents, agreements and instruments as Lender
shall deem reasonably necessary in order to (i) carry out the intent and
purposes of the Loan Documents and the transactions contemplated thereby, (ii)
establish, create, preserve, protect and perfect a first priority lien (subject
only to Permitted Liens) in favor of Lender in all Collateral (wherever located)
from time to time owned by the Loan Parties, (iii) cause each Loan Party to
guarantee all of the Obligations, all pursuant to documentation that is in form
and substance satisfactory to Lender in its Permitted Discretion and (iv)
facilitate the collection of the Collateral. Without limiting the foregoing,
each Loan Party shall, at its own cost and expense, promptly and duly take,
execute, acknowledge and deliver (and/or use commercially reasonable efforts to
cause such other applicable Person to take, execute, acknowledge and deliver) to
Lender all promissory notes, security agreements, agreements with landlords,
mortgagees and processors and other bailees, subordination and intercreditor
agreements and other agreements, instruments and documents, in each case in form
and substance reasonably acceptable to Lender, as Lender may request from time
to time to perfect in the exercise of its Permitted Discretion, protect, and
maintain Lender’s security interests in the Collateral, including the required
priority thereof, and to fully carry out the transactions contemplated by the
Loan Documents; provided, that the foregoing shall not apply to Real Property or
Excluded Assets.

 

3.4               UCC Financing Statements. Each Loan Party authorizes Lender to
file, transmit, or communicate, as applicable, from time to time, Uniform
Commercial Code financing statements, along with amendments and modifications
thereto, in all filing offices selected by Lender, listing such Loan Party as
the debtor and Lender as the secured party, and describing the collateral
covered thereby in such manner as Lender may elect, including using descriptions
such as “all personal property of debtor” or “all assets of debtor” or words of
similar effect. Each Loan Party also hereby ratifies its authorization for
Lender to have filed in any filing office any financing statements filed prior
to the date hereof.

 

4.CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF
PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS.

 

4.1               Cash Management. Each Loan Party hereby represents and
warrants that all Deposit Accounts (other than Excluded Accounts) and all other
depositary and other accounts maintained by each Loan Party (other than Excluded
Accounts) as of the Closing Date are described in Section 34 of the Information
Certificate, which description includes for each such account the name of the
Loan Party maintaining such account, the name of the financial institution at
which such account is maintained, the account number, and the purpose of such
account. After the Closing Date, within forty-five (45) days after the
establishment of a Deposit Account (other than an Excluded Account) (or such
later date as the Lender may agree in writing in its sole discretion), the
applicable Loan Party shall cause such Deposit Account to be subject to a
control agreement by and among the applicable Loan Party, the Lender and the
depositary institution, in form and substance satisfactory to the Lender in its
Permitted Discretion; provided, that, any existing Deposit Account (other than
Excluded Accounts) shall not be closed prior to the establishment of a control
agreement on such new Deposit Account . Each Loan Party will, at its expense,
establish (and revise from time to time as Lender may require in its Permitted
Discretion) procedures acceptable to Lender, in Lender’s Permitted Discretion,
for the collection of checks, wire transfers and all other proceeds of all of
such Loan Party’s Accounts and other Collateral (“Collections”), which shall
include depositing all Collections received by such Loan Party into one or more
bank accounts maintained in the name of such Loan Party (but as to which upon
the occurrence and during the continuance of a Springing DACA Event, Lender will
have exclusive access) (each, a “Springing DACA Account”), under an arrangement
acceptable to Lender in its Permitted Discretion with a depository bank
satisfactory to Lender in its Permitted Discretion, pursuant to which all funds
deposited into each Springing DACA Account are, upon the occurrence and during
the continuance of a Springing DACA Event, to be transferred to Lender in such
manner, and with such frequency, as Lender shall specify. Each Borrower agrees
to execute, and to cause its depository banks and other account holders to
execute, such springing deposit account control agreements and other
documentation as Lender shall require in its Permitted Discretion from time to
time in connection with the foregoing, all in form and substance satisfactory to
Lender in its Permitted Discretion, and in any event such arrangements and
documents must be in place on the Closing Date with respect to accounts in
existence on the Closing Date, in each case excluding Excluded Accounts. Prior
to the Closing Date, Borrower shall deliver to Lender a complete and executed
Authorized Accounts form regarding Borrower’s operating account(s) into which
the proceeds of Loans are to be paid in the form of Exhibit D annexed hereto.



 -8- 

 

 

4.2               Application of Payments. All amounts paid to or received by
Lender in respect of the monetary Obligations, from whatever source (whether
from any Borrower or any other Loan Party pursuant to such other Loan Party’s
guaranty of the Obligations, any realization upon any Collateral, or otherwise)
shall, unless otherwise directed by Borrowing Agent with respect to any
particular payment (unless an Event of Default shall then be continuing, in
which event Lender may disregard Borrowing Agent’s direction), be applied by
Lender to the Obligations in such order as Lender may elect, and absent such
election shall be applied as follows:

 

(a)    FIRST, to reimburse Lender for all out-of-pocket costs and expenses, and
all indemnified losses, incurred by Lender which are reimbursable to Lender in
accordance with this Agreement and/or any of the other Loan Documents,

 

(b)    SECOND, to any accrued but unpaid interest on any Protective Advances,

 

(c)    THIRD, to the outstanding principal of any Protective Advances,

 

(d)    FOURTH, to any accrued but unpaid fees owing to Lender under this
Agreement and/or any other Loan Documents,

 

(e)    FIFTH, to any unpaid accrued interest on the Obligations,

 

(f)     SIXTH, to the outstanding principal of the Obligations, and, to the
extent required by this Agreement, to cash collateralize the Letter of Credit
Balance, and

 

(g)    SEVENTH, to the payment of any other outstanding Obligations; and after
payment in full in cash of all of the outstanding monetary Obligations, any
further amounts paid to or received by Lender in respect of the Obligations (so
long as no monetary Obligations are outstanding) shall be paid over to Borrowers
or such other Person(s) as may be legally entitled thereto. For purposes of
determining the Borrowing Base, such amounts will be credited to the Loan
Account and the Collateral balances to which they relate upon Lender’s receipt
of an advice from Lender’s Bank (set forth in Section 5 of Schedule A) that such
items have been credited to Lender’s account at Lender’s Bank (or upon Lender’s
deposit thereof at Lender’s Bank in the case of payments received by Lender in
kind), in each case subject to final payment and collection. However, for
purposes of computing interest on the Obligations, such items shall be deemed
applied by Lender two (2) Business Day after Lender’s receipt of advice of
deposit thereof at Lender’s Bank.



 -9- 

 

 

4.3               Notification; Verification. Lender or its designee may, from
time to time, whether or not a Default or Event of Default has occurred:
(a) verify directly with the Account Debtors of the Loan Parties (or by any
reasonable manner and through any reasonable medium Lender considers advisable
in the exercise of its Permitted Discretion) the validity, amount and other
matters relating to the Accounts and Chattel Paper of the Loan Parties, by means
of mail, telephone or otherwise, either in the name of the applicable Loan Party
or Lender or such other name as Lender may choose and (b) notify Account Debtors
of the Loan Parties that Lender has a security interest in the Accounts of the
Loan Parties. Lender or its designee may, upon the occurrence and during the
continuation of a Default or Event of Default: (a) require any Loan Party to
cause all invoices and statements which it sends to Account Debtors or other
third parties to be marked, in a manner satisfactory to Lender, to reflect
Lender’s security interest therein and payment instructions acceptable to Lender
(b) direct such Account Debtors to make payment thereof directly to Lender; such
notification to be sent on the letterhead of such Loan Party and substantially
in the form of Exhibit E annexed hereto; and (c) demand, collect or enforce
payment of any Accounts and Chattel Paper (but without any duty to do so). After
the occurrence and during the continuation of an Event of Default, each Loan
Party hereby authorizes Account Debtors to make payments directly to Lender and
to rely on notice from Lender without further inquiry. After the occurrence and
during the continuation of an Event of Default, Lender may on behalf of each
Loan Party endorse all items of payment received by Lender that are payable to
such Loan Party for the purposes described above.

 

4.4               Power of Attorney.

 

Each Loan Party hereby grants to Lender an irrevocable power of attorney,
coupled with an interest, authorizing and permitting Lender (acting through any
of its officers, employees, attorneys or agents), at Lender’s option (and solely
with respect to any actions taken by Lender under Section 4.4(a) below, in the
exercise of its Permitted Discretion), but without obligation, with or without
notice to such Loan Party, and at such Loan Party’s expense, to do any or all of
the following, in such Loan Party’s name or otherwise:

 

(a)    (i) execute on behalf of such Loan Party any documents that Lender may
deem advisable in order to perfect, protect and maintain Lender’s security
interests, and priority thereof, in the Collateral (including such financing
statements and continuation financing statements, and amendments or other
modifications thereto, as Lender shall deem necessary or appropriate); (ii)
endorse such Loan Party’s name on all checks and other forms of remittances
received by Lender; (iii) pay any sums required on account of such Loan Party’s
taxes or to secure the release of any Liens therefor; (iv) pay any amounts
necessary to obtain, or maintain in effect, any of the insurance described in
Section 5.14; (v) receive and otherwise take control in any manner of any cash
or non-cash items of payment or Proceeds of Collateral; (vi) receive, open and
process all mail addressed to such Loan Party at any post office box/lockbox
maintained by Lender for such Loan Party or at any other business premises of
Lender with Collections to be promptly transferred to any springing DACA Account
maintained with the Lender and any mail unrelated to Collections to be promptly
remitted to such Loan Party along with copies of all other mail addressed to
such Loan Party and received by Lender, and (vii) endorse or assign to Lender on
such Loan Party’s behalf any portion of Collateral evidenced by an agreement,
Instrument or Document if an endorsement or assignment of any such items is not
made by Borrowers pursuant to Section 3.2; and



 -10- 

 

 

(b)    After the occurrence and during the continuance of an Event of Default
and subject to the terms and conditions of Section 7 of this Agreement; (i)
execute on behalf of such Loan Party any document exercising, transferring or
assigning any option to purchase, sell or otherwise dispose of or lease (as
lessor or lessee) any real or personal property which is part of the Collateral
or in which Lender has an interest; (ii) execute on behalf of such Loan Party
any invoices relating to any Accounts, any draft against any Account Debtor, any
proof of claim in bankruptcy, any notice of Lien or claim, and any assignment or
satisfaction of mechanic’s, materialman’s or other Lien; (iii) except as
otherwise provided in Section 4.3 hereof, execute on behalf of such Loan Party
any notice to any Account Debtor; (iv) pay, contest or settle any Lien, charge,
encumbrance, security interest and adverse claim in or to any of the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (v) grant extensions of time to pay, compromise claims
relating to, and settle Accounts, Chattel Paper and General Intangibles for less
than face value and execute all releases and other documents in connection
therewith; (vi) settle and adjust, and give releases of, any insurance claim
that relates to any of the Collateral and obtain payment therefor; (vii)
instruct any third party having custody or control of any Collateral or books or
records belonging to, or relating to, such Loan Party to give Lender the same
rights of access and other rights with respect thereto as Lender has under this
Agreement or any other Loan Document; (viii) change the address for delivery of
such Loan Party’s mail; (ix) [reserved]; and (x) instruct any Account Debtor to
make all payments due to such Loan Party directly to Lender.

 

Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys’ fees incurred, by Lender with respect to the foregoing
shall be added to and become part of the Obligations, shall be payable on
demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations at such time. Each Loan Party agrees that
Lender’s rights under the foregoing power of attorney and/or any of Lender’s
other rights under this Agreement or the other Loan Documents shall not be
construed to indicate that Lender is in control of the business, management or
properties of such Loan Party.

 

4.5               Disputes. Each Loan Party shall promptly notify Lender of all
disputes or claims involving an amount exceeding $250,000 relating to its
Accounts and Chattel Paper. Subject in each case to the terms of this Agreement,
each Loan Party agrees that it will not, without Lender’s prior written consent,
compromise or settle any of its Accounts or Chattel Paper for less than the full
amount thereof, grant any extension of time for payment of any of its Accounts
or Chattel Paper, release (in whole or in part) any Account Debtor or other
person liable for the payment of any of its Accounts or Chattel Paper or grant
any credits, discounts, allowances, deductions, return authorizations or the
like with respect to any of its Accounts or Chattel Paper; except (unless
otherwise directed by Lender during the existence of a Default or an Event of
Default) such Loan Party may take any of such actions in the ordinary course of
its business consistent with past practices.

 

4.6               Inventory.

 

(a)    Returns. No Loan Party will accept returns of any Inventory from any
Account Debtor except in the ordinary course of its business. In the event the
value of returned Inventory in any one calendar month exceeds $500,000
(collectively for all Loan Parties), Borrowers will notify Lender within fifteen
(15) days (which notice shall specify the value of all such returned Inventory,
the reasons for such returns, and the locations and the condition of such
returned Inventory).

 

(b)    Sale on Return, etc. No Loan Party will, without Lender’s prior written
consent, at any time, sell any Inventory on a sale-or-return, guaranteed sale,
consignment, or other contingent basis.



 -11- 

 

 

(c)    Fair Labor Standards Act. Each Loan Party represents and warrants, and
covenants that at all times, that all of the Inventory of each Loan Party has
been, at all times will be, produced in all material respects in accordance with
the Fair Labor Standards Act of 1938 and all rules, regulations and orders
promulgated thereunder.

 

4.7               Access to Collateral, Books and Records. At reasonable times
during normal business hours, Lender and/or its representatives or agents shall
have the right to inspect the Collateral, and the right to examine and copy each
Loan Party’s books and records not more than two (2) times per year (provided
that such cap shall exclude any inspections and examinations undertaken prior to
the Closing Date for the 2020 fiscal year), upon reasonable advance notice to
the Borrowers; provided, however, that when an Event of Default exists the
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours as often as may be desired and without advance notice.
Each Loan Party agrees to give Lender access to any or all of such Loan Party’s,
and each of its Subsidiaries’, premises to enable Lender to conduct such
inspections and examinations. Such inspections and examinations shall be at
Borrowers’ expense and the charge therefor shall be $1,500 per person per day
(or such higher amount as shall represent Lender’s then current standard
charge), plus out-of-pocket expenses. Upon the occurrence and during the
continuance of an Event of Default and in the event Lender elects to exercise
remedies hereunder, Lender may, at Borrowers’ expense, use each Loan Party’s
personnel, computer and other equipment, programs, printed output and computer
readable media, supplies and premises for the collection, sale or other
disposition of Collateral to the extent Lender, in its sole discretion, deems
appropriate. Each Loan Party hereby irrevocably authorizes all accountants and
other financial professional third parties to disclose and deliver to Lender, at
Borrowers’ expense, all financial information, books and records, work papers,
management reports and other information in their possession regarding the Loan
Parties.

 

4.8               Appraisals. At reasonable times during normal business hours,
each Loan Party will permit Lender and each of its representatives or agents to
conduct appraisals and valuations of the Collateral, upon reasonable advance
notice to the Borrower. The Borrowers shall pay the reasonable and documented
fees and expenses of Lender and such professionals with respect to such
appraisals, provided, that (i) Lender may obtain no more than one (1) appraisal
of Collateral in any twelve (12) month period at the expense of the Borrowers
and (ii) any Lender appraisal of Collateral prior to the Closing Date does not
count towards the one (1) appraisal cap for the 2020 fiscal year.
Notwithstanding the foregoing, Lender may cause additional appraisals and
valuations to be done (A) at any time at its own expense upon reasonable prior
notice to Borrowers and during normal business hours with the good faith
cooperation of Borrowers and Lender so as to minimize any disruption of the
Borrowers’ business, (B) if an Event of Default shall have occurred and be
continuing, at the expense of the Borrowers and with reasonable advance notice
and (C) if and to the extent (and only to the extent) required by applicable
law.

 

5.REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

To induce Lender to enter into this Agreement, each Loan Party represents,
warrants and covenants as follows (it being understood and agreed that (a) each
such representation and warranty (i) will be made as of the date hereof and be
deemed remade as of each date on which any Loan is made or Letter of Credit is
issued (except to the extent any such representation or warranty expressly
relates only to any earlier and/or specified date, in which case such
representation or warranty will be made as of such earlier and/or specified
date), and (ii) shall not be affected by any knowledge of, or any investigation
by, Lender, and (b) each such covenant (other than Section 5.26) shall
continuously apply with respect to all times commencing on the date hereof and
continuing until the Termination Date):

 

5.1               Existence and Authority. Each Loan Party is duly organized,
incorporated, validly existing and in good standing under the laws of its
jurisdiction of organization (which jurisdiction is

 -12- 

 

 

identified in Section 3 of the Information Certificate) and is qualified to do
business in each jurisdiction in which the operation of its business requires
that it be qualified (which each such jurisdiction is identified in Section 16
of the Information Certificate), except where the failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect. Each
Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses. Each Loan Party has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby. The execution, delivery and performance by each Loan Party
of this Agreement and all of the other Loan Documents to which such Loan Party
is a party have been duly and validly authorized, do not violate such Loan
Party’s Organic Documents, or any law or any agreement or instrument or any
court order which is binding upon any Loan Party or its property, do not
constitute grounds for acceleration of any Indebtedness or obligation under any
agreement or instrument which is binding upon any Loan Party or its property,
and do not require the consent of any Person. No Loan Party is required to
obtain any government approval, consent, or authorization from, or to file any
declaration or statement with, any Governmental Authority in connection with or
as a condition to the execution, delivery or performance of any of the Loan
Documents except for consents or approvals, which failure to obtain could not
reasonably be expected to result in a Material Adverse Effect. This Agreement
and each of the other Loan Documents have been duly executed and delivered by,
and are enforceable against each of the Loan Parties who have signed them, in
accordance with their respective terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Section 20 of
the Information Certificate sets forth the ownership of each Borrower.
Section 20 of the Information Certificate sets forth the ownership of each of
Borrowers’ Subsidiaries. Section 12 of the Information Certificate sets forth a
complete list of all such Subsidiaries which are Excluded Subsidiaries as of the
Closing Date.

 

5.2               Names; Trade Names and Styles. The name of each Loan Party set
forth in Section 1 of each Information Certificate is its correct and complete
legal name as of the date hereof, and no Loan Party has used any other name at
any time in the past five years, or at any time will use any other name, in any
tax filing made in any jurisdiction. Listed in Section 8 of the Information
Certificate are all prior names used by each Loan Party at any time in the past
five years. Listed in Section 7 of the Information Certificate are all of the
present and prior trade names used by any Loan Party at any time in the past
five years. Subject to Section 5.8, Borrowers shall give Lender at least fifteen
(15) days’ prior written notice (and will deliver an updated Section 7 or
Section 8 of the Information Certificate, as applicable, to reflect the same)
before it or any other Loan Party changes its legal name or does business under
any other name.

 

5.3               Title to Collateral; Third Party Locations; Permitted Liens;
Immaterial Subsidiaries. Each Loan Party has, and at all times will continue to
have, good and marketable title to all of the Collateral. The Collateral now is,
and at all times will remain, free and clear of any and all Liens, except for
Permitted Liens. Lender now has, and will at all times continue to have, a
first-priority perfected and enforceable security interest in all of the
Collateral, and each Loan Party will at all times defend Lender and the
Collateral against all claims of others. Except for leases or subleases as to
which Borrowers shall use commercially reasonable efforts to deliver to Lender a
landlord’s waiver in form and substance satisfactory to Lender in its Permitted
Discretion, no Loan Party is or will be a lessee or sublessee under any real
property lease or sublease. Except for warehouses as to which Borrowers shall
use commercially reasonable efforts to deliver to Lender a warehouseman’s waiver
in form and substance satisfactory to Lender in its Permitted Discretion, no
Loan Party is or will at any time be a bailor of any Goods at any warehouse or
otherwise. Prior to causing or permitting any Collateral to at any time be
located upon premises other than the locations listed in Sections 25-29 of the
Information Certificate, in which any third party (including any landlord,
warehouseman, or otherwise) has an interest, Borrowers shall notify Lender and
the applicable Loan Party shall use commercially reasonable efforts to cause
each such third party to execute and deliver to Lender, in form and substance
satisfactory to Lender in its Permitted Discretion, such waivers, collateral
access agreements, and subordinations as Lender shall specify, so as to, among
other things, ensure that Lender’s rights in the Collateral are, and will at all
times continue to be, superior to the rights of any such third party and that
Lender has access to such Collateral. Each applicable Loan Party will keep at
all times in full force and effect, and will comply in all material respects at
all times with all the terms of, any lease of real property where any of the
Collateral now or in the future may be located. If at any time any Subsidiary
that has previously been designated as an Immaterial Subsidiary shall cease to
satisfy any of the requirements for an Immaterial Subsidiary, Borrowers shall
promptly give written notice of such occurrence to Lender.



 -13- 

 

 

5.4               Accounts, Chattel Paper and Inventory.

 

(a)    As of each date reported by Borrowers, all Accounts which Borrowers have
then reported to Lender as then being Eligible Accounts comply in all material
respects with the criteria for eligibility set forth in the definition of
Eligible Accounts. All such Accounts and Chattel Paper are genuine and in all
respects what they purport to be, arise out of a completed, bona fide and
unconditional and non-contingent sale and delivery of goods or rendition of
services by Borrowers in the ordinary course of its business and in accordance
with the terms and conditions of all purchase orders, contracts or other
documents relating thereto, each Account Debtor thereunder had the capacity to
contract at the time any contract or other document giving rise to such Accounts
and Chattel Paper were executed, and the transactions giving rise to such
Accounts and Chattel Paper comply in all material respects with all applicable
laws and governmental rules and regulations.

 

(b)    As of each date reported by Borrowers, all Inventory which Borrowers have
then reported to Lender as then being Eligible Inventory complies in all
respects with the criteria for eligibility set forth in the definition of
Eligible Inventory.

 

5.5               Electronic Chattel Paper. To the extent that any Loan Party
obtains or maintains any Electronic Chattel Paper with an individual value in
excess of $250,000 or an aggregate value in excess of $500,000, such Loan Party
shall at all times create, store and assign the record or records comprising the
Electronic Chattel Paper in such a manner that (a) a single authoritative copy
of the record or records exists which is unique, identifiable and except as
otherwise provided below, unalterable, (b) the authoritative copy identifies
Lender as the assignee of the record or records, (c) the authoritative copy is
communicated to and maintained by Lender or its designated custodian, (d) copies
or revisions that add or change an identified assignee of the authoritative copy
can only be made with the participation of Lender, (e) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy that
is not the authoritative copy and (f) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.

 

5.6               Capitalization; Investment Property.

 

(a)    No Loan Party, directly or indirectly, owns any Equity Interests of any
other Person except as set forth in Sections 20 and 36 of the Information
Certificate, which such Sections of the Information Certificate list all
Investment Property owned by each Loan Party, except in each case for Permitted
Investments.

 -14- 

 

 



(b)    No Loan Party owns, or has any present intention of acquiring, any
“margin security” or any “margin stock” within the meaning of Regulations T, U
or X of the Board of Governors of the Federal Reserve System (herein called
“margin security” and “margin stock”). None of the proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying, or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any margin security or margin stock or for any
other purpose which might constitute the transactions contemplated hereby a
“purpose credit” within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.

 

(c)    No Loan Party shall vote to enable, or take any other action to cause or
to permit, any Issuer to issue any Equity Interests of any nature, or to issue
any other securities or interests convertible into or granting the right to
purchase or exchange for any Equity Interests of any nature of any Issuer,
except for Permitted Equity Issuances or otherwise permitted under this
Agreement.

 

(d)    No Loan Party shall take, or fail to take, any action that would in any
manner impair the value or the enforceability of Lender’s Lien on any of the
Investment Property, or any of Lender’s rights or remedies under this Agreement
or any other Loan Document with respect to any of the Investment Property.

 

5.7               Commercial Tort Claims. No Loan Party has any Commercial Tort
Claims pending other than those listed in Section 35 of the Information
Certificate, and each Loan Party shall promptly (but in any case no later than
five (5) Business Days thereafter) notify Lender in writing upon incurring or
otherwise obtaining a Commercial Tort Claim with an individual value in excess
of $250,000 or an aggregate value in excess of $500,000, after the date hereof
against any third party. Such notice shall constitute such Loan Party’s
authorization to amend such Section 35 to add such Commercial Tort Claim and
shall automatically be deemed to amend such Section 35 to include such
Commercial Tort Claim.

 

5.8               Jurisdiction of Organization; Location of Collateral.
Sections 15 and 25-29 of the Information Certificate set forth (a) each place of
business of each Loan Party (including its chief executive office), (b) all
locations where all Inventory and other Collateral owned by each Loan Party is
kept, and (c) whether each such Collateral location and/or place of business
(including each Loan Party’s chief executive office) is owned by a Loan Party or
leased (and if leased, specifies the complete name and notice address of each
lessor). No Collateral is located outside the United States or in the possession
of any lessor, bailee, warehouseman or consignee, except as expressly indicated
in Sections 25-29 of the Information Certificate. Each Loan Party will not
change its jurisdiction of organization, or change its chief executive office or
the location of its books and records; provided, that any Loan Party may (i)
change its jurisdiction of organization to a jurisdiction within the United
States or organizational identity, in each case, if written notice of such
change is provided to the Lender at least fifteen (15) days (or such shorter
period as may be agreed by the Lender in writing in its sole discretion) prior
to such change, (ii) change its name or organizational identification number if
prompt written notice of such change is provided to the Lender (which shall in
any event be provided within ten (10) days (or such later date as may be agreed
by the Lender in writing in its sole discretion) of such change), or (iii)
change its chief executive office if prompt written notice of such change is
provided to the Lender (which shall in any event be provided within twenty (20)
Business Days (or such later date as may be agreed by the Lender in writing in
its sole discretion) of such change).

 

5.9               Financial Statements and Reports; Solvency.

 

(a)    All financial statements delivered to Lender by or on behalf of any Loan
Party have been, and at all times will be, prepared in conformity with GAAP and
completely and fairly in all material respects reflect the financial condition
of each Loan Party and its Subsidiaries covered thereby, at the times and for
the periods therein stated.

 -15- 

 

 



(b)    As of the date hereof (after giving effect to the Loans and Letters of
Credit to be made or issued on the date hereof, and the consummation of the
transactions contemplated hereby), and as of each other day that any Loan or
Letter of Credit is made or issued (after giving effect thereof), the Loan
Parties, on a consolidated basis, are Solvent.

 

5.10           Tax Returns and Payments; Pension Contributions. Each Loan Party
has timely filed all material tax returns and reports required by applicable
law, has timely paid all income and other material Taxes, assessments, deposits
and contributions owing by such Loan Party and will timely pay all such material
items in the future as they became due and payable. Each Loan Party may,
however, defer payment of any contested taxes; provided, that such Loan Party
(a) in good faith contests its obligation to pay such Taxes by appropriate
proceedings promptly and diligently instituted and conducted; (b) notifies
Lender in writing of the commencement of, and any material development in, the
proceedings; (c) posts bonds or takes any other commercially reasonable steps
required to keep the contested taxes from becoming a Lien upon any of the
Collateral and (d) maintains adequate reserves therefor in conformity with GAAP.
No Loan Party is aware of any claims or adjustments proposed for any prior tax
years that could result in additional taxes becoming due and payable by any Loan
Party. Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code can rely on a
favorable determination letter or opinion letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the best knowledge of each
Loan Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status. There are no pending or, to the best knowledge of any Loan
Party or any ERISA Affiliate, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction with respect to any Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect. No ERISA Event has occurred,
and no Loan Party or any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan, in each case that could reasonably
be expected to result in a Material Adverse Effect. Each Loan Party and each
ERISA Affiliate has met the applicable requirements under the Pension Funding
Rules in respect of each Pension Plan in all material respects, and no waiver of
the minimum funding standards under the Pension Funding Rules has been applied
for or obtained, in each case except as could not reasonably be expected to
result in a Material Adverse Effect.  As of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher; no Loan Party or any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid, except as could not reasonably be expected to result in liabilities
individually or in the aggregate to any Loan Party or ERISA Affiliate in excess
of $50,000. No Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA except as
could not reasonably be expected to result in a Material Adverse Effect No
Pension Plan has been terminated by the plan administrator thereof or by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan, in each case, except as could not reasonably be
expected to result in a Material Adverse Effect.

 

5.11           Compliance with Laws; Intellectual Property; Licenses.

 -16- 

 

 



(a)    Each Loan Party has complied, and will continue at all times to comply,
with all provisions of all applicable laws and regulations, including those
relating to the ownership, use or operations of real or personal property, the
conduct and licensing of each Loan Party’s business, the payment and withholding
of Taxes, ERISA and other employee matters, and safety and environmental matters
except, in any case, where the failure to be in compliance would not reasonably
be expected to have a Material Adverse Effect.

 

(b)    No Loan Party has received written notice of default or violation, nor is
any Loan Party in default or violation, with respect to any judgment, order,
writ, injunction, decree, demand or assessment issued by any court or any
federal, state, local, municipal or other Governmental Authority relating to any
aspect of any Loan Party’s business, affairs, properties or assets. No Loan
Party has received written notice of or been charged with, or is, to the
knowledge of any Loan Party, under investigation with respect to, any violation
in any material respect of any provision of any applicable law. To the knowledge
of any Loan Party, no Loan Party is subject to any federal, state or local
investigation to determine whether any remedial action is required to be taken
by any Loan Party to address any releases of hazardous materials at, on, or
under any real property currently leased or owned by a Loan Party where such
remedial action would reasonably be expected to have a Material Adverse Effect.

 

(c)    No Loan Party owns any Intellectual Property that is the subject of, with
respect to patents, an issued patent, registration or application for patent,
and with respect to other Intellectual Property, registration or application,
except as set forth in Sections 30-32 of the Information Certificate. Except as
set forth in Section 30-32 of the Information Certificate, none of the
Intellectual Property owned by any Loan Party is the subject of any exclusive
licensing or franchise agreement pursuant to which such Loan Party is the
licensor or franchisor. Except as would not have or be reasonably expected to
result in a Material Adverse Effect, each Loan Party owns or has, and will at
all times continue to own or have, the valid right to use all patents,
trademarks, copyrights, software, computer programs, equipment designs, network
designs, equipment configurations, technology and other Intellectual Property
used, marketed and sold in such Loan Party’s business, and each Loan Party is in
compliance, and will continue at all times to comply with all licenses, user
agreements and other such agreements regarding the use of Intellectual Property.
No Loan Party has any knowledge that, or has received any notice claiming that,
any of such Intellectual Property infringes upon or violates the rights of any
other Person.

 

(d)    Except as would not have or be reasonably expected to result in a
Material Adverse Effect, each Loan Party has and will continue at all times to
have, all federal, state, local and other licenses and permits required to be
maintained in connection with such Loan Party’s business operations, and its
ownership, use and operation of any real property, and all such licenses and
permits, necessary for the operation of the business are valid and will remain
and in full force and effect. Except as would not have or reasonably be expected
to result in a Material Adverse Effect, each Loan Party has, and will continue
at all times to have, complied with the requirements of such licenses and
permits, and has received no written notice of any pending or threatened
proceedings for the suspension, termination, revocation or limitation thereof.
No Loan Party is aware of any facts or conditions that could reasonably be
expected to cause or permit any of such licenses or permits to be voided,
revoked or withdrawn.

 

(e)    In addition to and without limiting the generality of clause (a) above,
(i) without the prior written consent of Lender, not take any action or fail to
take action the result of which could result in a Loan Party or ERISA Affiliate
incurring a material liability to the PBGC or to a Multiemployer Plan (other
than to pay contributions or premiums payable in the ordinary course),
(ii) allow any facts or circumstances to exist with respect to one or more Plans
that, in the aggregate, reasonably could be expected to result in a Material
Adverse Effect, (iii) operate each Plan in such a manner that will not incur any
material tax liability under the IRC (including Section 4980B of the IRC), and
(iv) furnish to Lender upon Lender’s written request such additional information
about any Plan for which any Loan Party or ERISA Affiliate could reasonably
expect to incur any material liability. With respect to each Pension Plan (other
than a Multiemployer Plan) except as could not reasonably be expected to result
in material liability to the Loan Parties, the Loan Parties and the ERISA
Affiliates shall (y) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any Lien, all of the contribution and funding requirements of the IRC and of
ERISA, and (z) pay, or cause to be paid, to the PBGC in a timely manner, without
incurring any late payment or underpayment charge or penalty, all premiums
required pursuant to ERISA.



 -17- 

 

 

5.12           Litigation. Except as disclosed on Section 45 of the Information
Certificate, there are no claims, proceedings, litigation or investigations
pending or (to the best of each Loan Party’s knowledge) threatened against any
Loan Party as of the Closing Date that either individually or in the aggregate
would be reasonably expected to result in a Material Adverse Effect. There is no
claim, suit, litigation, proceeding or investigation pending or (to the best of
each Loan Party’s knowledge) threatened by or against or affecting any Loan
Party in any court or before any Governmental Authority (or any basis therefor
known to any Loan Party) which may reasonably be expected to result, either
separately or in the aggregate, in a Material Adverse Effect.

 

5.13           Use of Proceeds. All proceeds of all Loans and Letters of Credit
shall be used by Borrowers solely (a) with respect to Loans made on the Closing
Date, to fund, in part, the Transactions and pay the Transaction Expenses, (b)
to pay the fees, costs, and expenses incurred in connection with this Agreement,
the other Loan Documents, and the transactions contemplated hereby and thereby,
(c) for Borrowers’ working capital and other general corporate purposes and (d)
for such other purposes not otherwise prohibited by this Agreement. All proceeds
of all Loans and Letters of Credit will be used solely for lawful business
purposes.

 

5.14           Insurance.

 

(a)    Each Loan Party will at all times carry property, liability and other
insurance, with insurers reasonably acceptable to Lender, in such form and
amounts, and with such deductibles and other provisions, as is carried generally
in accordance with sound business practice by companies in similar businesses
similarly situated and located and, in any event, in amount, adequacy and scope
satisfactory to the Lender in its exercise of its Permitted Discretion, and
Borrowers will provide Lender, upon Lender’s written request, with evidence
satisfactory to Lender that such insurance is, at all times, in full force and
effect. A true and complete listing of such insurance as of the Closing Date,
including issuers, coverages and deductibles, is set forth in Section 43 of the
Information Certificate. Each property insurance policy shall name Lender as
lender loss payee and shall contain a lender’s loss payable endorsement in form
acceptable to Lender, each liability insurance policy shall name Lender as an
additional insured, and each business interruption insurance policy shall be
collaterally assigned to Lender, all in form and substance reasonably
satisfactory to Lender. All policies of insurance shall provide that they may
not be cancelled or changed without at least thirty (30) days’ prior written
notice to Lender (or ten (10) days in the case of cancellation for non-payment
of premium), and shall otherwise be in form and substance reasonably
satisfactory to Lender. Borrowers shall advise Lender promptly of any policy
cancellation, non-renewal, reduction, or material amendment with respect to any
insurance policies maintained by any Loan Party or any receipt by any Loan Party
of any notice from any insurance carrier regarding any intended or threatened
cancellation, non-renewal, reduction or material amendment of any of such
policies, and Borrowers shall promptly deliver to Lender copies of all notices
and related documentation received by any Loan Party in connection with the
same.

 

(b)    Borrowers shall deliver to Lender no later than fifteen (15) days prior
to the expiration of any then current insurance policies, insurance certificates
evidencing renewal of all such insurance policies required by this Section 5.14.
Borrowers shall deliver to Lender, upon Lender’s request, certificates
evidencing such insurance coverage in such form as Lender shall specify.

 -18- 

 

 



5.15           Financial, Collateral and Other Reporting / Notices. Each Loan
Party has kept and will at all times keep adequate records and books of account
with respect to its business activities and the Collateral in which proper
entries are made in accordance with GAAP reflecting all its financial
transactions. Each Loan Party will cause to be prepared and furnished to Lender,
in each case in a form and in such detail as is reasonably acceptable to Lender
the following items (the items to be provided under this Section 5.15 shall be
delivered to Lender by posting on Passport 6.0 (or, if requested by Lender, by
another form of Approved Electronic Communication or in writing)).

 

(a)    Annual Financial Statements. Not later than ninety (90) days after the
close of each Fiscal Year, audited financial statements of each Loan Party as of
the end of such Fiscal Year, including balance sheet, income statement, and
statement of cash flow for such Fiscal Year, in each case on a consolidated
basis, audited and certified (without qualification) by Deloitte & Touche LLP or
any other independent certified public accounting firm of nationally recognized
standing selected by the Borrowers and satisfactory to the Lender, in Lender’s
exercise of its Permitted Discretion, together with a copy of any management
letter issued in connection therewith. Concurrently with the delivery of such
financial statements, Borrowing Agent shall deliver to Lender a Compliance
Certificate, indicating whether (i) Borrowers are in compliance with each of the
covenants specified in Section 5.26, and setting forth a detailed calculation of
such covenants, and (ii) any Default or Event of Default is then in existence;

 

(b)    Interim Financial Statements. Not later than thirty (30) days after the
end of each month hereafter, including the last month of each Fiscal Year, (i)
the Monthly Financial Model and (ii) unaudited interim financial statements of
each Loan Party as of the end of such month and of the portion of such Fiscal
Year then elapsed, including balance sheet, income statement, statement of cash
flow, and results of their respective operations during such month and the
then-elapsed portion of the Fiscal Year, together with comparative figures for
the same periods in the immediately preceding Fiscal Year and the corresponding
figures from the budget for the Fiscal Year covered by such financial
statements, in each case on a consolidated, certified by an Authorized Officer
of Borrowing Agent as prepared in accordance with GAAP and fairly presenting the
consolidated financial position and results of operations (including management
discussion and analysis of such results) of each Loan Party for such month and
period subject only to changes from ordinary course year-end audit adjustments
and except that such statements need not contain footnotes. Concurrently with
the delivery of such financial statements, Borrowing Agent shall deliver to
Lender a Compliance Certificate, indicating whether (i) Borrowers are in
compliance with each of the covenants specified in Section 5.26, and setting
forth a detailed calculation of such covenants, and (ii) any Default or Event of
Default is then in existence;

 

Documents required to be delivered pursuant to Section 5.15(a) or (b) or Section
5.15(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Holdings or the
Borrowers post such documents, or provides a link thereto on Holdings’ website;
or (ii) on which such documents are posted on Holdings’ or the Borrowers’ behalf
on another relevant website to which the Lender has access; provided that: (i)
Holdings and the Borrowers shall deliver paper copies of such documents to the
Lender if requested and (ii) the Borrowers shall notify the Lender of the
posting of any such documents. The Lender shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by Holdings or the
Borrowers with any such request for delivery, and Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.



 -19- 

 

 

(c)    Borrowing Base / Collateral Reports / Insurance Certificates /
Information Certificates / Other Items. The items described on Schedule D hereto
by the respective dates set forth therein.

 

(d)    Projections, Etc. Not later than thirty (30) days after the end of each
Fiscal Year, monthly business projections for the following Fiscal Year for the
Loan Parties on a consolidated basis, which projections shall include for each
such period Borrowing Base projections, profit and loss projections, balance
sheet projections, income statement projections and cash flow projections,
together with appropriate supporting details and a statement of underlying
assumptions used in preparing such projections;

 

(e)    Shareholder Reports, Etc. To the extent the following are not publicly
available on the website of
https://investors.freightcaramerica.com/corporate-profile/default.aspx or on the
website of the Securities and Exchange Commission, promptly after the sending or
filing thereof, as the case may be, copies of any proxy statements, financial
statements or reports which each Loan Party has made available to its
shareholders and copies of any regular, periodic and special reports or
registration statements which any Loan Party files with the Securities and
Exchange Commission or any Governmental Authority which may be substituted
therefor, or any national securities exchange;

 

(f)     ERISA Event. Each Loan Party shall promptly notify Lender upon having
knowledge of any ERISA Event; and

 

(g)    Tax Returns. Upon request from Lender, each federal and state income tax
return filed by any Loan Party promptly, together with such supporting
documentation as is supplied to the applicable tax authority with such return
and proof of payment of any amounts owing with respect to such return.

 

(h)    Notification of Certain Changes. Borrowers will promptly (and in no case
later than the earlier of (i) three (3) Business Days after the occurrence of
any of the following and (ii) such other date that such information is required
to be delivered pursuant to this Agreement or any other Loan Document) notify
Lender in writing of: (i) the occurrence of any Default or Event of Default,
(ii) the occurrence of any event that has had, or could reasonably be expected
to have, a Material Adverse Effect, (iii) [reserved], (iv) any material
investigation, action, suit, proceeding or claim (or any material development
with respect to any existing investigation, action, suit, proceeding or claim)
relating to any Loan Party, any officer or director of a Loan Party, the
Collateral or which could reasonably be expected to have a Material Adverse
Effect, (v) any violation or asserted violation of any applicable law (including
OSHA or any environmental laws), if an adverse resolution would be reasonably
expected to have a Material Adverse Effect, (vi) any event or the existence of
any circumstance that has resulted in, or could reasonably be expected to result
in, any Material Adverse Effect, any Default, or any Event of Default, or which
would make any representation or warranty previously made by any Loan Party to
Lender untrue in any material respect or constitute a material breach if such
representation or warranty was then being made, (vii) any actual breach of any
Material Contract or termination (other than in accordance with its terms) of
any Material Contract or any material amendment to or modification of a Material
Contract, and (viii) any change in any Loan Party’s certified accountant. In the
event of each such notice under this Section 5.15(h), Borrowers shall give
notice to Lender of the action or actions that each Loan Party has taken, is
taking, or proposes to take with respect to the event or events giving rise to
such notice obligation.

 

(i)     Other Information. Promptly upon request, such other data and
information (financial and otherwise) as Lender, from time to time, may
reasonably request, bearing upon or related to the Collateral or each Loan
Party’s business or financial condition or results of operations.

 -20- 

 

 



5.16           Litigation Cooperation. Should any third-party suit, regulatory
action, or any other judicial, administrative, or similar proceeding be
instituted by or against Lender with respect to any Collateral or in any manner
relating to any Loan Party, this Agreement, any other Loan Document or the
transactions contemplated hereby, each Loan Party shall, without expense to
Lender, make available each Loan Party, such Loan Party’s officers, employees
and agents, and any Loan Party’s books and records, without charge, to the
extent that Lender may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

 

5.17           Maintenance of Collateral, Etc. Each Loan Party will maintain all
of the Collateral in good working condition, ordinary wear and tear excepted,
and no Loan Party will use the Collateral for any unlawful purpose.

 

5.18           [Reserved].

 

5.19           No Default. No Default or Event of Default has occurred and is
continuing.

 

5.20           No Material Adverse Change. Since June 30, 2020, there has been
no event, change, circumstance, condition, development or occurrence that has
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

5.21           Full Disclosure. No written report, notice, certificate,
information or other statement delivered or made (including, in electronic form)
by or on behalf of any Loan Party or any of their respective Affiliates to
Lender in connection with this Agreement or any other Loan Document (other than
projections, forecasts and other forward-looking information and information of
a general economic or industry-specific nature), as modified or supplemented by
other information so furnished contains or will at any time contain any untrue
statement of a material fact, or omits or will at any time omit to state any
material fact necessary to make any statements contained herein or therein, in
light of the circumstances under which they were made, not misleading. Except
for matters of a general economic or political nature which do not affect any
Loan Party uniquely, there is no fact presently known to any Loan Party which
has not been disclosed to Lender, which has had or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

5.22           Sensitive Payments. No Loan Party (a) has made or will at any
time make any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the applicable laws of
the United States or the jurisdiction in which made or any other applicable
jurisdiction, (b) has established or maintained or will at any time establish or
maintain any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) has made or will at any time make any
payments to any Person with the intention that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment, or (d) has engaged in or will at any time engage in any “trading
with the enemy” or other transactions violating any rules or regulations of the
Office of Foreign Assets Control or any similar applicable laws, rules or
regulations.

 

5.23           [Reserved]1..

 

5.24           [Reserved].

 

5.25           Negative Covenants. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries (other than any Railcar Leasing Subsidiary) to,
without Lender’s prior written consent:

 -21- 

 

 



(a)    Create, incur, assume or suffer to exist any Indebtedness, except for
Permitted Indebtedness.

 

(b)    Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for Permitted Liens.

 

(c)    Enter into any merger, acquisition, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property or business (whether now
owned or hereafter acquired) or less than all of the Equity Interests of any
Subsidiary (except to qualified directors if required by law), except that:

 

(i)     so long as no Default or Event of Default exists or would result
therefrom, any Loan Party may be merged, amalgamated or consolidated with or
into FCNA or any Borrower (provided that FCNA or a Borrower shall be the
continuing or surviving corporation or simultaneously with such merger,
amalgamation or consolidation, the continuing or surviving Person shall become a
Loan Party and the Borrowers shall comply with Section 3.3 in connection
therewith);

 

(ii)   any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party;

 

(iii) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Holdings or any Loan Party;

 

(iv)  any Subsidiary that is not a Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to any
other Subsidiary that is not a Loan Party;

 

(v)    so long as no Default or Event of Default exists or would result
therefrom, any Disposition permitted by Section 5.25(d) and any merger,
amalgamation, consolidation, dissolution, liquidation, investment or Disposition
the purpose of which is to effect a Disposition permitted by Section 5.25(d) may
be consummated;

 

(vi)  Holdings and its Subsidiaries may consummate the Transactions as
contemplated by, and in compliance with, the Loan Documents;

 

(vii)            Holdings and its Subsidiaries may consummate the Shoals
Facility Lease Termination;

 

(viii)          Holdings and its Subsidiaries may consummate the Mexico JV
Transaction as contemplated by, and in compliance with, the Mexico JV
Acquisition Agreement; and

 

(ix)  any Subsidiary may liquidate or dissolve if (i) FCNA determines in good
faith that such liquidation or dissolution is in the best interest of FCNA and
the Subsidiaries and is not materially disadvantageous to the Lender and (ii) if
such Subsidiary is a Loan Party, any assets or business of such Subsidiary not
otherwise disposed of or transferred in accordance with this Section 5.25(c) and
Section 5.25(d) or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Loan Party after giving
effect to such liquidation or dissolution.

 

(d)    Dispose of any of its Property (including, without limitation,
receivables and leasehold interests), whether now owned or hereafter acquired,
or, in the case of any Subsidiary, issue or sell any Equity Interests of such
Subsidiary to any Person, except for Permitted Asset Dispositions.



 -22- 

 

 

(e)    Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

 

(i)     FCNA or any Subsidiary may make Restricted Payments to another Loan
Party;

 

(ii)   FCNA or any Subsidiary may make Restricted Payments to Holdings, the
proceeds of which will be used to pay the Tax Distribution Amount or any Parent
Expenses;

 

(iii) Holdings may declare and make Restricted Payments on any class of Equity
Interests of Holdings payable solely in the form of Qualified Equity Interests
of Holdings;

 

(iv)  FCNA or any Subsidiary may make Restricted Payments to, directly or
indirectly, purchase the Equity Interests of Holdings from present or former
officers, directors, consultants, agents or employees (or their estates, trusts,
family members or former spouses) of Holdings or any Subsidiary upon the death,
disability, retirement or termination of the applicable officer, director,
consultant, agent or employee; provided that the aggregate amount of payments
under this Section 5.25(e)(vi) shall not exceed $1,000,000 in any calendar year;
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed the sum of:

 

(A) the net cash proceeds received from key man life insurance policies received
by Holdings or any Subsidiary; plus

 

(B) to the extent contributed to FCNA as common equity, the net cash proceeds
from the sale of Equity Interests (other than Disqualified Equity Interests) of
Holdings to directors, consultants, officers or employees of Holdings, FCNA or
any Subsidiary in connection with permitted employee compensation and incentive
arrangements, to the extent the net cash proceeds from the sale of such Equity
Interests have not otherwise been applied for another purpose; minus

 

(C) the amount of any Restricted Payments previously made with the net cash
proceeds described in the foregoing clauses (A) and (B);

 

(v)    non-cash repurchases of Equity Interests of Holdings deemed to occur upon
exercise of stock options or warrants or the settlement or vesting of other
equity awards if such Equity Interests represent a portion of the exercise price
of such options or warrants or similar equity incentive awards;

 

(vi)  FCNA or any Subsidiary may make Restricted Payments to consummate the
Transactions;

 

(vii)            FCNA may make Restricted Payments to allow Holdings to make
cash payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of any such Person;

 

(viii)          to the extent constituting Restricted Payments, FCNA or any
Subsidiary may enter into and consummate transactions expressly permitted by any
provision of Section 5.25(c), Section 5.25(d) (other than clause (o) in the
definition of Permitted Asset Dispositions) and Section 5.25(h) (other than
5.25(h)(ii));



 -23- 

 

 

(ix)  to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by clause (v) of the definition of Permitted Investments;

 

(x)    to the extent constituting Restricted Payments, FCNA may make (i)
payments to the Mexico Facility Landlord in accordance with the Mexico Facility
Lease, including any security deposits required thereby and (ii) payments
including, without limitation, royalty payments made to the Gil Family in
connection with the Mexico JV Transaction;

 

(xi)  any non-Wholly Owned Subsidiary may declare and pay cash dividends to its
equity holders generally so long as Holdings, FCNA or the applicable Subsidiary
which owns the Equity Interests in the Subsidiary paying such dividend receives
at least its proportional share thereof (based upon its relative holding of the
class of Equity Interests in the Subsidiary paying such dividends); and

 

(xii)            Holdings may issue the Warrants to the Term Debt Lenders or any
of their Affiliates and may issue Common Stock upon exercise of the Warrants.

 

Any loan or advance made by FCNA to Holdings pursuant to clause (s) of the
definition of Permitted Investments shall be in lieu of, and shall
correspondingly reduce, the amount of the applicable Restricted Payment that
FCNA would otherwise have been permitted to make pursuant to the applicable
clause of this Section 5.25(e).

 

(f)     Make or hold, directly or indirectly, any Investments, except for
Permitted Investments.

 

(g)    (i) Make or offer to make (or give any notice in respect thereof) any
payment, prepayment, repurchase or redemption of, or voluntarily or optionally
defease, or otherwise satisfy prior to the scheduled maturity thereof in any
manner, any Junior Indebtedness, or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance, except (A) any Permitted
Refinancing Debt in respect thereof and (B) FCNA or any Subsidiary may convert
any Junior Indebtedness to Qualified Equity Interests of Holdings; (ii) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, (A) any of the terms of the Term Debt
Documents other than in accordance with the Intercreditor Agreement or (B) any
of the terms of any Junior Indebtedness, other than any such amendment,
modification, waiver, change or consent which is not, and could not reasonably
be expected to be, adverse in any material respect to the interests of the
Lender; or (iii) amend, restate, supplement or otherwise modify any of its
Organic Documents or any agreement to which it is a party with respect to its
Equity Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments,
modifications or changes or such new agreements which are not, and could not be
expected to be, in exercise of Lender’s Permitted Discretion, adverse in any
material respect to the interests of the Lender.

 

(h)    Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of Holdings or any Subsidiary (other than between or among Loan
Parties), unless such transaction is (i) otherwise not prohibited under this
Agreement and (ii) upon fair and reasonable terms no less favorable to Holdings
or such Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, except that the
following shall be permitted:

 

(i)     the Transactions as contemplated by, and in accordance with, the Loan
Documents;



 -24- 

 

 

(ii)   Restricted Payments permitted under Section 5.25(e) (other than Section
5.25(e)(viii));

 

(iii) Investments permitted under Section 5.25(f);

 

(iv)  employment and severance arrangements between Holdings, FCNA and their
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans, stock incentive
plans and employee benefit plans and arrangements in the ordinary course of
business;

 

(v)    payment of reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the board of directors (or equivalent governing body)
of Holdings, FCNA or any Subsidiary, as applicable;

 

(vi)  payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is an Affiliate solely as a result of Investments by
Holdings or any Subsidiary in such joint venture) in the ordinary course of
business to the extent otherwise permitted under Section 5.25(f);

 

(vii)            [reserved];

 

(viii)          payments to the Mexico Facility Landlord made pursuant to the
Mexico Facility Lease, including any security deposits required thereby;

 

(ix)  payments, including, without limitation, royalty payments, made to the Gil
Family in connection with the Mexico JV Transaction; and

 

(x)    transactions with Affiliates pursuant to agreements, instruments or
arrangements in existence on the Closing Date and set forth in Section 21 of the
Information Certificate or any amendment thereto to the extent such an amendment
is not adverse to the Lender in any material respect.

 

For the avoidance of doubt, this Section 5.25(h) shall not apply to employment,
bonus, retention and severance arrangements with, and payments of compensation
or benefits to or for the benefit of, current or former employees, consultants,
officers or directors of Holdings and its Subsidiaries in the ordinary course of
business. For purposes of this Section 5.25(h), any transaction with any
Affiliate shall be deemed to have satisfied the standard set forth in clause
(ii) of the first sentence of this Section 5.25(h) if such transaction is
approved by a majority of the Disinterested Directors of the board of directors
(or equivalent governing body) of Holdings or such Subsidiary, as applicable.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors (or equivalent governing body) of such Person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.

 

(i)     Enter into any arrangement, directly or indirectly, with any Person
whereby it shall Dispose of any Property used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such Property or
other Property which it intends to use for substantially the same purpose or
purposes as the Property being sold or transferred (any such transaction, a
“Sale and Leaseback”), unless (i) the Disposition of such Property is entered
into in the ordinary course of business and is made for cash consideration in an
amount not less than the fair market value of such Property, (ii) the
Disposition of such Property is permitted by 5.25(d) and is consummated within
10 Business Days after the date on which such Property is sold or transferred,
(iii) any Liens arising in connection therewith are permitted under Section
5.25(b), and (iv) such Sale and Leaseback would be permitted under 5.25(a),
assuming the Attributable Indebtedness with respect to such Sale and Leaseback
constituted Indebtedness under Section 5.25(a).



 -25- 

 

 

(j)     Permit the fiscal year of Holdings to end on a day other than December
31 or change Holdings’ method of determining fiscal quarters.

 

(k)    Enter into or suffer to exist or become effective any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of its properties or revenues, whether now owned or hereafter acquired,
to secure the Obligations or (b) the ability of any Subsidiary to (i) make
Restricted Payments in respect of any Equity Interests of such Subsidiary held
by, or pay any Indebtedness owed to, FCNA or any other Subsidiary, (ii) make
loans or advances to, or other Investments in, Holdings, FCNA or any other
Subsidiary or (iii) transfer any of its properties to Holdings, FCNA or any
other Subsidiary, except for any such restrictions that:

 

(i)     exist under this Agreement and the other Loan Documents;

 

(ii)   (x) exist on the date hereof and (to the extent not otherwise permitted
by this Section 5.25(k)) are listed on Section 49 of the Information Certificate
and (y) to the extent restrictions permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
Permitted Refinancing Debt in respect thereof, so long as such restrictions are
not (taken as a whole) materially less favorable to the Lender than those in the
original Indebtedness;

 

(iii) are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such restrictions were not entered into solely in
contemplation of such Person becoming a Subsidiary;

 

(iv)  are customary restrictions and conditions contained in any agreement
relating to any Disposition permitted by Section 5.25(d) pending the
consummation of such Disposition; provided that such restrictions and conditions
apply only to the property that is the subject of such Disposition and not to
the proceeds to be received by any of the Subsidiaries in connection with such
Disposition;

 

(v)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 5.25(f) and
applicable solely to such joint venture;

 

(vi)  are restrictions on Liens in favor of any holder of Indebtedness permitted
under clause (iii) of the definition of Permitted Indebtedness (solely to the
extent such restriction relates to assets the acquisition, construction, repair,
replacement, lease or improvement of which was financed by such Indebtedness);

 

(vii)            are customary restrictions in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate solely to the assets subject thereto;

 

(viii)          are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of FCNA or any Subsidiary;

 

(ix)  are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;



 -26- 

 

 

(x)    exist under the Term Debt Documents or the Mexican ABL Credit Facility;
and

 

(xi)  are amendments, modifications, restatements, refinancings or renewals of
the agreements, contracts or instruments referred to in 5.25(k)(i) through
Section 5.25(x) above; provided that such amendments, modifications,
restatements, refinancings or renewals, taken as a whole, are not materially
more restrictive with respect to such encumbrances and restrictions than those
contained in such predecessor agreements, contracts or instruments.

 

(l)     Enter into any material line of business, except for those lines of
business in which Holdings and its Subsidiaries are engaged on the Closing Date
or that are reasonably related thereto or are reasonable extensions thereof.

 

(m)  In the case of Holdings, notwithstanding anything to the contrary in this
Agreement or any other Loan Document:

 

(i)     conduct, transact or otherwise engage in, or commit to conduct, transact
or otherwise engage in, any business or operations or own any assets other than
(i) its ownership of the Equity Interests of its Subsidiaries and activities
incidental thereto and Investments by or in Holdings permitted hereunder and
activities incidental thereto, (ii) activities incidental to the maintenance of
its existence and compliance with applicable laws and legal, tax and accounting
matters related thereto and activities relating to its employees, (iii)
activities relating to the performance of obligations under the Loan Documents
and the documentation governing other permitted Indebtedness to which it is a
party, (iv) the making of Restricted Payments permitted to be made by Holdings
pursuant to Section 5.25(e), (v) the receipt of Restricted Payments permitted to
be made to Holdings under Section 5.25(e), (vi) activities related to the
Transactions and in connection with the Loan Documents, (vii) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings and FCNA, (viii) holding any other property received by it as
a distribution from any of its Subsidiaries and making further distributions
with such property, (ix) providing indemnification to officers, managers and
directors, (x) holding director and shareholder meetings, preparing
organizational records and other organizational activities required to maintain
its separate organizational structure or to comply with applicable law, (xi)
filing tax reports and paying taxes and other customary obligations related
thereto in the ordinary course (and contesting any taxes), (xii) entering into
and performance of obligations with respect to contracts and other arrangements
in connection with the activities contemplated by this Section 5.25(m), (xiii)
the preparation of reports to any Governmental Authority and to its
shareholders, (xiv) the performance of obligations under and compliance with its
organizational documents, any demands or requests from or requirements of a
Governmental Authority or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including as a result of or in connection
with the activities of its Subsidiaries; (xv) any activities incidental to the
foregoing or customary for passive holding companies; and (xvi) transactions
pursuant to agreements, instruments or arrangements in existence on the Closing
Date and set forth in Schedule 5.25(m); or

 

(ii)   incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) the Obligations, (ii) Guarantee
Obligations in respect of Indebtedness incurred under Section 5.25(a)(iv), (iii)
Indebtedness specifically permitted to be incurred by Holdings under Section
5.25(a), (iv) obligations with respect to its Equity Interests, (v)
non-consensual obligations imposed by operation of law, and (vi) obligations
pursuant to agreements, instruments or arrangements in existence on the Closing
Date and set forth in Schedule 5.25(m).

 

5.26           Financial Covenants. Each Loan Party shall comply with the
Financial Covenants described on Schedule E.



 -27- 

 

 

5.27           Employee and Labor Matters. There is (a) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or, to the knowledge of any
Borrower, threatened against any Loan Party or its Subsidiaries which arises out
of or under any collective bargaining agreement and that could reasonably be
expected to result in a material liability, or (b) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened in
writing against any Loan Party or its Subsidiaries that could reasonably be
expected to result in a material liability. None of any Loan Party or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of each
Loan Party and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements except to the extent
that such violation would not reasonably be expected to result in a material
liability. All material payments due from any Loan Party or its Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Borrowers, except where
the failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a material liability.

 

5.28           Post Closing Matters. Loan Parties shall execute and deliver the
documents and take such actions (or cause such actions to be taken by other
Persons) as are set forth in the section labeled “Post Closing Deliverables and
Covenants” on Exhibit B, in each case, on or prior to the deadlines specified on
Exhibit B (or such later dates as Lender may agree in its sole discretion).

 

6.RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.

 

6.1               Release. Each Borrower and each other Loan Party on behalf of
itself and its successors, assigns, heirs, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Lender and any and all Participants, their successors and assigns,
their Affiliates, their respective directors, officers, employees, attorneys and
agents and any other Person affiliated with or representing Lender (the
“Released Parties”) of and from any and all liability, including all actual or
potential claims, demands or causes of action of any kind, nature or description
whatsoever, whether arising in law or equity or under contract or tort or under
any state or federal law or otherwise which each Borrower or any Loan Party or
any of their successors, assigns, or other legal representatives has had, now
has or has made claim to have against any of the Released Parties for or by
reason of any act, omission, matter, cause or thing whatsoever, including any
liability arising from acts or omissions pertaining to the transactions
contemplated by this Agreement and the other Loan Documents, whether based on
errors of judgment or mistake of law or fact, from the beginning of time to and
including the Closing Date, whether such claims, demands and causes of action
are matured or known or unknown (except any liability arising (x) solely as the
result of the gross negligence, or willful misconduct of such Released Parties,
as finally determined by a court of competent jurisdiction (y) arise out of any
dispute solely among Released Parties (other than any claims against a Released
Party in its capacity or in fulfilling its role as an agent or arranger or any
similar role hereunder or under any other Loan Document and other than any
claims arising out of any act or omission of any Loan Party or any of its
Affiliates) or (z) arise out of any material breach by a Released Party of its
obligations hereunder or under any other Loan Document) as determined in a
non-appealable decision of a court of competent jurisdiction. Notwithstanding
any provision in this Agreement to the contrary, this Section 6.1 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Loans. Such release is made on the date hereof and remade upon
each request for a Loan or Letter of Credit by Borrowers. This Section 6.1 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc., arising from any non-Tax claim.

 

6.2               Limitation of Liability. In no circumstance will any of the
Loan Parties or the Released Parties be liable for lost profits or other
special, punitive, or consequential damages. Notwithstanding any provision in
this Agreement to the contrary, this Section 6.2 shall remain operative even
after the Termination Date and shall survive the payment in full of all of the
Loans.



 -28- 

 

 

6.3               Indemnity/Currency Indemnity.

 

(a)    Each Loan Party hereby agrees to indemnify the Released Parties and hold
them harmless from and against any and all claims, debts, liabilities, losses,
demands, obligations, actions, causes of action, fines, penalties, costs and
expenses (including attorneys’ fees and consultants’ fees), of every nature,
character and description (including, without limitation, natural resources
damages, property damage and claims for personal injury), which the Released
Parties may sustain or incur based upon or arising out of any of the
transactions contemplated by this Agreement or any other Loan Documents or any
of the Obligations, including any transactions or occurrences relating to the
issuance of any Letter of Credit, any Collateral relating thereto, any drafts
thereunder and any errors or omissions relating thereto (including, without
limitation, any loss or claim due to any action or inaction taken by the issuer
of any Letter of Credit or Lender) (and for this purpose any charges to Lender
by any issuer of Letters of Credit shall be conclusive as to their
appropriateness and may be charged to the Loan Account), or any breach of any
covenant or representation or warranty relating to any environmental and health
and safety laws or an environmental release by any Loan Party (except any such
amounts sustained or incurred solely as the result of the gross negligence or
willful misconduct of such Released Parties, as finally determined by a court of
competent jurisdiction). Notwithstanding any provision in this Agreement to the
contrary, this Section 6.3 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Obligations. This
Section 6.3 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc., arising from any non-Tax claim.

 

(b)    If, for the purposes of obtaining or enforcing judgment in any court in
any jurisdiction with respect to this Agreement or any Loan Document, it becomes
necessary to convert into the currency of such jurisdiction (the “Judgment
Currency”) any amount due under this Agreement or under any Loan Document in any
currency other than the Judgment Currency (the “Currency Due”) (or for the
purposes of Section 1.7(d)), then, to the extent permitted by law, conversion
shall be made at the exchange rate reasonably selected by Lender on the Business
Day before the day on which judgment is given (or for the purposes of
Section 1.7(d), on the Business Day on which the payment was received by the
Lender). In the event that there is a change in such exchange rate between the
Business Day before the day on which the judgment is given and the date of
receipt by the Lender of the amount due, each Loan Party shall to the extent
permitted by law, on the date of receipt by Lender, pay such additional amounts,
if any, or be entitled to receive reimbursement of such amount, if any as may be
necessary to ensure that the amount received by Lender on such date is the
amount in the Judgment Currency which (when converted at such exchange rate on
the date of receipt by Lender in accordance with normal banking procedures in
the relevant jurisdiction) is the amount then due under this Agreement or such
Loan Document in the Currency Due. If the amount of the Currency Due (including
any Currency Due for purposes of Section 1.7(c)) which the Lender is so able to
purchase is less than the amount of the Currency Due (including any Currency Due
for purposes of Section 1.7(c)) originally due to it, each Loan Party shall to
the extent permitted by law jointly and severally indemnify and save Lender
harmless from and against loss or damage arising as a result of such deficiency.

 

7.EVENTS OF DEFAULT AND REMEDIES.

 

7.1               Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default”:

 

(a)    if any warranty, representation, statement, report or certificate made or
delivered to Lender by or on behalf of any Loan Party is untrue or misleading in
any material respect;



 -29- 

 

 

(b)    if any Loan Party fails to pay to Lender, (i) when due, any principal
payment required under this Agreement or any other Loan Document, (ii) within
one (1) Business Day when due, any interest payment required under this
Agreement or any other Loan Document or (iii) within three (3) Business Days
when due, any other monetary Obligation;

 

(c)                (1) if any Loan Party defaults in the due observance or
performance of any covenant, condition or agreement contained in Section 3.2,
4.1, 4.6(a), 4.7, 4.8, 5.13, 5.14, 5.15(a), 5.15(b), 5.15(c), 5.15(d), 5.15(h),
5.25, 5.26 or 5.28 of this Agreement;

 

(2) if any Loan Party defaults in the due observance or performance of any
covenant, condition or agreement contained in Section 5.15(e), 5.15(f), 5.15(g)
or 5.15(i) of this Agreement, and the continuance of such default unremedied for
a period of fifteen (15) days; or

 

(3) if any Loan Party defaults in the due observance or performance of any
covenant, condition or agreement contained in any provision of this Agreement or
any other Loan Document and not addressed in clauses Sections 7.1(a), (b) or
(c)(1), and the continuance of such default unremedied for a period of thirty
(30) days;

 

(d)    one or more judgments shall be rendered against any Loan Party and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of any Loan Party to
enforce any such judgment and such judgment either (i) is for the payment of
money in an aggregate amount in excess of $2,500,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) or (ii) is for injunctive relief and could
reasonably be expected to result in a Material Adverse Effect;

 

(e)    (i) any Loan Party shall (A) fail to pay any principal or interest,
regardless of amount, due in respect of any Material Indebtedness (other than
the Obligations and the Term Debt Permitted Indebtedness), when and as the same
shall become due and payable beyond any applicable grace period in respect
thereof; or (B) fail to observe or perform any other term, covenant, agreement
or condition relating to any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holders or beneficiaries of such
Material Indebtedness (or a trustee or agent on behalf of such holders or
beneficiaries) to cause, with or without the giving of notice, the lapse of time
or both, such Material Indebtedness to become due prior to its stated maturity
or become subject to a mandatory offer to purchase by the obligor; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined, or as such
comparable term may be used and defined, in such Swap Contract) resulting from
(A) any event of default under such Swap Contract as to which any Loan Party is
the “Defaulting Party” (as defined, or as such comparable term may be used and
defined, in such Swap Contract) or (B) any “Termination Event” (as defined, or
as such comparable term may be used and defined, in such Swap Contract) under
such Swap Contract as to which any Loan Party is an Affected Party (as defined,
or as such comparable term may be used and defined, in such Swap Contract) and,
in either event, the Swap Termination Value owed by any Loan Party as a result
thereof is greater than $5,000,000;

 

(f)     if any Loan Party shall apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of it or any of its properties, admit
in writing its inability to pay its debts as they mature, make a general
assignment for the benefit of creditors, be adjudicated a bankrupt or insolvent
or be the subject of an order for relief under the Bankruptcy Code or under any
bankruptcy or insolvency law of a foreign jurisdiction, or file a voluntary
petition in bankruptcy, or a petition or an answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer admitting the material allegations of a petition filed
against it in any proceeding under any such law, or take or permit to be taken
any action in furtherance of or for the purpose of effecting any of the
foregoing;



 -30- 

 

 

(g)    the commencement of an involuntary case or other proceeding against any
Loan Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar applicable law
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property and the
same is not dismissed within sixty (60) days, or if an order for relief is
entered against any Loan Party under any bankruptcy insolvency or other similar
applicable law as now or hereafter in effect;

 

(h)    the actual or attempted revocation or termination of, or limitation or
denial of liability under, any guaranty of any of the Obligations, or any
security document securing any of the Obligations, by any Loan Party;

 

(i)     if there is any actual indictment or conviction of any Borrower, any
Guarantor or any of their respective Senior Officers under any criminal statute
in each case related to a felony committed in the direct conduct of any
Borrower’s, or such Guarantor’s business, as applicable, and such Senior Officer
is not removed and replaced within sixty (60) days;

 

(j)     if Holdings shall cease to directly own and control 100% of each class
of the outstanding Equity Interests of FCNA, (ii) (i) if FCNA shall cease to
directly own and control 100% of each class of the outstanding Equity Interests
of JAC or (iii) if any Borrower shall cease to, directly or indirectly, own and
control 100% of each class of the outstanding Equity Interests of each other
Loan Party;

 

(k)    if any Lien purported to be created by any Loan Document shall cease to
be a valid perfected first priority Lien (subject only to any priority accorded
by law to Permitted Liens) on any material portion of the Collateral for any
reason other than (x) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(y) as a result of the Lender’s failure to maintain possession of any stock
certificates or other instruments delivered to it under the Loan Documents, or
any Loan Party shall assert in writing that any Lien purported to be created by
any Loan Document is not a valid perfected first priority lien (subject only to
any priority accorded by law to Permitted Liens) on the assets or properties
purported to be covered thereby (other than, solely with respect to perfection,
any Excluded Perfection Assets or otherwise provided for in the Intercreditor
Agreement);

 

(l)     if any of the Loan Documents shall cease to be in full force and effect
(other than as a result of the discharge thereof in accordance with the terms
thereof or by written agreement of all parties thereto);

 

(m)  (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect, or (ii) the existence of any Lien under Section 430(k) or
Section 6321 of the Code or Section 303(k) or Section 4068 of ERISA on any
assets of a Loan Party or any ERISA Affiliate;

 

(n)    an “Event of Default” (as defined in the Term Debt Loan Agreement) has
occurred under the Term Debt Loan Documents, which “Event of Default” shall not
have been cured or waived within any applicable grace period; or

 

(o)    at any time after the execution and delivery thereof, the Intercreditor
Agreement shall cease to be in full force and effect (other than in accordance
with its terms) or shall be declared null and void.



 -31- 

 

 

7.2               Remedies with Respect to Lending
Commitments/Acceleration/Etc.. Upon the occurrence and during the continuance of
an Event of Default Lender may, in Lender’s sole discretion (a) terminate all or
any portion of its commitment to lend to or extend credit to Borrowers under
this Agreement and/or any other Loan Document, without prior notice to any Loan
Party, and/or (b) demand payment in full of all or any portion of the
Obligations (whether or not payable on demand prior to such Event of Default),
together the Early Payment/Termination Premium in the amount specified in
Schedule C, and demand that the Letters of Credit be cash collateralized in the
manner described in Section 1.7(c) and/or (c) take any and all other and further
actions and avail itself of any and all rights and remedies available to Lender
under this Agreement, any other Loan Document, under law and/or in equity.
Notwithstanding the foregoing sentence, upon the occurrence of any Event of
Default described in Section 7.1(f) or Section 7.1(g), without notice, demand or
other action by Lender all of the Obligations (including without limitation the
Early Payment/Termination Premium in the amount specified in the Fee Letter)
shall immediately become due and payable whether or not payable on demand prior
to such Event of Default.

 

7.3               Remedies with Respect to Collateral. Without limiting any
rights or remedies Lender may have pursuant to this Agreement, the other Loan
Documents, under applicable law or otherwise, upon the occurrence and during the
continuance of an Event of Default:

 

(a)    Any and All Remedies. Lender may take any and all actions and avail
itself of any and all rights and remedies available to Lender under this
Agreement, any other Loan Document, under law or in equity, and the rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable law or otherwise.

 

(b)    Collections; Modifications of Terms. Lender may but shall be under no
obligation to (i) notify all appropriate parties that the Collateral, or any
part thereof, has been assigned to Lender; (ii) demand, sue for, collect and
give receipts for and take all necessary or desirable steps to collect any
Collateral or Proceeds in its or any Loan Party’s name, and apply any such
collections against the Obligations as Lender may elect; (iii) take control of
any Collateral and any cash and non-cash Proceeds of any Collateral;
(iv) enforce, compromise, extend, renew settle or discharge any rights or
benefits of each Loan Party with respect to or in and to any Collateral, or deal
with the Collateral as Lender may deem advisable; and (v) make any compromises,
exchanges, substitutions or surrenders of Collateral Lender deems necessary or
proper in its reasonable discretion, including extending the time of payment,
permitting payment in installments, or otherwise modifying the terms or rights
relating to any of the Collateral, all of which may be effected without notice
to, consent of, or any other action of any Loan Party and without otherwise
discharging or affecting the Obligations, the Collateral or the security
interests granted to Lender under this Agreement or any other Loan Document.

 

(c)    Insurance. Lender may file proofs of loss and claim with respect to any
of the Collateral with the appropriate insurer, and may endorse in its own and
each Loan Party’s name any checks or drafts constituting Proceeds of insurance.
Any Proceeds of insurance received by Lender may be applied by Lender against
payment of all or any portion of the Obligations as Lender may elect in its
reasonable discretion.

 

(d)    Possession and Assembly of Collateral. Lender may take possession of the
Collateral. Upon Lender’s request and subject to the Intercreditor Agreement,
each Loan Party shall assemble the Collateral and make it available to Lender at
a place or places to be designated by Lender.

 

(e)    Set-off. Lender may and without any notice to, consent of or any other
action by any Loan Party (such notice, consent or other action being expressly
waived), set-off or apply (i) any and all deposits (general or special, time or
demand, provisional or final) at any time held by or for the account of Lender
or any Affiliate of Lender, and/or (ii) any Indebtedness at any time owing by
Lender or any Affiliate of Lender or any Participant in the Loans to or for the
credit or the account of any Loan Party, to the repayment of the Obligations
irrespective of whether any demand for payment of the Obligations has been made.



 -32- 

 

 

(f)     Disposition of Collateral.

 

(i)     Sale, Lease, etc. of Collateral. Lender may, without demand, advertising
or notice, all of which each Loan Party hereby waives (except as the same may be
required by the UCC or other applicable law and is not waivable under the UCC or
such other applicable law), at any time or times in one or more public or
private sales or other dispositions, for cash, on credit or otherwise, at such
prices and upon such terms as determined by Lender (provided such price and
terms are commercially reasonable within the meaning of the UCC to the extent
such sale or other disposition is subject to the UCC requirements that such sale
or other disposition must be commercially reasonable) (A) sell, lease, license
or otherwise dispose of any and all Collateral, and/or (B) deliver and grant
options to a third party to purchase, lease, license or otherwise dispose of any
and all Collateral. Lender may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Lender in its reasonable discretion. Lender may
be the purchaser at any such public or private sale or other disposition of
Collateral, and in such case Lender may make payment of all or any portion of
the purchase price therefor by the application of all or any portion of the
Obligations due to Lender to the purchase price payable in connection with such
sale or disposition. Lender may, if it deems it reasonable, postpone or adjourn
any sale or other disposition of any Collateral from time to time by an
announcement at the time and place of the sale or disposition to be so postponed
or adjourned without being required to give a new notice of sale or disposition;
provided, however, that Lender shall provide the applicable Loan Party with
written notice of the time and place of such postponed or adjourned sale or
disposition. Each Loan Party hereby acknowledges and agrees that Lender’s
compliance with any requirements of applicable law in connection with a sale,
lease, license or other disposition of Collateral will not be considered to
adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral.

 

(ii)   Deficiency. Each Loan Party shall remain liable for all amounts of the
Obligations remaining unpaid as a result of any deficiency of the Proceeds of
the sale, lease, license or other disposition of Collateral after such Proceeds
are applied to the Obligations as provided in this Agreement.

 

(iii) Warranties; Sales on Credit. Lender may sell, lease, license or otherwise
dispose of the Collateral without giving any warranties and may specifically
disclaim any and all warranties, including but not limited to warranties of
title, possession, merchantability and fitness. Each Loan Party hereby
acknowledges and agrees that Lender’s disclaimer of any and all warranties in
connection with a sale, lease, license or other disposition of Collateral will
not be considered to adversely affect the commercial reasonableness of any such
disposition of the Collateral. If Lender sells, leases, licenses or otherwise
disposes of any of the Collateral on credit, Borrowers will be credited only
with payments actually made in cash by the recipient of such Collateral and
received by Lender and applied to the Obligations. If any Person fails to pay
for Collateral acquired pursuant to this Section 7.3(f) on credit, Lender may
re-offer the Collateral for sale, lease, license or other disposition.

 

(g)    [Reserved].

 

(h)    Election of Remedies. Lender shall have the right in Lender’s sole
discretion to determine which rights, security, Liens and/or remedies Lender may
at any time pursue, foreclose upon, relinquish, subordinate, modify or take any
other action with respect to, without in any way impairing, modifying or
affecting any of Lender’s other rights, security, Liens or remedies with respect
to such Property, or any of Lender’s rights or remedies under this Agreement or
any other Loan Document.



 -33- 

 

 

(i)     Lender’s Obligations. Each Loan Party agrees that Lender shall not have
any obligation to preserve rights to any Collateral against prior parties or to
marshal any Collateral of any kind for the benefit of any other creditor of any
Loan Party or any other Person. Lender shall not be responsible to any Loan
Party or any other Person for loss or damage resulting from Lender’s failure to
enforce its Liens or collect any Collateral or Proceeds or any monies due or to
become due under the Obligations or any other liability or obligation of any
Loan Party to Lender.

 

(j)     Waiver of Rights by Loan Parties. Except as otherwise expressly provided
for in this Agreement or by non-waivable applicable law, each Loan Party waives:
(i) presentment, demand and protest and notice of presentment, dishonor, notice
of intent to accelerate, notice of acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Lender on which any Loan Party may in
any way be liable, and hereby ratifies and confirms whatever Lender may do in
this regard, (ii) all rights to notice and a hearing prior to Lender’s taking
possession or control of, or to Lender’s replevy, attachment or levy upon, the
Collateral or any bond or security which might be required by any court prior to
allowing Lender to exercise any of its remedies and (iii) the benefit of all
valuation, appraisal, marshalling and exemption laws.

 

8.LOAN GUARANTY.

 

8.1               Guaranty. Each Guarantor hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, all of the Obligations and all costs and
expenses, including all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by Lender in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, any Borrower, any
Guarantor of all or any part of the Obligations (and such costs and expenses
paid or incurred shall be deemed to be included in the Obligations). Each
Guarantor further agrees that the Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any branch or Affiliate of Lender that extended any portion of the Obligations.

 

8.2               Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Guarantor waives any right to require Lender
to sue or otherwise take action against any Borrower, any other Guarantor, or
any other Person obligated for all or any part of the Obligations, or otherwise
to enforce its payment against any Collateral securing all or any part of the
Obligations.

 

8.3               No Discharge or Diminishment of Loan Guaranty.

 

(a)    Except as otherwise expressly provided for herein, the obligations of
each Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of all of the Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other Guarantor; (iii) any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrower or any other Guarantor, or their
assets or any resulting release or discharge of any obligation of any Borrower
or any other Guarantor; or (iv) the existence of any claim, setoff or other
rights which any Guarantor may have at any time against any Borrower, any other
Guarantor, Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.



 -34- 

 

 

(b)    The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Borrower or any other Guarantor, of the Obligations or
any part thereof.

 

(c)    Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of Lender to assert any claim
or demand or to enforce any remedy with respect to all or any part of the
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Obligations; (iii) any release, non-perfection,
or invalidity of any indirect or direct security for all or any part of the
Obligations or all or any part of any obligations of any Guarantor; (iv) any
action or failure to act by Lender with respect to any Collateral; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the payment in full in cash of all of the Obligations).

 

8.4               Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of any Guarantor or the unenforceability of all or any part of the
Obligations from any cause, or the cessation from any cause of the liability of
any Guarantor, other than the payment in full in cash of all of the Obligations.
Without limiting the generality of the foregoing, each Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and, to the fullest
extent permitted by law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against any
Borrower, or any other Person. Each Guarantor confirms that it is not a surety
under any state law and shall not raise any such law as a defense to its
obligations hereunder. Lender may, at its election, foreclose on any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any Collateral, compromise or adjust any part of the Obligations,
make any other accommodation with any Borrower or any other Guarantor or
exercise any other right or remedy available to it against any Borrower or any
other Guarantor, without affecting or impairing in any way the liability of any
Guarantor under this Loan Guaranty except to the extent the Obligations have
been fully paid in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against any Borrower or any other Guarantor or any security.

 

8.5               Rights of Subrogation. No Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Borrower or any other
Guarantor, or any Collateral, until the Termination Date.

 

8.6               Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or any other Person, or otherwise, each Guarantor’s obligations under
this Loan Guaranty with respect to that payment shall be reinstated at such time
as though the payment had not been made and whether or not Lender is in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Obligations is stayed upon the insolvency, bankruptcy or reorganization
of any Borrower, all such amounts otherwise subject to acceleration under the
terms of any agreement relating to the Obligations shall nonetheless be payable
by the Loan Parties forthwith on demand by Lender. This Section 8.6 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Obligations.

 -35- 

 

 



8.7               Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of Borrowers’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Loan Guaranty, and agrees that Lender shall not
have any duty to advise any Guarantor of information known to it regarding those
circumstances or risks.

 

8.8               Termination. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Loan Guaranty as to future
Obligations.  If such a revocation is effective notwithstanding the foregoing
waiver, each Guarantor acknowledges and agrees that (a) no such revocation shall
be effective until written notice thereof has been received by Lender, (b) no
such revocation shall apply to any Obligations in existence on the date of
receipt by Lender of such written notice (including any subsequent continuation,
extension, or renewal thereof, or change in the interest rate, payment terms, or
other terms and conditions thereof), (c) no such revocation shall apply to any
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of Lender, (d) no payment by any
Borrower, any other Guarantor, or from any other source, prior to the date of
Lender’s receipt of written notice of such revocation shall reduce the maximum
obligation of any Guarantor hereunder, and (e) any payment, by any Borrower or
from any source other than a Guarantor which has made such a revocation, made
subsequent to the date of such revocation, shall first be applied to that
portion of the Obligations as to which the revocation is effective and which are
not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of any Guarantor hereunder.

 

8.9               Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any federal or state
corporate law or other law governing business entities, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Guarantor under this Loan
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Loan Guaranty, then, notwithstanding any other provision of this Loan Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Loan Parties or Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each Guarantor is intended solely to preserve the rights of Lender
to the maximum extent not subject to avoidance under applicable law, and no
Guarantor nor any other Person shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the Maximum Liability of each Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of Lender
hereunder, provided, that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

 

8.10           Contribution. In the event any Guarantor shall make any payment
or payments under this Loan Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Loan Guaranty (such Guarantor a “Paying Guarantor”), each other Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Section 8.10, each Non-Paying Guarantor’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (a) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Parties hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Guarantor, the aggregate amount of all monies received by
such Loan Parties from Borrowers after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any
Guarantor’s several liability for the entire amount of the Obligations (up to
such Guarantor’s Maximum Liability). Each of the Loan Parties covenants and
agrees that its right to receive any contribution under this Loan Guaranty from
a Non-Paying Guarantor shall be subordinate and junior in right of payment to
the payment in full in cash of all of the Obligations. This provision is for the
benefit of Lender and the Loan Parties and may be enforced by any one, or more,
or all of them in accordance with the terms hereof.

 -36- 

 

 



8.11           Liability Cumulative. The liability of each Guarantor under this
Section 8 is in addition to and shall be cumulative with all liabilities of each
Guarantor to Lender under this Agreement and the other Loan Documents to which
such Guarantor is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

 

9.TAXES; mitigation obligations; replacement of lenders.

 

9.1               Taxes.

 

(a)    Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require the Loan Parties
to withhold or deduct any Tax, (as determined in the good faith discretion of
the applicable Loan Party), the Loan Parties shall be entitled to make such
withholding or deduction in accordance with such laws as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
clause (e) below.

 

(b)    If any Loan Party shall be required by applicable law (as determined in
the good faith discretion of such Loan Party) to withhold or deduct any Taxes
from any payment, then (i) such Loan Party shall be entitled withhold or make
such deductions as are required based upon the information available to it,
including the information and documentation it has received pursuant to clause
(e) below, (ii) such Loan Party shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the
applicable law, and (iii) to the extent that the amount withheld or deducted is
an Indemnified Tax, the sum payable by the applicable Loan Party shall be
increased as necessary so that after such withholding or deductions have been
made (including deductions applicable to additional sums payable under this
Section) the Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made. Upon request by Lender
or any other Recipient, Borrowers shall deliver to Lender or such other
Recipient, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment of Indemnified
Taxes, a copy of any return required by applicable law to report such payment or
other evidence of such payment reasonably satisfactory to Lender or such other
Recipient, as the case may be.

 

(c)    Without limiting the provisions of subsections (a) and (b) above, the
Loan Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.



 -37- 

 

 

(d)    Without limiting the provisions of subsections (a) through (c) above,
each Loan Party shall, and does hereby, on a joint and several basis indemnify
Lender and each other Recipient (and their respective directors, officers,
employees, affiliates and agents) and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid or incurred by Lender
or any other Recipient on account of, or in connection with any Loan Document or
a breach by a Loan Party thereof, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, including the reasonable
fees, charges and disbursements of any counsel or other tax advisor for Lender
or any other Recipient (or their respective directors, officers, employees,
affiliates, and agents), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of any such payment or liability delivered to
Borrowers shall be conclusive absent manifest error.

 

(e)    Lender shall deliver to Borrowers and each Participant shall deliver to
the applicable Lender granting the participation, at the time or times
reasonably requested by Borrowers, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrowers or Lender granting a participation, as the case may be, to determine
(i) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (ii) if applicable, the required rate of withholding or
deduction, and (iii) such Lender’s or Participant’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Recipient by the Loan Parties pursuant to this Agreement or
otherwise to establish such Recipient’s status for withholding tax purposes in
the applicable jurisdiction; provided, that each Recipient shall only be
required to deliver such documentation as it may, in its reasonable judgment,
legally provide.

 

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States:

 

(i)     Lender (or Participant) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to Borrowers (or Lender
granting a participation as applicable) on or prior to the date on which such
Lender becomes a party to this Agreement or a Participant (and from time to time
thereafter upon the reasonable request of Borrowers) an executed original of
Internal Revenue Service Form W-9 certifying that such Lender (or Participant)
is exempt from U.S. federal backup withholding tax; and

 

(ii)   Lender (or Participant) that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Recipient”) shall
deliver to Borrowers (or Lender granting a participation in case the Non-U.S.
Recipient is a Participant) (in such number of copies as shall be requested by
Borrowers or Lender granting the participation) on or prior to the date on which
such Non-U.S. Person becomes a party to this Agreement or a Participant (and
from time to time thereafter upon the reasonable request of Borrowers or Lender
granting the participation but only to the extent such Non-U.S. Recipient is
legally entitled to do so), whichever of the following is applicable: (A)
executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable claiming eligibility for benefits of an income tax treaty to which
the United States is a party; (B) executed originals of Internal Revenue Service
Form W-8ECI; (C) executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation; (D) each Non-U.S. Recipient claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, shall provide (x) a certificate to the effect that such Non-U.S. Recipient
is not (I) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (II)
a “10 percent shareholder” of a Borrower within the meaning of section
881(c)(3)(B) of the Code, or (III) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (y) executed originals of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable; and/or (E) executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrowers or any Lender granting a participation, to determine the
withholding or deduction required to be made.



 -38- 

 

 

(iii) if a payment made to Lender (or Participant) under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender (or
Participant) were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), Lender (or Participant) shall deliver to Borrowers (or Lender
granting a participation as applicable) at the time or times prescribed by law
and at such time or times reasonably requested by Borrowers (or Lender granting
a participation as applicable) such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowers (or Lender granting a
participation as applicable) as may be necessary for Borrowers (or Lender
granting a participation as applicable) to comply with their obligations under
FATCA and to determine that such Lender (or Participant) has complied with
Lender’s (or Participant’s) obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iii), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender (or Participant) agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrowers (or
Lender granting a participation as applicable) in writing of its legal inability
to do so.

 

(f)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 9.1 (including by the payment of additional amounts
pursuant to this Section 9.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(g)    Notwithstanding any provision in this Agreement to the contrary, this
Section 9.1 shall remain operative following the assignment of rights by, or the
replacement of, any Lender and following the Termination Date and shall survive
the payment in full of all of the Loans.

 

(h)    For purposes of this Section 9.1, the term “applicable law” includes
FATCA.

 

9.2               Mitigation Obligations; Replacement of Lender.

 -39- 

 

 



(a)    If any Lender requests compensation under Section 1.9(b), or requires
Borrowers to pay any Indemnified Taxes or additional amounts to such Lender or
any Governmental Authority for the account of Lender pursuant to Section  9.1,
then such Lender shall (at the request of Borrowers) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
1.9(b) or Section 9.1, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

10.GENERAL PROVISIONS.

 

10.1           Notices.

 

(a)    Notice by Approved Electronic Communications.

 

Lender and each of its Affiliates is authorized to transmit, post or otherwise
make or communicate, in its sole discretion (but shall not be required to do
so), by Approved Electronic Communications in connection with this Agreement or
any other Loan Document and the transactions contemplated therein. Lender is
hereby authorized to establish procedures to provide access to and to make
available or deliver, or to accept, notices, documents and similar items by
posting to Passport 6.0. Each of the Loan Parties and Lender hereby acknowledges
and agrees that the use of Passport 6.0 and other Approved Electronic
Communications is not necessarily secure and that there are risks associated
with such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing Lender and
each of its Affiliates to transmit Approved Electronic Communications. Passport
6.0 and all Approved Electronic Communications shall be provided “as is” and “as
available”. None of Lender or any of its Affiliates or related persons warrants
the accuracy, adequacy or completeness of Passport 6.0 or any other electronic
platform or electronic transmission and disclaims all liability for errors or
omissions therein. No warranty of any kind is made by Lender or any of its
Affiliates or related persons in connection with Passport 6.0 or any other
electronic platform or electronic transmission, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. Each Borrower
and each other Loan Party executing this Agreement agrees that Lender has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with Passport 6.0, any Approved Electronic
Communication or otherwise required for Passport 6.0 or any Approved Electronic
Communication.

 

Prior to the Closing Date, Borrowing Agent shall deliver to Lender a complete
and executed Client User Form regarding Borrowing Agent’s use of Passport 6.0 in
the form of Exhibit C annexed hereto.

 

No Approved Electronic Communications shall be denied legal effect merely
because it is made electronically. Approved Electronic Communications that are
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such Approved Electronic Communication, an
E-Signature, upon which Lender and the Loan Parties may rely and assume the
authenticity thereof. Each Approved Electronic Communication containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper
original. Each E-Signature shall be deemed sufficient to satisfy any requirement
for a “signature” and each Approved Electronic Communication shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to this Agreement, any other Loan Document, the Uniform Commercial
Code, the Federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural law
governing such subject matter. Each party or beneficiary hereto agrees not to
contest the validity or enforceability of an Approved Electronic Communication
or E-Signature under the provisions of any applicable law requiring certain
documents to be in writing or signed; provided, that nothing herein shall limit
such party’s or beneficiary’s right to contest whether an Approved Electronic
Communication or E-Signature has been altered after transmission.



 -40- 

 

 

(b)    All Other Notices.

 

All notices, requests, demands and other communications under or in respect of
this Agreement or any transactions hereunder, other than those approved for or
required to be delivered by Approved Electronic Communications (including via
Passport 6.0 or otherwise pursuant to Section 10.1(a)), shall be in writing and
shall be personally delivered or mailed (by prepaid registered or certified
mail, return receipt requested), sent by prepaid recognized overnight courier
service, or by email to the applicable party at its address or email address
indicated below,

 

If to Lender:

 

Siena Lending Group LLC
9 W Broad Street, 5th Floor
Stamford, Connecticut 06902
Attention: Steve Sanicola
Email: ssanicola@sienalending.com

 

with a copy to:

 

Otterbourg P.C.
230 Park Avenue
New York, NY 10169
Attention: Jason I. Miller, Esq.
Email: jmiller@otterbourg.com

 

If to Borrowers or any other Loan Party:

 

FreightCar America, Inc.,
125 S. Wacker Drive, Suite 1500
Chicago, Illinois 60606
Attention: Chris Eppel
Email: ceppel@freightcar.net

 

with a copy to:

 

Winston and Strawn LLP

35 W. Wacker Drive
Chicago, Illinois 60601
Attention: Oscar David
Email: odavid@winston.com

 



 -41- 

 

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid. All such notices,
requests, demands and other communications shall be deemed given (i) when
personally delivered, (ii) three (3) Business Days after being deposited in the
mails with postage prepaid (by registered or certified mail, return receipt
requested), (iii) one (1) Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender, or (iv)
when sent by email transmission to an email address designated by such addressee
and the sender receives a confirmation of transmission.

 

10.2           Severability. If any provision of this Agreement or any other
Loan Document is held invalid or unenforceable, either in its entirety or by
virtue of its scope or application to given circumstances, such provision shall
thereupon be deemed modified only to the extent necessary to render same valid,
or not applicable to given circumstances, or excised from this Agreement or such
other Loan Document, as the situation may require, and this Agreement and the
other Loan Documents shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein or therein, as the case may be.

 

10.3           Integration. This Agreement and the other Loan Documents
represent the final, entire and complete agreement between each Loan Party party
hereto and thereto and Lender and supersede all prior and contemporaneous
negotiations, oral representations and agreements, all of which are merged and
integrated into this Agreement. THERE ARE NO ORAL UNDERSTANDINGS,
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

10.4           Waivers. The failure of Lender at any time or times to require
any Loan Party to strictly comply with any of the provisions of this Agreement
or any other Loan Documents shall not waive or diminish any right of Lender
later to demand and receive strict compliance therewith. Any waiver of any
default shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar. None of the provisions of this Agreement
or any other Loan Document shall be deemed to have been waived by any act or
knowledge of Lender or its agents or employees, but only by a specific written
waiver signed by an authorized officer of Lender and delivered to Borrowers.
Once an Event of Default shall have occurred, it shall be deemed to continue to
exist and not be cured or waived unless specifically cured pursuant to the terms
of this Agreement or waived in writing by an authorized officer of Lender and
delivered to Borrowers. Each Loan Party waives demand, protest, notice of
protest and notice of default or dishonor, notice of payment and nonpayment,
release, compromise, settlement, extension or renewal of any commercial paper,
Instrument, Account, General Intangible, Document, Chattel Paper, Investment
Property or guaranty at any time held by Lender on which such Loan Party is or
may in any way be liable, and notice of any action taken by Lender, unless
expressly required by this Agreement, and notice of acceptance hereof.

 

10.5           Amendment. This Agreement may not be amended or modified except
in a writing executed by Borrowers, the other Loan Parties party hereto and
Lender.

 

10.6           Time of Essence. Time is of the essence in the performance by
each Loan Party of each and every obligation under this Agreement and the other
Loan Documents.

 

10.7           Expenses, Fee and Costs Reimbursement. Borrowers hereby agree to
promptly and jointly and severally pay (a) all fees, costs and expenses of
Lender (including Lender’s underwriting fees) and (b) all out of pocket fees,
costs and expenses of no more than one legal counsel in each jurisdiction where
Collateral is located to, and appraisers, accountants, consultants and other
professionals and advisors retained by or on behalf of, Lender, all of which
shall be reasonable and documented, prior to the occurrence and continuance of
an Event of Default, in connection with: (i) all loan proposals and commitments
pertaining to the transactions contemplated hereby (whether or not such
transactions are consummated), (ii) the examination, review, due diligence
investigation, documentation, negotiation, and closing of the transactions
contemplated by the Loan Documents (whether or not such transactions are
consummated), (iii) the creation, perfection and maintenance of Liens pursuant
to the Loan Documents, (iv) the performance by Lender of its rights and remedies
under the Loan Documents, (v) the administration of the Loans (including usual
and customary fees for wire transfers and other transfers or payments received
by Lender on account of any of the Obligations) and Loan Documents, (vi) any
amendments, modifications, consents and waivers to and/or under any and all Loan
Documents (whether or not such amendments, modifications, consents or waivers
are consummated), (vii) any periodic public record searches conducted by or at
the request of Lender (including, title investigations and public records
searches), pending litigation and tax lien searches and searches of applicable
corporate, limited liability company, partnership and related records concerning
the continued existence, organization and good standing of certain Persons,
(viii) protecting, storing, insuring, handling, maintaining, auditing,
examining, valuing or selling any Collateral, (ix) any litigation, dispute, suit
or proceeding relating to any Loan Document, and (x) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Loan Documents (it being agreed that such costs and expenses may include the
costs and expenses of workout consultants, investment bankers, financial
consultants, appraisers, valuation firms and other professionals and advisors
retained by or on behalf of Lender), and (c) without limitation of the preceding
clauses (a) and (b), all out of pocket costs and expenses of Lender in
connection with Lender’s reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder.



 -42- 

 

 

10.8           Benefit of Agreement; Assignability; Servicer.

 

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the respective successors, assigns, heirs, beneficiaries and
representatives of Borrowers, each other Loan Party party hereto and Lender;
provided, that neither any Borrower nor any other Loan Party may assign or
transfer any of its rights under this Agreement without the prior written
consent of Lender, and any prohibited assignment shall be void. No consent by
Lender to any assignment shall release any Loan Party from its liability for any
of the Obligations. Lender shall have the right to assign all or any of its
rights and obligations under the Loan Documents to one or more other Persons,
and each Loan Party agrees, to the extent applicable, to execute any agreements,
instruments and documents requested by Lender in connection with any such
assignments; provided that, the consent of the Borrower Agent shall be required
(such consent not to be unreasonably withheld or delayed) for any such
assignment unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund. No such assignment shall be made to (A) the Borrower
or any of the Borrower’s Affiliates or Subsidiaries or (B) to the extent that
the list thereof has been made available to the Lender, any Disqualified Lender.
Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, Lender may at any time pledge or grant a security interest in all
or any portion of its rights under this Agreement and the other Loan Documents
to secure obligations of Lender, including any pledge or grant to secure
obligations to a Federal Reserve Bank.

 

(b)    In the event of any assignment by Lender of its rights and obligations
under the Loan Documents to an Affiliate of Lender (an “Affiliate Assignee”) and
at all times thereafter, Servicer shall be deemed to act as servicer and agent
for the applicable Affiliate Assignee, and Servicer will retain the sole right
to enforce this Agreement and the other Loan Documents, to approve any
amendment, restatement, modification, supplement or waiver of any provision of
this Agreement or any other Loan Document, and to receive or collect all
payments with respect to the Obligations. By acceptance of any such assignment,

 -43- 

 

 

each Affiliate Assignee irrevocably appoints Servicer as servicer and agent for
the purposes of servicing and managing the Loans, and authorizes Servicer to
take such actions and to exercise such powers on behalf of such Affiliate
Assignee as are reasonably necessary or advisable and incidental thereto,
including the sole and exclusive authority to: (i) possess, keep and maintain
books and records with respect to the Loans, (ii) receive, process, account for,
deliver or arrange for the delivery of, all Collections in accordance with the
terms of this Agreement; (iii) monitor and pursue payment of all Obligations;
(iv) monitor, manage and perfect security interests in all Collateral for the
Obligations, including without limitation, to make the determination of whether
any Accounts and Inventory constitute Eligible Accounts or Eligible Inventory,
as applicable, or whether to impose, modify or release any Reserve; (v) exercise
any rights or remedies with respect to the Obligations and the Collateral
available under law or in equity, including, without limitation, any
non-judicial and judicial enforcement, liquidation and collection of the
Obligations, and the engagement of attorneys and other professionals for such
purpose; and (vi) take all lawful actions and procedures required to (A) cause
Borrowers to promptly and diligently comply with Borrowers’ obligations under
the Loan Documents; (B) maximize the value of the Collateral; and (C) collect
and enforce payment of all Obligations. Each Affiliate Assignee agrees that any
action taken by Servicer in accordance with the terms of this Agreement or the
other Loan Documents, and the exercise by Servicer of its powers set forth
herein or therein, together with such other powers that are reasonably
incidental thereto, shall be authorized by and binding upon all of the Affiliate
Assignees. Servicer’s exercise of its discretion in connection with the
foregoing matters, if exercised in good faith, shall exonerate Servicer from
liability to any Affiliate Assignee and other Person for any error in judgment.
Servicer may perform any and all of its duties and exercise its rights and
powers by or through any one or more agents appointed by Servicer. Servicer
shall not be liable to any Affiliate Assignee for any action taken or omitted to
be taken under the Loan Documents, except for losses directly and solely caused
by the Servicer’s gross negligence or willful misconduct, as finally determined
by a court of competent jurisdiction, and Servicer does not assume any
responsibility for any failure or delay in performance or any breach by any Loan
Party or any other Person of any obligations under the Loan Documents. In the
event that a petition seeking relief under Title 11 of the United States Code or
any other Federal, state or foreign bankruptcy, insolvency, liquidation or
similar law is filed by or against any Loan Party, or any other Person obligated
under any Loan Document, Servicer is authorized, to the fullest extent permitted
by applicable law, to act on behalf of the Affiliate Assignees in connection
with such proceeding, including, without limitation, to file proofs of claim on
behalf of itself and the Affiliate Assignees in such proceeding for the total
amount of obligations owed by Loan Parties, or any of them, or any other Person
under any Loan Document.

 

(c)    Servicer may resign on sixty (60) days written notice to Lender and
Borrowing Agent and upon such resignation, Lender will promptly designate a
successor Servicer reasonably satisfactory to Borrowers (provided that no such
approval by Borrowers shall be required (i) in any case where the successor
Servicer is one of the Lender or an Affiliate or Subsidiary of the Lender or
(ii) after the occurrence and during the continuance of any Event of Default).
Any such successor Servicer shall succeed to the rights, powers and duties of
Servicer, and shall in particular succeed to all of Servicer’s right, title and
interest in and to all of the Liens in the Collateral securing the Obligations
created hereunder or any other Loan Document (including and all account control
agreements), and the term “Servicer” shall mean such successor Servicer
effective upon its appointment, and the former Servicer’s rights, powers and
duties as Servicer shall be terminated, without any other or further act or deed
on the part of such former Servicer. However, notwithstanding the foregoing, if
at the time of the effectiveness of the new Servicer’s appointment, any further
actions need to be taken in order to provide for the legally binding and valid
transfer of any Liens in the Collateral from former Servicer to new Servicer
and/or for the perfection of any Liens in the Collateral as held by new Servicer
or it is otherwise not then possible for new Servicer to become the holder of a
fully valid, enforceable and perfected Lien as to any of the Collateral, former
Servicer shall continue to hold such Liens solely as Servicer for perfection of
such Liens on behalf of new Servicer until such time as new Servicer can obtain
a fully valid, enforceable and perfected Lien on all Collateral, provided that
Servicer shall not be required to or have any liability or responsibility to
take any further actions after such date as such Servicer for perfection to
continue the perfection of any such Liens (other than to forego from taking any
affirmative action to release any such Liens). After any Servicer’s resignation
as Servicer, the provisions of this Section 10.8, and any indemnification rights
under this Agreement, including without limitation, rights arising under Section
10.7 hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Servicer under this Agreement (and in the event
resigning Servicer continues to hold any Liens pursuant to the provisions of the
immediately preceding sentence, the provisions of this Section 10.8 and any
indemnification rights under this Agreement, including without limitation,
rights arising under Article 6 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it in connection with such Liens).

 -44- 

 

 



10.9           Recordation of Assignment. In respect of any assignment of all or
any portion of any Lender’s interest in this Agreement and/or any other Loan
Documents at any time and from time to time, the following provisions shall be
applicable:

 

(a)    Borrowers, or any agent appointed by Borrowers, shall maintain a register
(the “Register”) in which there shall be recorded the name and address of each
Person holding any Loans or any commitment to lend hereunder, and the principal
amount and stated interest payable to such Person hereunder or committed by such
Person under such Person’s lending commitment. Borrowers hereby irrevocably
appoint Lender (and/or any subsequent Lender appointed by Lender then
maintaining the Register) as Borrowers’ non-fiduciary agent for the purpose of
maintaining the Register.

 

(b)    In connection with any negotiation, transfer or assignment as aforesaid,
the transferor/assignor shall deliver to Lender then maintaining the Register an
assignment and assumption agreement executed by the transferor/assignor and the
transferee/assignee, setting forth the specifics of the subject transaction,
including but not limited to the amount and nature of Obligations and/or lending
commitments being transferred or assigned (and being assumed, as applicable),
and the proposed effective date of such transfer or assignment and the related
assumption (if applicable).

 

(c)    Subject to receipt of any required tax forms reasonably required by
Lender, such Person shall record the subject transfer, assignment and assumption
in the Register. Anything contained in this Agreement or other Loan Document to
the contrary notwithstanding, no negotiation, transfer or assignment shall be
effective until it is recorded in the Register pursuant to this Section 10.9(c).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error; and each Borrower and each Lender shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement and the other Loan Documents. The Register shall be available for
inspection by each Borrower and each Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

10.10        Participations. Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, Lender may, at any time and from time
to time, without in any manner affecting or impairing the validity of any
Obligations, sell to one or more Persons (other than Disqualified Lenders)
participating interests in its Loans, commitments and/or other interests
hereunder and/or under any other Loan Document (any such Person, a
“Participant”). In the event of a sale by Lender of a participating interest to
a Participant, (a) such Lender’s obligations hereunder and under the other Loan
Documents shall remain unchanged for all purposes, (b) Borrowers and Lender
shall continue to deal solely and directly with each other in connection with
Lender’s rights and obligations hereunder and under the other Loan Documents and
(c) all amounts payable by Borrowers shall be determined as if Lender had not
sold such participation and shall be paid directly to Lender; provided, however,
a Participant shall be entitled to the benefits of Section 9.1 (subject to the
requirements and limitations therein, including the requirements under Section
9.1(e)) as if it were a Lender; provided that such Participant (i) agrees to be
subject to the provisions of Section 9.2 as if it were an assignee under Section
10.9 and (ii) shall not be entitled to receive any greater payment under Section
9.1 with respect to any participation, than its participating Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a change in applicable law that occurs after the
Participant acquired the applicable participation. Borrowers agree that if
amounts outstanding under this Agreement or any other Loan Document are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement and the other Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement; provided, that such right of set-off shall not
be exercised without the prior written consent of Lender and shall be subject to
the obligation of each Participant to share with Lender its share thereof.
Borrowers also agree that each Participant shall be entitled to the benefits of
Section 10.9 as if it were Lender. Notwithstanding the granting of any such
participating interests: (x) Borrowers shall look solely to Lender for all
purposes of this Agreement, the Loan Documents and the transactions contemplated
hereby, (y) Borrowers shall at all times have the right to rely upon any
amendments, waivers or consents signed by Lender as being binding upon all of
the Participants, and (z) all communications in respect of this Agreement and
such transactions shall remain solely between Borrowers and Lender (exclusive of
Participants) hereunder. Any Lender granting a participation hereunder shall
maintain, as a non-fiduciary agent of Borrowers, a register as to the
participations granted and transferred under this Section containing the same
information specified in Section 10.9 on the Register as if each Participant
were a Lender to the extent required to cause the Loans to be in registered form
for the purposes of Sections 163(f), 165(j), 871, 881, and 4701 of the Code. The
entries in such participant register shall be conclusive and binding for all
purposes, absent manifest error, and each Lender shall treat each Person, whose
name is recorded in the participant register as the owner of such participation
for all purposes of this Agreement and the other Loan Documents.

 -45- 

 

 



10.11        Headings; Construction. Section and subsection headings are used in
this Agreement only for convenience and do not affect the meanings of the
provisions that they precede.

 

10.12        USA PATRIOT Act Notification. Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA PATRIOT Act, it may be
required to obtain, verify and record certain information and documentation that
identifies such Person, which information may include the name and address of
each such Person and such other information that will allow Lender to identify
such Persons in accordance with the USA PATRIOT Act.

 

10.13        Counterparts; Email Signatures. This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may be executed by signatures delivered by electronic
mail, each of which shall be fully binding on the signing party.

 

10.14        GOVERNING LAW. THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW). FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL APPLY
TO ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH THIS
AGREEMENT AND ALL SUCH OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION
LAW).

 

10.15        WAIVERS AND JURISDICTION.

 -46- 

 

 



(a)    CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS. ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK IN THE COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK OR IN ANY OTHER COURT (IN ANY JURISDICTION)
SELECTED BY THE LENDER IN ITS SOLE DISCRETION, AND EACH BORROWER AND EACH OTHER
LOAN PARTY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED COURTS. EACH
BORROWER AND EACH OTHER LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, OR BASED ON UPON 28 U.S.C. § 1404, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING AND ADJUDICATION OF ANY SUCH ACTION, SUIT OR
PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND AMENDMENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. EACH
BORROWER AND EACH OTHER LOAN PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER, AMENDMENT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EACH BORROWER AND EACH OTHER LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON ANY BORROWER OR ANY OTHER LOAN PARTY AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED)
DIRECTED TO THE BORROWERS’ NOTICE ADDRESS (ON BEHALF OF THE BORROWERS OR SUCH
LOAN PARTY) SET FORTH IN SECTION 10.1 HEREOF AND SERVICE SO MADE SHALL BE DEEMED
TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE
MAIL, OR, AT THE LENDER’S OPTION, BY SERVICE UPON BORROWERS OR ANY OTHER LOAN
PARTY IN ANY OTHER MANNER PROVIDED UNDER THE RULES OF ANY SUCH COURTS.

 

(b)    [Reserved].

 

10.16        Publication. With the prior written consent of the Borrower Agent
(such consent not to be unreasonably withheld or delayed), Lender may publish a
tombstone, press releases or similar advertising material relating to the
financing transactions contemplated by this Agreement, and Lender reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

10.17        Confidentiality. Lender agrees to use commercially reasonable
efforts not to disclose Confidential Information to any Person without the prior
consent of Borrowers; provided, however, that nothing herein contained shall
limit any disclosure of the tax structure of the transactions contemplated
hereby, or the disclosure of any information (a) to the extent required by
applicable law, statute, rule, regulation or judicial process or in connection
with the exercise of any right or remedy under any Loan Document, or as may be
required in connection with the examination, audit or similar investigation of
the Lender or any of its Affiliates, (b) to examiners, auditors, accountants or
any regulatory authority, (c) to the officers, partners, managers, directors,
employees, agents and advisors (including independent auditors, lawyers and
counsel) of the Lender or any of its Affiliates, (d) in connection with any
litigation or dispute which relates to this Agreement or any other Loan Document
to which the Lender is a party or is otherwise subject, (e) to a subsidiary or
Affiliate of the Lender, (f) to any assignee or participant (or prospective
assignee or participant) which agrees to be bound by this Section 10.17 and (g)
to any lender or other funding source of the Lender (each reference to Lender in
the foregoing clauses shall be deemed to include the actual and prospective
assignees and participants referred to in clause (f) and the lenders and other
funding sources referred to in clause (g), as applicable for purposes of this
Section 10.17), and provided further, that in no event shall the Lender be
obligated or required to return any materials furnished by or on behalf of
Borrowers or any other Loan Party. The obligations of the Lender under this
Section 10.17 shall supersede and replace the obligations of the Lender under
any confidentiality letter or provision in respect of this financing or any
other financing previously signed and delivered by the Lender to Borrowers or
any of their respective Affiliates.



 -47- 

 

 

10.18        Borrowing Agency Provisions.

 

(a)    Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with the
issuer thereof upon any amendment, extension or renewal of any Letter of Credit
and (viii) otherwise take action under and in connection with this Agreement and
the other Loan Documents, all on behalf of and in the name such Borrower, and
hereby authorizes Lender to pay over or credit all Loan proceeds hereunder in
accordance with the request of Borrowing Agent.

 

(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request. Lender shall not incur
liability to any Borrower as a result thereof.

 

(c)    All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Lender to any
Borrower, failure of Lender to give any Borrower notice of borrowing or any
other notice, any failure of Lender to pursue or preserve its rights against any
Borrower, the release by Lender of any Collateral now or thereafter acquired
from any Borrower, and such agreement by each Borrower to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof. Each Borrower waives all suretyship defenses.

 

[Remainder of Page Intentionally Blank]

 

 

 

 

 -48- 

 

 



IN WITNESS WHEREOF, Borrowers, each other Loan Party signatory hereto, and
Lender have signed this Agreement as of the date first set forth above.

 

Borrowers:   JAC OPERATIONS, INC.     By:  /s/ James R. Meyer    Name: James R.
Meyer    Its: President           FREIGHT CAR SERVICES, INC.     By:  /s/ James
R. Meyer    Name: James R. Meyer    Its: President           JAIX LEASING
COMPANY           By:  /s/ James R. Meyer    Name: James R. Meyer    Its:
President           FREIGHTCAR SHORT LINE, INC.           By:  /s/ James R.
Meyer    Name: James R. Meyer    Its: President           JOHNSTOWN AMERICA, LLC
          By:  /s/ James R. Meyer    Name: James R. Meyer    Its: President

Lender:   SIENA LENDING GROUP LLC     By:  /s/ Anthony Lavinio    Name: Anthony
Lavinio    Its: Authorized Signatory                By:  /s/ Steven Sanicola   
Name: Steven Sanicola    Its: Authorized Signatory


 

 

Signature Page to Loan and Security Agreement

 

 

 

 

FREIGHTCAR ALABAMA, LLC     By:  /s/ James R. Meyer    Name: James R. Meyer   
Its: President           FREIGHTCAR RAIL SERVICES, LLC     By:  /s/ James R.
Meyer    Name: James R. Meyer    Its: President           FREIGHTCAR RAIL
MANAGEMENT SERVICES, LLC           By:  /s/ James R. Meyer    Name: James R.
Meyer    Its: President           FREIGHTCAR NORTH AMERICA, LLC        By:  /s/
James R. Meyer    Name: James R. Meyer    Its: President

 

 

 

 

 

Signature Page to Loan and Security Agreement

 

 

 



 

 

 

 

 

Guarantors:

 

FREIGHTCAR AMERICA, INC.

 

 

By:  /s/ James R. Meyer    Name: James R. Meyer    Its: President

 

 

 

 

 

 

 





Signature Page to Loan and Security Agreement

 

 

 

Information Certificate

 

[See attached]

 

 

 

 

 



[Information Certificates]

 

 

 

Schedule A

Description of Certain Terms

 

1. Loan Limits for Revolving Loans and Letters of Credit:   (a) Maximum
Revolving Facility Amount: $20,000,000 (b) Advance Rates:   (i) Accounts Advance
Rate: 85%; provided, that if Dilution exceeds 3%, Lender may, at its option
(A) reduce such advance rate by the number of full or partial percentage points
comprising such excess or (B) establish a Reserve on account of such excess (the
“Dilution Reserve”). (ii) Inventory Advance Rates: The lesser of (i) 50% and
(ii) 85% of the NOLV Factor of the applicable Eligible Inventory (c) [Reserved].
  (d) Letter of Credit Limit: $0 2. [Reserved]   3. Interest Rate:   (a)
Revolving Loans and Letters of Credit: 3% per annum in excess of the Base Rate
4. Maximum Days re Eligible Accounts:   (a) Maximum days after original invoice
date for Eligible Accounts: Ninety (90) days (b) Maximum days after original
invoice due date for Eligible Accounts: Sixty (60) days 5. Lender’s Bank: Wells
Fargo Bank, National Association and its affiliates
Siena Funding Depository Account
Account # 4986311751
ABA Routing # 121000248
Reference: JAC Operations, Inc.
(which bank may be changed from time to time by notice from Lender to Borrowers)
6. Scheduled Maturity Date: October 8, 2023

 



 A-1 

 

Schedule B

 

Definitions

 

Unless otherwise defined herein, the following terms are used herein as defined
in the UCC: Accounts, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights, Proceeds, Supporting Obligations and Tangible Chattel Paper.

 

As used in this Agreement, the following terms have the following meanings:

 

“Accounts Advance Rate” means the percentage set forth in Section 1(b)(i) of
Schedule A.

 

“Advance Rates” means, collectively, the Accounts Advance Rate and the Inventory
Advance Rate.

 

“Affiliate” means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, any officer or director of the first Person
or any of its Affiliates; provided, however, that neither Lender nor any of its
Affiliates shall be deemed an “Affiliate” of any Borrower for any purposes of
this Agreement. For the purpose of this definition, a “substantial interest”
shall mean the direct or indirect legal or beneficial ownership of more than ten
(10%) percent of any class of equity or similar interest.

 

“Agreement” and “this Agreement” have the meanings set forth in the heading to
this Agreement.

 

“Approved Electronic Communication” means each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail, facsimile, Passport 6.0, or any other equivalent
electronic service, whether owned, operated or hosted by Lender, any of its
Affiliates or any other Person, that any party is obligated to, or otherwise
chooses to, provide to Lender pursuant to this Agreement or any other Loan
Document, including any financial statement, financial and other report, notice,
request, certificate and other information or material; provided that Approved
Electronic Communications shall not include any notice, demand, communication,
information, document or other material that Lender specifically instructs a
Person to deliver in physical form.

 

“Approved Fund” shall mean any Person that is engaged in making, purchasing,
holding or investing in loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (a) the Lender,
(b) an Affiliate of the Lender or (c) an entity or an Affiliate of an entity
that administers or manages the Lender.

 

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback, as at the time of determination, the present value (discounted at a
rate equivalent to the Borrower’s then-current weighted average cost of funds
for borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such Sale and Leaseback, including any
period for which such lease has been extended or may, at the option of the
lessor, be extended. Such present value shall be calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP; provided that, if such Sale and Leaseback results in a
Capital Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of Capital Lease Obligation.

 B-1 

 



“Authorized Officer” means the chief executive officer, chief financial officer
or treasurer of any Borrower and each other Person designated from time to time
by any of the foregoing officers of any Borrower in a notice to Lender, which
designation shall continue in force and effect until terminated in a notice to
Lender from any of the foregoing officers of any Borrower.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).

 

“Base Rate” means, for any day, the greatest of (a) the per annum rate of
interest which is identified as the “Prime Rate” and normally published in the
Money Rates section of The Wall Street Journal (or, if such rate ceases to be so
published, as quoted from such other generally available and recognizable source
as Lender may select) (the “Published Prime Rate”) (and, if any such published
rate is below zero, then the rate determined pursuant to this clause (a) shall
be deemed to be zero), (b) the sum of the Federal Funds Rate plus 0.5% and (c)
3.25% per annum. Any change in the Base Rate due to a change in such Published
Prime Rate or the Federal Funds Rate shall be effective on the effective date of
such change in such Published Prime Rate or the Federal Funds Rate.

 

“Borrowers” has the meaning set forth in the Preamble to this Agreement.

 

“Borrowing Agent” means FCNA acting for itself in its capacity as a Borrower or
in its capacity as agent for all of the Borrowers (including itself).

 

“Borrowing Base” means, as of any date of determination, the Dollar Equivalent
Amount as of such date of determination of (a) the aggregate amount of Eligible
Accounts multiplied by the Accounts Advance Rate; plus (b) the lower of cost or
market value of Eligible Inventory multiplied by the applicable Inventory
Advance Rate; minus (c) all Reserves which Lender has established pursuant to
Section 1.2 (including those to be established in connection with any requested
Revolving Loan or Letter of Credit).

 

“Business Day” means a day other than a Saturday or Sunday or any other day on
which Lender or banks in New York are authorized to close.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrowers, but excluding expenditures made in connection with the
acquisition, replacement, substitution or restoration of assets to the extent
financed (a) from insurance proceeds (or other similar recoveries) paid on
account of the loss of or damage to the assets being replaced or restored or
(b) with cash awards of compensation arising from the taking by eminent domain
or condemnation of the assets being replaced.

 

“Capital Lease” shall mean, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such person prepared in accordance with GAAP. For the avoidance of doubt, no
operating lease (as determined in accordance with GAAP) shall be considered a
Capital Lease.

 

“Capital Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease,
any lease entered into as part of any Sale and Leaseback or any Synthetic Lease,
or a combination thereof, which obligations are (or would be, if such Synthetic
Lease or other lease were accounted for as a Capital Lease) required to be
classified and accounted for as Capital Leases on a balance sheet of such person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof (or the amount that would be capitalized, if such Synthetic Lease or
other lease were accounted for as a Capital Lease) determined in accordance with
GAAP.



 B-2 

 

“CARES Act” shall mean, the Coronavirus Aid, Relief, and Economic Security Act,
or the CARES Act and applicable rules and regulations, as amended from time to
time.

 

“Cash Equivalents” shall mean, as at any date of determination, any of the
following: (a) marketable securities (i) issued or directly and unconditionally
guaranteed as to interest and principal by the government of the United States
of America or (ii) issued by any agency of the United States of America and the
obligations of which are backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
acquisition and having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator), (ii) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000 and (iii) has a
rating of at least AA- from S&P and Aa3 from Moody’s; (d) commercial paper of an
issuer rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
and (g) shares of money market, mutual or similar funds which (i) invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; (ii) has net assets of not less than $500,000,000 and (iii) has
the highest rating obtainable from either S&P or Moody’s.

 

“Closing Date” means October 8, 2020.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all property and interests in property in or upon which a
security interest, pledge or other Lien is granted pursuant to this Agreement or
the other Loan Documents, including all of the property of each Loan Party
described in Section 3.1, but in any event excluding Excluded Assets.

 

“Collections” has the meaning set forth in Section 4.1.

 

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit F hereto to be signed by an Authorized Officer of Borrowing
Agent.



 B-3 

 

“Common Stock” shall mean the common stock of Holdings, par value $0.01 per
share.

 

“Confidential Information” means confidential information that any Loan Party
furnishes to the Lender pursuant to any Loan Document concerning any Loan
Party’s business, but does not include any such information once such
information has become, or if such information is, generally available to the
public or available to the Lender (or other applicable Person) from a source
other than the Loan Parties which is not, to the Lender’s knowledge, bound by
any confidentiality agreement in respect thereof.

 

“Default” means any event which with notice or passage of time, or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.1.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months, that is the result of
dividing the Dollar Equivalent Amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers’ Accounts during such period, by (b) Borrowers’ billings with respect
to Accounts during such period.

 

“Dilution Reserve” has the meaning set forth in Section 1(b)(i) of Schedule A.

 

“Disposition” shall mean, with respect to any Property, any sale, lease,
sublease, assignment, conveyance, transfer, exclusive license or other
disposition thereof (including (i) by way of merger or consolidation, (ii) any
Sale and Leaseback and (iii) any Synthetic Lease); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“Disqualified Equity Interests” shall mean any Equity Interests that, by their
terms (or by the terms of any security or other Equity Interests into which they
are convertible or for which they are exchangeable), or upon the happening of
any event or condition, (a) require the payment of any dividends (other than
dividends payable solely in shares of Qualified Equity Interests), other than as
a result of a change of control, (b) mature or are mandatorily redeemable or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof (other than solely for Qualified Equity Interests), in each case
in whole or in part and whether upon the occurrence of any event, other than as
a result of a change of control, pursuant to a sinking fund obligation on a
fixed date or otherwise (including as the result of a failure to maintain or
achieve any financial performance standards) or (c) are or become convertible
into or exchangeable for, automatically or at the option of any holder thereof,
other than as a result of a change of control any Indebtedness, Equity Interests
or other assets other than Qualified Equity Interests, in the case of each of
clauses (a), (b) and (c), prior to the date that is 91 days after the Maturity
Date at the time of issuance of such Equity Interests (other than (i) following
Payment in Full or (ii) upon a “change in control”; provided that any payment
required pursuant to this clause (ii) is subject to the prior Payment in Full);
provided, however, that if such Equity Interests are issued to any employee or
to any plan for the benefit of employees of Holdings, FCNA or their Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by a Subsidiary in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.



 B-4 

 

“Disqualified Lender” shall mean (a)(i) any Person that is a competitor of
Holdings and its Subsidiaries and (ii) any Person identified by the Borrowing
Agent to the Lender, in each case, which Person has been designated as a
“Disqualified Lender” by written notice to the Lender by Borrowing Agent prior
to the Closing Date or from time to time thereafter and (b) Affiliates of
Persons described in clause (a) above (other than such Affiliates that are bona
fide fixed income investors, debt funds, regulated bank entities or unregulated
lending entities generally engaged in making, purchasing, holding or otherwise
investing in commercial loans, debt securities or similar extensions of credit
in the ordinary course of business) that are either (i) identified in writing by
Borrowing Agent to the Lender from time to time or (ii) reasonably identifiable
as an Affiliate of such Persons on the basis of such Affiliate’s name; provided,
that the inclusion of such Persons as Disqualified Lenders shall not
retroactively apply to disqualify any Persons that have previously acquired an
assignment or participation in the Loans; provided, further, that the term
“Disqualified Lender” shall exclude any Person that Borrowing Agent has
designated as no longer being a “Disqualified Lender” by written notice
delivered to the Lender from time to time.

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount hereof at such time, and (b) as to any amount denominated in
a currency other than Dollars, the equivalent amount in Dollars as determined by
Lender at such time that such amount could be converted into Dollars by Lender
according to prevailing exchange rates selected by Lender.

 

“Dollars” or “$” means United States Dollars, lawful currency for the payment of
public and private debts.

 

“Domestic Foreign Holding Company” means any Domestic Subsidiary that holds no
material assets other than Equity Interests (or Equity Interests and
Indebtedness) of one or more Foreign Subsidiaries that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

 

“Domestic Subsidiary” shall mean any Subsidiary of Holdings organized under the
laws of the United States of America, any State thereof, the District of
Columbia, or any other jurisdiction within the United States of America.

 

“E-Signature” means the process of attaching to or logically associating with an
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Approved Electronic Communication) with the intent to
sign, authenticate or accept such Approved Electronic Communication.

 

“Eligible Account” means, at any time of determination, an Account owned by a
Loan Party which satisfies the general criteria set forth below and which is
otherwise acceptable to Lender in its Permitted Discretion (provided, that
Lender may, in its Permitted Discretion, change the general criteria for
acceptability of Eligible Accounts and shall notify Borrowers of such change
promptly thereafter). An Account shall be deemed to meet the current general
criteria if:

 

(a)       neither the Account Debtor nor any of its Affiliates is an Affiliate,
creditor or supplier of the applicable Loan Party (with Accounts to be
ineligible to the extent of any amounts owed by such applicable Loan Party to
such Person as a creditor or supplier);

 

(b)       it does not remain unpaid more than the earlier to occur of (i) the
number of days after the original invoice date set forth in Section 4(a) of
Schedule A or (ii) the number of days after the original invoice due date set
forth in Section 4(b) of Schedule A;

 

(c)       the Account Debtor or its Affiliates are not past due (or past any of
applicable dates referenced in clause (b) above) on other Accounts owing to the
applicable Loan Party comprising more than 50% of all of the Accounts owing to
the applicable Loan Party by such Account Debtor or its Affiliates;



 B-5 

 

(d)       all Eligible Accounts owing by any single account debtor and its
Subsidiaries and Affiliates (other than Boeing, Taylor Frac, LLC, TTX Company,
and their respective Subsidiaries and Affiliates and those other account debtors
who are listed from time to time on Schedule F annexed hereto, which may be
updated from time to time upon the mutual written (which may be electronic)
agreement of Lender and Borrowers) do not represent more than 25% of all
otherwise Eligible Accounts (provided, that Accounts which are deemed to be
ineligible solely by reason of this clause (d) shall be considered Eligible
Accounts to the extent of the amount thereof which does not exceed 25% of all
otherwise Eligible Accounts); provided that Lender will consider upon written
request from Borrowers, in its sole discretion, additional investment-grade
companies for inclusion hereunder;

 

(e)       the Account complies with each covenant, representation or warranty
contained in this Agreement or any other Loan Document with respect to Eligible
Accounts (including any of the representations set forth in Section 5.4);

 

(f)       the Account is not subject to any contra relationship, counterclaim,
dispute or set-off; provided, that such Account shall be deemed to be ineligible
only to the extent of such contra, counterclaim, dispute or set-off;

 

(g)       the Account Debtor’s chief executive office or principal place of
business is located in the United States or Canada, unless (i) the sale is fully
backed by a letter of credit, guaranty or acceptance acceptable to Lender in its
Permitted Discretion, and if backed by a letter of credit, such letter of credit
has been issued or confirmed by a bank satisfactory to Lender in its Permitted
Discretion, is sufficient to cover such Account, and if required by Lender, the
original of such letter of credit has been delivered to Lender or Lender’s agent
and the issuer thereof notified of the assignment of the proceeds of such letter
of credit to Lender or (ii) such Account is subject to credit insurance payable
to Lender issued by an insurer and on terms, conditions and in an amount
acceptable to Lender in its Permitted Discretion;

 

(h)       the Account is payable solely in Dollars;

 

(i)       it is absolutely owing to such Loan Party and does not arise from a
sale on a bill-and-hold, guarantied sale, sale-or-return, sale-on-approval,
consignment, retainage or any other repurchase or return basis or consist of
progress billings;

 

(j)       [reserved];

 

(k)       the Account Debtor is not the United States of America or any state or
political subdivision (or any department, agency or instrumentality thereof)
(“Governmental Account Debtor”), unless the applicable Loan Party has complied
with the Assignment of Claims Act of 1940 (31 U.S.C. §203 et seq.) or other
applicable similar state or local law in a manner reasonably satisfactory to
Lender;

 

(l)       it is at all times subject to Lender’s duly perfected, first priority
security interest and to no other Lien that is not a Permitted Lien, and the
goods giving rise to such Account (i) were not, at the time of sale, subject to
any Lien except Permitted Liens and (ii) have been sold by the applicable Loan
Party to the Account Debtor in the ordinary course of the applicable Loan
Party’s business and delivered to and accepted by the Account Debtor, or the
services giving rise to such Account have been performed by the applicable Loan
Party and accepted by the Account Debtor in the ordinary course of the
applicable Loan Party’s business;



 B-6 

 

(m)       the Account is not evidenced by Chattel Paper or an Instrument of any
kind (unless delivered to Lender in accordance with Section 3.2 of this
Agreement) and has not been reduced to judgment;

 

(n)       the Account Debtor’s total indebtedness to the applicable Loan Party
does not exceed the amount of any credit limit established by the applicable
Loan Party or Lender in its Permitted Discretion and the Account Debtor is
otherwise deemed to be creditworthy by Lender (provided, that Accounts which are
deemed to be ineligible solely by reason of this clause (n) shall be considered
Eligible Accounts to the extent the amount of such Accounts does not exceed the
lower of such credit limits);

 

(o)       there are no facts or circumstances existing, or which could
reasonably be anticipated to occur, which might result in any adverse change in
the Account Debtor’s financial condition or impair or delay the collectability
of all or any portion of such Account;

 

(p)       Lender has been furnished with all documents and other information
pertaining to such Account which Lender has reasonably requested, or which the
applicable Loan Party is obligated to deliver to Lender, pursuant to this
Agreement;

 

(q)       the applicable Loan Party has not made an agreement with the Account
Debtor to extend the time of payment thereof beyond the time periods set forth
in clause (b) above;

 

(r)       the applicable Loan Party has not posted a surety or other bond in
respect of the contract under which such Account arose; and

 

(s)       the Account Debtor is not subject to any proceeding seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar applicable law.

 

“Eligible Inventory” means, at any time of determination, Inventory owned by a
Loan Party which satisfies the general criteria set forth below and which is
otherwise acceptable to Lender in its Permitted Discretion (provided, that
Lender may, in its Permitted Discretion, change the general criteria for
acceptability of Eligible Inventory and shall notify Borrowers of such change
promptly thereafter). Inventory shall be deemed to meet the current general
criteria if:

 

(a)       it consists of raw materials;

 

(b)       it is in good, new and saleable condition;

 

(c)       it is not slow-moving (defined as inventory units with no usage for 12
months), obsolete, damaged, contaminated, unmerchantable, returned, rejected,
discontinued or repossessed, or supplies and packaging;

 

(d)       it is not in the possession of a processor, consignee or bailee, or
located on premises leased or subleased to the applicable Loan Party, or on
premises subject to a mortgage in favor of a Person other than Lender, unless
(x) such processor, consignee, bailee or mortgagee or the lessor or sublessor of
such premises, as the case may be, has executed and delivered all documentation
which Lender shall require to evidence the subordination or other limitation or
extinguishment of such Person’s rights with respect to such Inventory and
Lender’s right to gain access thereto or (y) a rent Reserve has been established
by Lender in accordance with this Agreement in the case of third party leased
locations, or such other Reserve satisfactory to Lender in its Permitted
Discretion has been established with respect to Inventory in possession of any
processor, consignee or bailee, or located on the premises owned by any Loan
Party subject to a mortgage in favor of a Person other than Lender;



 B-7 

 

(e)       it does not consist of labels, pallets, consigned items, supplies or
packaging;

 

(f)       it meets all standards imposed by any Governmental Authority;

 

(g)       it conforms in all respects to any covenants, warranties and
representations set forth in this Agreement and each other Loan Document;

 

(h)       it is at all times subject to Lender’s duly perfected, first priority
security interest and no other Lien except a Permitted Lien;

 

(i)       it is not purchased or manufactured pursuant to a license agreement
that is not assignable to each of Lender and its transferees, unless such
license agreement is satisfactory to Lender or Lender is in receipt of a
Licensor Consent Agreement in form and substance satisfactory to Lender; and

 

(j)       it is situated at a Collateral location listed in Sections 25-29 of
the Information Certificate or other location of which Lender has been notified
as required by Section 5.8 (and it is not in-transit), in each case which
location must be in the continental United States.

 

“Equity Interests” means, with respect to a Person, all of the shares of stock,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities Exchange Commission under
the Securities Exchange Act of 1934, as in effect from time to time).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations and orders promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code and section 302 of ERISA).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) the termination or the appointment of a trustee to administer,
any Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any material liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a
Loan Party or any ERISA Affiliate.



 B-8 

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Excess Availability” means the amount, as determined by Lender, calculated at
any date, equal to the difference of (a) the lesser of (x) the Maximum Revolving
Facility Amount and all Reserves and (y) the Borrowing Base, minus (b) the
outstanding balance of all Revolving Loans and the Letter of Credit Balance;
provided that if any of the Loan Limits for Revolving Loans is exceeded as of
the date of calculation, then Excess Availability shall be zero.

 

“Excluded Account” means (a) a Deposit Account exclusively used for trust,
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of any Loan Party’s employees, (b) a Deposit Account used solely as
a zero balance account, (c) escrow, trust, fiduciary or similar Deposit Account
exclusively holding funds or property for the benefit of third parties, and (d)
any Deposit Account that, as of any applicable date of determination, has not
had a balance at any time in the preceding thirty (30) days in excess of
$100,000.

 

“Excluded Assets” means:

 

(a)    any fee owned Real Property and any leasehold rights and interests in
Real Property;

 

(b)    commercial tort claims where the amount of damages claimed by the
applicable Loan Party is less than $250,000;

 

(c)    governmental licenses, state or local franchises, charters and
authorizations and any other property and assets to the extent that the Lender
may not validly possess a security interest therein under applicable
requirements of law (including, without limitation, rules and regulations of any
Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization that has not been obtained after the applicable Loan Party has
used commercially reasonable efforts to do so, other than to the extent such
prohibition or limitation on possessing a security interest therein is rendered
ineffective under the UCC or other applicable requirements of law
notwithstanding such prohibition or limitation;

 

(d)    any lease, license, permit or agreement to the extent that a grant of a
security interest therein (i) is prohibited by applicable requirements of law
other than to the extent such prohibition is rendered ineffective under the UCC
or other applicable requirements of law notwithstanding such prohibition or
(ii) to the extent and for so long as it would violate or invalidate the terms
thereof (in each case, after giving effect to the relevant provisions of the UCC
or other applicable requirements of law) or would give rise to a termination
right of an unaffiliated third party thereunder or require consent of an
unaffiliated third party thereunder (except to the extent such provision is
overridden by the UCC or other requirements of law), in each case, only to the
extent that such limitation on such pledge or security interest is otherwise
permitted under Section 5.25(k);

 

(e)    (i) margin stock (to the extent a security interest therein would violate
the provisions of the regulations of the Board of Governors, including
Regulation T, Regulation U or Regulation X) and (ii) Equity Interests in any
Person other than Wholly Owned Subsidiaries that cannot be pledged without the
consent of unaffiliated third parties (unless such consent has been obtained);

 

(f)     (i) voting Equity Interests in excess of 65% (or such greater percentage
that could not reasonably be expected to cause any material adverse Tax
consequences) of the total voting Equity Interests in any Excluded Foreign
Subsidiary and (ii) any assets of any Excluded Foreign Subsidiary (including
100% of the Equity Interests in any Subsidiary whose immediate parent is an
Excluded Foreign Subsidiary);



 B-9 

 

(g)    any intent-to-use trademark or service mark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect thereto
and acceptance thereof by the United States Patent and Trademark Office, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of or
void such intent-to-use trademark or service mark application or any
registration that may issue therefrom under applicable federal law;

 

(h)    machinery and equipment located at the Shoals Facility that is
transferred to the landlord, the Mexican Joint Ventures or the Mexican
Subsidiaries or otherwise disposed of in connection with the Shoals Facility
Lease Termination; and

 

(i)     particular assets if and for so long as, if reasonably agreed by the
Lender and the Borrowers, the cost of creating a pledge or security interest in
such assets exceed the practical benefits to be obtained by the Lender;

 

provided, however, that Excluded Assets shall not include any proceeds,
substitutions or replacements of any Excluded Assets referred to in clauses (a)
through (i) (unless such proceeds, substitutions or replacements would
independently constitute Excluded Assets referred to in clauses (a) through
(i)).

 

“Excluded Foreign Subsidiary” shall mean, for so long as any such Subsidiary’s
status as a Guarantor (or the pledge of such Subsidiary’s Equity Interests or
assets) could reasonably be expected to cause adverse Tax consequences, (a) each
Foreign Subsidiary that is a “controlled foreign corporation” within the meaning
of Section 957 of the Code, and (b) each Domestic Foreign Holding Company. For
avoidance of doubt, the definition of Excluded Foreign Subsidiary shall include
any Foreign Subsidiaries in existence on the Closing Date.

 

“Excluded Subsidiaries” shall mean (a) any Subsidiary that is not a Wholly Owned
Subsidiary of a Loan Party, (b) any Immaterial Subsidiary, (c) any special
purpose securitization vehicle (or similar entity), (d) any captive insurance
Subsidiary, (e) any not-for-profit Subsidiary and (f) any Excluded Foreign
Subsidiary. Notwithstanding anything herein to the contrary, no Subsidiary shall
be deemed an Excluded Subsidiary under this Agreement if it is not an Excluded
Subsidiary under the Term Debt Loan Agreement or any permitted refinancing in
respect thereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of Lender, its lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which such Lender (i) becomes a party to this
Agreement or acquires a participation, or (ii) changes its lending office,
except in each case to the extent that, pursuant to Section 9.1 amounts with
respect to such Taxes were payable either to such Lender’s assignor (or Lender
granting such participation) or to such Lender immediately before it changed its
lending office immediately before such assignment or grant of participation; (c)
Taxes that would not have been imposed but for such Recipient’s failure to
comply with Section 9.1(e) (except where the failure to comply with Section
9.1(e) was the result of a change in law, ruling, regulation, treaty, directive,
or interpretation thereof by a Governmental Authority after the date the
Recipient became a party to this Agreement or a Participant) and (d) any U.S.
federal withholding Taxes imposed pursuant to FATCA.



 B-10 

 

“Existing Credit Facility” shall mean that certain Credit and Security Agreement
dated as of April 12, 2019 among Holdings, JAC Operations, Inc., Freight Car
Services, Inc. Johnstown America, LLC, FreightCar Rail Services, LLC, FreightCar
Roanoke, LLC and FreightCar Alabama, LLC, as borrowers, FreightCar Short Line,
Inc. and the Borrower (f/k/a FCAI Holdings, LLC), as guarantors, and BMO Harris
Bank N.A., as Lender, as it may have been amended, restated, supplemented or
otherwise modified prior to the Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 147(b)(1) of the Code.

 

“FCNA” has the meaning set forth in the Preamble to this Agreement.

 

“Fee Letter” means that certain Fee Letter, dated as of the date hereof, between
Borrowers and Lender.

 

“Fiscal Year” means the fiscal year of Borrowers which ends on December 31 of
each year.

 

“Foreign Subsidiary” shall mean any Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination, in any case consistently applied.

 

“Gil Family” shall mean, individually or collectively, as the context may
require, Jesus Gil, Alejandro Gil and Salvador Gill and any of their Affiliates.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee Obligation” shall mean, with respect to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit), if to induce the creation of
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation of any guaranteeing person shall be deemed to be the
lower of (1) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (2) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrowers in good
faith.



 B-11 

 

“Guarantors” has the meaning set forth in the heading to this Agreement.

 

“Holdings” means FreightCar America, Inc., a Delaware corporation.

 

“Immaterial Subsidiary” shall mean any Subsidiary designated by the Borrowing
Agent as an Immaterial Subsidiary if and for so long as such Immaterial
Subsidiary, together with all other Immaterial Subsidiaries so designated as
Immaterial Subsidiaries, does not have (a) total assets at such time exceeding
2.5% of the total assets of Holdings and its Subsidiaries, on a consolidated
basis, or (b) total revenues and operating income for the most recent 12-month
period for which financial statements are available exceeding 2.5% of the total
revenues and operating income for the most recent 12-month period of Holdings
and its Subsidiaries, on a consolidated basis; provided that any Subsidiary
would not be an Immaterial Subsidiary to the extent the above required terms are
not satisfied.

 

“Indebtedness” means (without duplication), with respect to any Person, (a) all
obligations or liabilities, contingent or otherwise, for borrowed money, (b) all
obligations represented by promissory notes, bonds, debentures or the like, or
on which interest charges are customarily paid, (c) all liabilities secured by
any Lien on property owned or acquired, whether or not such liability shall have
been assumed, but if such obligation has not been assumed, then such obligation
shall be valued at the lesser of the amount of the amount of such obligation and
the fair market value of the property securing the obligation at any time of
determination, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (e) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade payables which
are not ninety (90) days past the invoice date incurred in the ordinary course
of business, but including the maximum potential amount payable under any
earn-out or similar obligations), (f) all Capital Leases of such Person, (g) all
obligations (contingent or otherwise) of such Person as an account party or
applicant in respect of letters of credit and/or bankers’ acceptances, or in
respect of financial or other hedging obligations, (h) all Equity Interests
issued by such Person subject to repurchase or redemption at any time on or
prior to the Scheduled Maturity Date, other than voluntary repurchases or
redemptions that are at the sole option of such Person, (i) all principal
outstanding under any synthetic lease, off-balance sheet loan or similar
financing product, and (j) all Guarantees, endorsements (other than for
collection in the ordinary course of business) and other contingent obligations
in respect of the obligations of others.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.



 B-12 

 

“Information Certificates” means (a) as of the Closing Date, the information
certificate annexed hereto and (b) as of any date after the Closing Date, the
information certificate(s) described in the immediately foregoing clause (a) as
most recently updated and delivered to Lender.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement between
Lender and Term Debt Agent and acknowledged by Borrowers, which will be entered
into upon the initial funding under the Term Debt Loan Agreement.

 

“Inventory Advance Rate” means the percentages set forth in Section 1(b)(ii) of
Schedule A.

 

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC and (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Issuers” means the collective reference to each issuer of Investment Property.

 

“Judgment Currency” has the meaning set forth in Section 6.3(b).

 

“Junior Indebtedness” shall mean, collectively, any Indebtedness of any Loan
Party that is (x) secured by a Lien that is junior in priority to the Lien
securing the Obligations, (y) by its terms subordinated in right of payment to
all or any portion of the Obligations pursuant to subordination terms reasonably
satisfactory to the Lender or (z) unsecured.

 

“Lender” has the meaning set forth in the heading to this Agreement.

 

“Letter of Credit” has the meaning set forth in Section 1.1.

 

“Letter of Credit Balance” means the sum of (a) the aggregate undrawn face
amount of all outstanding Letters of Credit and (b) all interest, fees and costs
due or, in Lender’s estimation, likely to become due in connection therewith.

 

“Letter of Credit Limit” means the amount set forth in Section 1(e) of
Schedule A.



 B-13 

 

“Lien” means any pledge, hypothecation, assignment, charge, deposit arrangement,
encumbrance, easement, lien (statutory or other), security interest, or other
security arrangement and any other preference, priority, or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

“Loan Account” has the meaning set forth in Section 2.4.

 

“Loan Documents” means, collectively, this Agreement and all notes, guaranties,
security agreements, certificates, landlord’s agreements, the Fee Letter, and
all other agreements, documents and instruments now or hereafter executed or
delivered by any Borrower, any Loan Party in connection with, or to evidence the
transactions contemplated by, this Agreement.

 

“Loan Guaranty” means Section 8 of this Agreement.

 

“Loan Limits” means, collectively, the Loan Limits for Revolving Loans and
Letters of Credit set forth in Section 1 of Schedule A and all other limits on
the amount of Loans and Letters of Credit set forth in this Agreement.

 

“Loan Party” means, individually, any Borrower, any Guarantor or any Subsidiary
party to this Agreement; and “Loan Parties” means, collectively, Borrowers,
Guarantors and all Subsidiaries party to this Agreement. For avoidance of doubt,
no Railcar Leasing Subsidiary or any Excluded Subsidiary shall be a Loan Party.

 

“Loans” means, collectively, the Revolving Loans.

 

“Material Adverse Effect” means any event, act, omission, condition or
circumstance which, which individually or in the aggregate, has or could
reasonably be expected to have a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Loan Parties taken
as a whole, (b) the ability of any Loan Party to perform any of its material
obligations under any of the Loan Documents, or (c) the validity or
enforceability of, or Lender’s rights and remedies under, any of the Loan
Documents.

 

“Material Contract” means any agreement, contract or instrument (other than (x)
agreements, contracts or instruments with customers of any Loan Party and (y)
the Shoals Facility Lease) to which any Loan Party is a party or by which any
Loan Party or any of its properties is bound (other than the Loan Documents)
(i) pursuant to which any Loan Party is required to make payments or other
consideration, or will receive payments or other consideration, in excess of
$5,000,000 in any 12-month period, (ii) governing, creating, evidencing or
relating to Material Indebtedness of any Loan Party or (iii) the termination or
suspension of which, or the failure of any party thereto to perform its
obligations thereunder, could reasonably be expected to have a Material Adverse
Effect.

 

“Material Indebtedness” shall mean Indebtedness (other than the Obligations) of
any Loan Party in an individual principal amount of $5,000,000 or more.

 

“Maturity Date” means the Scheduled Maturity Date (or if earlier the Termination
Date), or such earlier date as the Obligations may be accelerated in accordance
with the terms of this Agreement (including without limitation pursuant to
Section 7.2).

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.5.



 B-14 

 

“Maximum Liability” has the meaning set forth in Section 8.9.

 

“Maximum Revolving Facility Amount” means the amount set forth in Section 1(a)
of Schedule A.

 

“Mexican ABL Credit Facility” shall mean the revolving credit facility evidenced
by a revolving credit agreement in form and substance reasonably satisfactory to
the Lender, which may be entered into after the Closing Date, by the Mexican
Subsidiaries, as borrowers, and the lenders from time to time party thereto, as
amended, restated, supplemented, refinanced, replaced or otherwise modified from
time to time, and which shall (i) have revolving credit commitments in an
aggregate principal amount reasonably satisfactory to the Lender and (ii) be
secured only by inventory and related assets owned by the Mexican Subsidiaries
and located in Mexico.

 

“Mexican Joint Ventures” shall mean, prior to the consummation of the Mexico JV
Transaction, collectively, (a) FCA-Fasemex, LLC, a Delaware limited liability
company and the outstanding equity interests of which are owned 50% by FCNA and
50% by Fasemex, Inc., (b) FCA-Fasemex, S. de R.L., de C.V., an entity organized
under the laws of Mexico and the outstanding equity interests of which are owned
50% by FCNA, 43% by Fabricaciones y Servicios de México, S.A. de C.V. and 7% by
Agben México, S.A. de C.V., and (c) FCA-Fasemex Enterprise, S. de R.L., de C.V.,
an entity organized under the laws of Mexico and the outstanding equity
interests of which are owned 50% by FCNA, 43% by Fabricaciones y Servicios de
México, S.A. de C.V. and 7% by Agben México, S.A. de C.V.

 

“Mexican Subsidiaries” shall mean, upon the consummation of the Mexico JV
Transaction, collectively, (a) FCA-Fasemex, S. de R.L., de C.V., an entity
organized under the laws of Mexico, and (b) FCA-Fasemex Enterprise, S. de R.L.,
de C.V., an entity organized under the laws of Mexico

 

“Mexico Facility” shall mean that certain facility located at Tepic 1100,
Colonia California, Coahuila, México, C.P. 25870.

 

“Mexico Facility Landlord” means Fabricaciones y Servicios de México, S.A. de
C.V.

 

“Mexico Facility Lease” means that certain Amended and Restated Lease Agreement,
to be entered into by FCA-Fasemex, S. de R.L., de C.V., as lessee, and the
Mexico Facility Landlord, as lessor, in connection with the lease of the Mexico
Facility.

 

“Mexico JV Acquisition Agreement” shall mean that certain Equity Purchase
Agreement, to be entered into on or prior to the Closing Date (as defined in the
Term Debt Loan Agreement), by and among FCNA, Fasemex, Inc., a Texas
corporation, Fabricaciones y Servicios de México, S.A. de C.V., an entity
organized under the laws of Mexico, and Agben México, S.A. de C.V., an entity
organized under the laws of Mexico.

 

“Mexico JV Transaction” shall mean, the acquisition by FCNA of 50% of each of
the outstanding equity interests in (a) FCA-Fasemex, LLC, a Delaware limited
liability company, (b) FCA-Fasemex, S. de R.L., de C.V., an entity organized
under the laws of Mexico and (c) FCA-Fasemex Enterprise, S. de R.L., de C.V., an
entity organized under the laws of Mexico, pursuant to the Mexico JV Acquisition
Agreement.

 

“Minimum Liquidity” means on any date of determination, an amount equal to
Excess Availability plus immediately available unrestricted cash on hand less
outstanding or held checks.



 B-15 

 

“Moody’s” shall mean Moody’s Investor Service, Inc. and any successor thereto.

 

“Monthly Financial Model” means a report substantially in the form of Exhibit G
hereto to be signed by an Authorized Officer of Borrowing Agent.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“NOLV Factor” means the quotient, expressed as a percentage, of (a) the Net
Orderly Liquidation Value of Eligible Inventory divided by (b) the book value of
Eligible Inventory, which will be adjusted monthly or at such other times as
Lender shall determine in its Permitted Discretion.

 

“Non-Paying Guarantor” has the meaning set forth in Section 8.10.

 

“Non-U.S. Recipient” has the meaning set forth in Section 9.1(e)(ii).

 

“Notice of Borrowing” has the meaning set forth in Section 1.4.

 

“Obligations” means all present and future Loans, advances, debts, liabilities,
fees, expenses, obligations, guaranties, covenants, duties and indebtedness at
any time owing by any Borrower or any Loan Party to Lender, whether evidenced by
this Agreement or any other Loan Document, whether arising from an extension of
credit, opening of a Letter of Credit, guaranty, indemnification or otherwise,
whether direct or indirect, whether absolute or contingent, whether due or to
become due, and whether arising before or after the commencement of a proceeding
under the Bankruptcy Code or any similar statute.

 

“Organic Documents” means, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes, that are Other
Connection Taxes imposed with respect to an assignment (other than assignment
made pursuant to Section 9.2(b)).

 

“Overadvance” has the meaning set forth in Section 1.7(a).

 

“Parent Expenses” shall mean:

 

(a)costs (including all professional fees and expenses) incurred by Holdings in
connection with reporting obligations under or otherwise incurred in connection
with compliance with applicable laws, rules or regulations of any governmental,
regulatory or self-regulatory body or stock exchange, or any indenture or other
agreement or instrument relating to Indebtedness of FCNA or any Subsidiary,
including in respect of any reports filed with respect to the Securities Act,
the Exchange Act or the respective rules and regulations promulgated thereunder;

 B-16 

 

(b)customary indemnification obligations of Holdings owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with any such Person to the extent relating to FCNA and its
Subsidiaries;

 

(c)obligations of Holdings in respect of director and officer insurance
(including premiums therefor) to the extent relating to FCNA or any of its
Subsidiaries;

 

(d)general corporate overhead expenses, including professional fees and expenses
and other operational expenses of Holdings related to the ownership or operation
of the business of FCNA any of its Subsidiaries; and

 

(e)expenses incurred by Holdings in connection with any public offering or other
sale of Equity Interests or Indebtedness:

 

(i)where the net proceeds of such offering or sale are intended to be received
by or contributed to FCNA or any Subsidiary;

 

(ii)in a pro-rated amount of such expenses in proportion to the amount of such
net proceeds intended to be received by or contributed to FCNA or any
Subsidiary; or

 

(iii)otherwise on an interim basis prior to completion of such offering, so long
as Holdings shall cause the amount of such expenses to be repaid to FCNA or the
relevant Subsidiary out of the proceeds of such offering promptly if completed.

 

“Participant” has the meaning set forth in Section 10.10.

 

“Passport 6.0” means the electronic and/or internet-based system approved by
Lender for the purpose of making notices, requests, deliveries, communications,
and for the other purposes contemplated in this Agreement or otherwise approved
by Lender, whether such system is owned, operated or hosted by Lender, any of
its Affiliates or any other Person.

 

“Paying Guarantor” has the meaning set forth in Section 8.10.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA, and any sections of the Code or ERISA related thereto
that are enacted after the date of this Agreement.



 B-17 

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) (including a Multiple Employer Plan or a Multiemployer Plan) that
is maintained or is contributed to by a Loan Party and or ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

 

“Permitted Asset Dispositions” means:

 

(a)       Dispositions of surplus, obsolete or worn out Property and Property no
longer used or useful in the conduct of the business of FCNA or any Subsidiary
in the ordinary course of business;

 

(b)       the lapse, abandonment, cancellation or non-exclusive license of any
immaterial Intellectual Property in the ordinary course of business;

 

(c)       Dispositions of inventory or goods held for sale in the ordinary
course of business;

 

(d)       Dispositions permitted by Section 5.25(c) (excluding Section
5.25(c)(v) and Section 5.25(c)(ix));

 

(e)       any sale or issuance of (i) the Equity Interests of any Subsidiary to
Holdings or any Loan Party, (ii) the Equity Interests of any Subsidiary that is
not a Loan Party to any other Subsidiary that is not a Loan Party and (iii) the
Warrants to the Term Debt Lenders or their Affiliates;

 

(f)       any Disposition of other assets for fair market value not to exceed
$2,500,000 per fiscal year of Holdings; provided that (i) no Default or Event of
Default exists or would result therefrom and (ii) at least 75% of the total
consideration for any such Disposition shall be received by FCNA and the
Subsidiaries in the form of cash and Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than non-consensual Liens
permitted by Section 5.25(a));

 

(g)       transfers of condemned Property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such Property as part of an insurance
settlement;

 

(h)       Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to, customary buy/sell arrangements between the joint
venture parties set forth in joint venture agreements and similar binding
agreements;

 

(i)       the sale or discount, in each case without recourse and in the
ordinary course of business, of overdue accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables);

 

(j)       transfers of Property by (i) Holdings or FCNA to any Loan Party, (ii)
any Loan Party to Holdings, the Borrowers or any other Loan Party or (iii) any
Subsidiary that is not a Loan Party to (A) Holdings or any Loan Party for no
more than fair market value or (B) any other Subsidiary that is not a Loan
Party;

 

(k)       dispositions and/or terminations of leases, subleases, licenses and
sublicenses in the ordinary course of business and which do not materially
interfere with the business of FCNA or any of the Subsidiaries;

 

(l)       Dispositions of Cash Equivalents;

 B-18 

 



(m)       Dispositions of Property (other than Equity Interests or all or
substantially all of the assets of Holdings or of its Subsidiaries) to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;

 

(n)       the unwinding of any Swap Contract in accordance with its terms;

 

(o)       to the extent constituting Dispositions, (i) Liens permitted by
Section 5.25(b), (ii) Restricted Payments permitted by Section 5.25(e)
(excluding Section 5.25(e)(viii)), (iii) Investments permitted by Section
5.25(g), and (iv) Sale and Leasebacks permitted by Section 5.25(i); and

 

(p)       (i) the Shoals Facility Lease Termination and (ii) Dispositions of
machinery and equipment relating in connection with the closing of the Shoals
Facility to the Mexican Joint Ventures, the Mexican Subsidiaries or otherwise,
including any further Dispositions of such machinery and equipment by the
Mexican Joint Ventures or the Mexican Subsidiaries.

 

“Permitted Discretion” means a determination made in good faith by Lender in the
exercise of reasonable (from the perspective of an asset-based secured lender)
business judgment.

 

“Permitted Equity Issuance” shall mean the sale or issuance of any Equity
Interests (a) pursuant to any employee stock or stock option compensation plan,
(b) pursuant to the exercise of the Warrants by the Term Debt Lenders or their
Affiliates in accordance with the terms thereof and (c) by Holdings in
connection with the Mexico JV Transaction.

 

“Permitted Indebtedness” means:

 

(a)       Indebtedness of any Loan Party created under this Agreement and under
the other Loan Documents;

 

(b)       unsecured Indebtedness of FCNA owing to any Subsidiary, and of any
Subsidiary owing to FCNA or any other Subsidiary, to the extent constituting an
Investment permitted by clause (iii) of the definition of Permitted Investments;
provided that (i) if any such Indebtedness owed to a Loan Party shall be
evidenced by a promissory note, such promissory note shall be pledged to the
Lender in accordance with the terms of this Agreement and (ii) all such
Indebtedness of any Loan Party owed to any Subsidiary that is not a Loan Party
shall be subject to and evidenced by the Subordinated Intercompany Note;

 

(c)       Indebtedness in respect of Capital Lease Obligations and Purchase
Money Obligations financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by the Borrowers or
any Subsidiary within 270 days after the acquisition, construction, repair,
replacement, lease or improvement of the applicable asset in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding;

 

(d)       Indebtedness outstanding on the Closing Date and listed on Section 40
of the Information Certificate and any Permitted Refinancing Debt in respect
thereof;

 

(e)       Guarantee Obligations by Holdings, FCNA, the Borrowers or any
Subsidiary in respect of any Indebtedness of FCNA, the Borrowers or any
Subsidiary otherwise permitted to be incurred by FCNA, the Borrower or such
Subsidiary hereunder; provided that (A) no Guarantee Obligations in respect of
any Junior Indebtedness shall be permitted unless the guaranteeing party shall
have also provided a guarantee of the Obligations on the terms set forth in this
Agreement and (B) if the Indebtedness being guaranteed is subordinated to the
Obligations, such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable to the Lender as those contained in
the subordination of such Indebtedness;



 B-19 

 

(f)       Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business, and not for speculative purposes, to protect against (i)
changes in interest rates or (ii) changes in commodity prices or foreign
exchange rates; provided however, that the aggregate amount of all such
Indebtedness under this clause (ii) at any one time outstanding shall not exceed
$1,000,000;

 

(g)       Indebtedness of FCNA, the Borrowers or any Subsidiary arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by FCNA, the Borrowers or such Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is repaid within five Business Days;

 

(h)       (i) Indebtedness of FCNA, the Borrowers or any Subsidiary in the form
of earn-outs, indemnification, incentive, non-compete, consulting or other
similar arrangements and other contingent obligations in respect of any
Investments permitted by Section 5.25(f) (before any liability associated
therewith becomes fixed) and (ii) Indebtedness incurred by FCNA, the Borrowers
or any Subsidiary arising from agreements providing for indemnification related
to sales of goods or adjustment of purchase price or similar obligations in any
case incurred in connection with the Disposition of any business, assets or
Subsidiary;

 

(i)       Indebtedness of FCNA, the Borrowers or any Subsidiary in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments created or issued in the ordinary course of business in
connection with workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof
(or within such longer period as is permitted without interest or other charges
under the benefit plan under which reimbursement is to be made);

 

(j)       obligations in respect of performance, bid, customs, government,
appeal and surety bonds, performance and completion guaranties and similar
obligations provided by the Borrowers or any Subsidiary, in each case in the
ordinary course of business;

 

(k)       Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;

 

(l)       (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Holdings or any Subsidiary incurred in the ordinary
course of business and (ii) Indebtedness consisting of obligations of Holdings
or any Subsidiary under deferred compensation or other similar arrangements
incurred in connection with the Transactions and any Investment permitted
hereunder;

 

(m)       to the extent constituting Indebtedness, take-or-pay obligations
contained in supply arrangements;

 

(n)       the Term Debt Permitted Indebtedness (and any refinancing in respect
of such Term Debt Permitted Indebtedness that is incurred in accordance with the
terms of the Intercreditor Agreement);



 B-20 

 

(o)       Indebtedness in connection with treasury management and commercial
credit card, merchant card and purchase or procurement card services entered
into in the ordinary course of business;

 

(p)       additional Indebtedness of FCNA, the Borrowers or any Subsidiary in an
aggregate principal amount not to exceed $2,500,000 at any one time outstanding;

 

(q)       unsecured Indebtedness in the form of the SBA PPP Loan the aggregate
principal amount of which does not exceed $10,000,000 at any time;

 

(r)       (i) Indebtedness and (ii) Guarantee Obligations or letters of credit,
bank guaranties, surety bonds and similar instruments, in each case, (x)
incurred in the ordinary course of business in respect of obligations owed to
suppliers, customers, franchisees, lessors, licensees or sublicensees or (y)
otherwise constituting Investments permitted by clause (x) of the definition of
Permitted Investments;

 

(s)       Indebtedness of the Mexican Subsidiaries under the Mexican ABL Credit
Facility (and any refinancing in respect thereof); and

 

(t)       all premium (if any), interest (including post-petition interest),
fees, expenses, charges, amortization of original issue discount, interest paid
in kind and additional or contingent interest on obligations described in
clauses (a) through (s) above.

 

“Permitted Investments” means:

 

(a)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(b)       Investments by Holdings or any of its Subsidiaries in cash and Cash
Equivalents and Investments in assets that were Cash Equivalents when such
Investment was made;

 

(c)       Investments by Holdings or any of the Subsidiaries in the Borrowers or
any of the Subsidiaries; provided that (x) any Investment made by any Subsidiary
that is not a Loan Party in any Loan Party pursuant to this clause (c) shall be
subordinated in right of payment to the Loans pursuant to the Subordinated
Intercompany Note and (y) the aggregate amount of such Investments in
Subsidiaries that are not Loan Parties shall not exceed $1,000,000 at any one
time outstanding;

 

(d)       guarantees by Holdings or any of its Subsidiaries of leases (other
than Capital Leases) or of other obligations of FCNA or any of the Subsidiaries
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

 

(e)       loans or advances to officers, directors, managers and employees of
Holdings or any of its Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings directly from such issuing entity (provided that the
amount of such loans and advances shall be contributed to FCNA in cash as common
equity) and (iii) for any other purpose not described in the foregoing clauses
(i) and (ii); provided that the aggregate principal amount of all loans and
advances outstanding at any time under this clause (e) shall not exceed
$500,000;

 

(f)       Investments to the extent that payment for such Investments is made
solely with Equity Interests (other than Disqualified Equity Interests) of
Holdings;



 B-21 

 

(g)       Investments by FCNA or any of the Subsidiaries in joint ventures or
similar arrangements in an aggregate amount at any one time outstanding not to
exceed $1,000,000 (in each case, determined on the date such Investment is made,
with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value);

 

(h)       Investments (including debt obligations and Equity Interests) received
in the ordinary course of business by FCNA or any Subsidiary in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, suppliers and customers
arising out of the ordinary course of business or upon the foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment;

 

(i)       Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

 

(j)       Investments (i) existing or contemplated pursuant to legally binding
written commitments on the Closing Date and set forth on Section 50 of the
Information Certificate and any modification, replacement, renewal or extension
thereof and (ii) existing on the Closing Date by Holdings or any Subsidiary in
the Borrowers or any other Subsidiary and any modification, replacement, renewal
or extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such original Investment as set forth on
Section 50 of the Information Certificate or as otherwise permitted by this
definition;

 

(k)       Investments in Swap Contracts permitted under clause (f) of the
definition of Permitted Indebtedness;

 

(l)       Investments arising as a result of payments permitted by Section
5.25(g)(i);

 

(m)       consummation of the Transactions pursuant to and in accordance with
the Loan Documents;

 

(n)       Investments arising directly out of the receipt by FCNA or any
Subsidiary of non-cash consideration for any sale of assets permitted under
Section 5.25(d); provided that, in the case of any sale made in reliance on
clause (f) of the definition of Permitted Asset Dispositions, such non-cash
consideration shall in no event exceed 25% of the total consideration received
for such sale;

 

(o)       Investments consisting of the licensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
persons;

 

(p)       Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(q)       to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business;

 

(r)       advances of payroll payments to employees in the ordinary course of
business;

 

(s)       loans or advances by FCNA to Holdings in an aggregate amount not to
exceed the amount of Restricted Payments permitted to be made to Holdings in
accordance with Section 5.25(e);



 B-22 

 

(t)       so long as no Event of Default shall have occurred and be continuing
or would result therefrom, additional Investments in an aggregate amount at any
one time outstanding not to exceed $3,000,000; provided that no Investment may
be made pursuant to this clause (t) in any Subsidiary for the purpose of making
a Restricted Payment prohibited pursuant to Section 6.05;

 

(u)       Investments in FreightCar (Shanghai) Trading Co., Ltd. to fund
operations and overhead expenses in an aggregate amount not to exceed $500,000
in any fiscal year;

 

(v)       [reserved];

 

(w)       Investments of the kind permitted in the immediately foregoing clause
(b) that are (i) funded solely with deposits from customers or (ii) funded
partially with deposits from customers; provided, that any portion of such
Investment not funded by customer deposits shall be required to be permitted
under another clause of this definition;

 

(y)       Investments by Holdings or any of its Subsidiaries in the Mexican
Joint Ventures in an aggregate amount at any one time outstanding not to exceed
$10,000,000; and

 

(z) to the extent constituting Investments, guarantee obligations of the
Borrower or any Subsidiary of leases (other than Capital Lease Obligations),
customer contracts or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business.

 

“Permitted Liens” means:

 

(a)       Liens pursuant to any Loan Document;

 

(b)       Liens in existence on the Closing Date and listed on Section 41 of the
Information Certificate, and any Lien granted as a replacement or substitute
therefor; provided that any such replacement or substitute Lien (i) does not
secure an aggregate amount of Indebtedness or other obligations, if any, greater
than that secured on the Closing Date (minus the aggregate amount of any
permanent repayments and prepayments thereof since the Closing Date but only to
the extent that such repayments and prepayments by their terms cannot be
reborrowed or redrawn and do not occur in connection with a refinancing of all
or a portion of such Indebtedness) and (ii) does not encumber any Property other
than the Property subject thereto on the Closing Date (plus improvements and
accessions to such Property);

 

(c)       Liens for Taxes not yet due or that are being contested in good faith
by appropriate proceedings diligently conducted; provided that adequate reserves
with respect thereto are maintained on the books of Holdings or the applicable
Subsidiary, in conformity with GAAP;

 

(d)       statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business that secure amounts not overdue for a
period of more than 30 days (or, if more than 30 days overdue, that are unfiled
and no other action has been taken to enforce such Lien) or that are being
contested in good faith by appropriate proceedings diligently conducted;
provided that adequate reserves with respect thereto are maintained on the books
of Holdings or the applicable Subsidiary, in conformity with GAAP;

 

(e)       (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any of its Subsidiaries;



 B-23 

 

(f)       deposits and other Liens to secure the performance of bids, trade
contracts, governmental contracts and other similar contracts (other than
Indebtedness for borrowed money), leases (other than Capital Leases), subleases,
statutory obligations, surety, stay, judgment and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(g)       encumbrances shown as exceptions in the title insurance policies
insuring mortgages, easements, zoning restrictions, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, do not materially detract
from the value, or materially interfere with the use, of the Property subject
thereto or materially interfere with the ordinary conduct of the business of
Holdings or any of its Subsidiaries, taken as a whole;

 

(h)       Liens securing Indebtedness permitted under clause (c) of the
definition of Permitted Indebtedness; provided that (i) such Liens do not at any
time encumber any Property other than the Property financed by such Indebtedness
and (ii) the Indebtedness secured thereby does not exceed, at the time of
incurrence thereof, the lesser of the cost or fair market value of the Property
secured by such Lien;

 

(i)       Liens on insurance policies and proceeds thereof securing the
financing of the premiums with respect thereto;

 

(j)       any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, sublease, license or sublicense entered into by Holdings or any
of its Subsidiaries in the ordinary course of its business and covering only the
assets so leased or licensed;

 

(k)       Liens on equipment arising from precautionary UCC financing statements
regarding operating leases of equipment;

 

(l)       (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) Liens on
specific items of inventory or other goods and proceeds thereof of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit permitted pursuant to Section 5.25(a) issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

 

(m)       Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Holdings and its
Subsidiaries in the ordinary course of business permitted by this Agreement;

 

(n)       Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is permitted by this Agreement;

 

(o)       Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;



 B-24 

 

(p)       (i) Liens that are contractual or common law rights of set-off
relating to (A) the establishment of depository relations in the ordinary course
of business with banks not given in connection with the issuance of Indebtedness
or (B) pooled deposit or sweep accounts of Holdings, the Borrower and any
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings and its Subsidiaries and (ii)
other Liens securing cash management obligations (that do not constitute
Indebtedness) in the ordinary course of business;

 

(q)       Liens of a collection bank arising under Section 4-208 or Section
4-210 of the UCC on items in the course of collection;

 

(r)       Liens on Equity Interests in joint ventures securing obligations of
such joint venture;

 

(s)       judgment Liens in respect of judgments not constituting an Event of
Default under Section 7.1(d);

 

(t)       Liens created under the Term Debt Documents to secure the Term Debt
Permitted Indebtedness, which are subject to the Intercreditor Agreement;

 

(u)       Liens securing the Mexican ABL Credit Facility; provided, that such
Liens only encumber inventory and related assets owned by the Mexican
Subsidiaries and located in Mexico and other assets acceptable to the Lender;
and

 

(v)       Liens not otherwise permitted by this definition on assets not
otherwise constituting Collateral so long as (i) the aggregate outstanding
principal amount of the obligations secured thereby and (ii) the aggregate fair
market value (determined, in the case of each such Lien, as of the date such
Lien is incurred) of the assets subject thereto does not exceed $1,000,000 at
any one time.

 

“Permitted Refinancing Debt” shall mean any modification, refinancing,
refunding, renewal or extension of any Indebtedness; provided that (i) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness being
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (ii) such modification, refinancing,
refunding, renewal or extension has a maturity no earlier and a weighted average
life to maturity no shorter than the Indebtedness being modified, refinanced,
refunded, renewed or extended; (iii) at the time thereof, no Default or Event of
Default shall have occurred and be continuing; (iv) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is unsecured, such
modification, refinancing, refunding, renewal or extension is unsecured; (v) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms, taken as a whole, at least as favorable to Lender
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended; (vi) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is secured, such
modification, refinancing, refunding, renewal or extension is secured by no more
collateral than the Indebtedness being modified, refinanced, refunded, renewed
or extended; and (vii) the primary obligors and guarantors in respect of such
Indebtedness being modified, refinanced, refunded, renewed or extended remain
the same (or constitute a subset thereof); provided that one or more new
obligors and/or guarantors may be added if they are already Loan Parties, are
contemporaneously added as Loan Parties at the time of such modification,
refinancing, refunding, renewal or extension, or are not required to be Loan
Parties because they are Excluded Subsidiaries.



 B-25 

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by any Loan Party or any such plan
to which any Loan Party (or with respect to any plan subject to Section 412 or
430 of the Code or Section 302 or Title IV of ERISA, any ERISA Affiliate) is
required to contribute.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.

 

“Protective Advances” has the meaning set forth in Section 1.3.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any fixed or capital assets; provided, however, that (i) such Indebtedness is
incurred within 30 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such Person and (ii) the amount
of such Indebtedness does not exceed the lesser of 100% of the fair market value
of such fixed or capital asset or the cost of the acquisition, installation,
construction or improvement thereof, as the case may be.

 

“Qualified Equity Interests” shall mean Equity Interests that are not
Disqualified Equity Interests.

 

“Railcar Leasing Subsidiary” means each of FreightCar America Leasing, LLC, a
Delaware limited liability company, FreightCar America Leasing 1, LLC, a
Delaware limited liability company, FreightCar America Capital Leasing, LLC, a
Delaware limited liability company, and FreightCar America Railcar Management,
LLC, a Delaware limited liability company.

 

“Real Property” means all real property held or used by any Loan Party, which
relevant Loan Party owns in fee or in which it holds a leasehold interest as a
tenant, including as of the Closing Date.

 

“Recipient” means any Lender, Participant, or any other recipient of any payment
to be made by or on account of any Obligation of any Loan Party under this
Agreement or any other Loan Document, as applicable.

 

“Refinancing” shall mean the repayment in full and termination of the
Indebtedness under the Existing Credit Facility on or prior to the Closing Date.

 

“Register” has the meaning set forth in Section 10.9(a).

 

“Released Parties” has the meaning set forth in Section 6.1.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reserves” means, as of any date of determination, without duplication of any
other reserves or items that are otherwise addressed or excluded through
eligibility criteria, reserves in amounts that the Lender deems necessary or
appropriate, in each case including, but not limited to, in its Permitted
Discretion and subject to Section 1.2 to establish and maintain (a) to reflect
any impediments to the Lender’s ability to realize upon the Collateral included
in the Borrowing Base or the proceeds thereof, (b) to reflect claims and
liabilities that the Lender determines will need to be satisfied in connection
with the realization upon the Collateral included in the Borrowing Base or the
proceeds thereof, (c) to reflect criteria, events, conditions, contingencies or
risks which adversely affect any component of the Borrowing Base or the proceeds
thereof, or (d) to reflect matters that adversely affect the enforceability or
priority of the Lender on the Collateral (including, (x) reserves with respect
to sums that any Borrowers are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased personal property assets, rents or other
amounts payable under such leases) and has failed to pay, (y) reserves for
slow-moving Inventory and Inventory shrinkage, and (z) reserves for rebates,
discounts, warranty claims and returns); provided, further that, to the extent
that any Reserve is in respect of amounts that may be payable to third parties,
the Lender may, at its option, but without duplication, deduct such Reserve from
the Maximum Revolving Facility Amount at any time that the Maximum Revolving
Facility Amount is less than the amount of the Borrowing Base.



 B-26 

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.

 

“Revolving Loans” has the meaning set forth in Section 1.1.

 

“S&P” shall mean S&P Global Ratings and any successor thereto.

 

“Sale and Leaseback” has the meaning set forth in Section 5.25(i).

 

“SBA PPP Loan” shall mean a loan incurred by Holdings under 15 U.S.C. 636(a)
(36) (as added to the Small Business Act by Section 1102 of the CARES Act).

 

“Scheduled Maturity Date” means the date set forth in Section 6 of Schedule A.

 

“Securities Act” means the Securities of Act of 1933, as amended.

 

“Senior Officer” means the chief executive officer or chief financial officer of
any Loan Party.

 

“Servicer” means Siena Lending Group LLC, a Delaware limited liability company,
in its a capacity as servicer.

 

“Shoals Facility” shall mean the railcar manufacturing facility located at 1200
Haley Drive, Cherokee, Alabama 35616.

 

“Shoals Facility Lease” shall mean that certain Industrial Facility Lease dated
as of September 29, 2011 between Teachers’ Retirement Systems of Alabama and
Employees’ Retirement System of Alabama, as landlord, and Navistar, Inc., as
tenant, which lease was assigned to FreightCar Alabama, LLC pursuant to that
certain Assignment and Assumption of Lease dated as of February 28, 2018.

 

“Shoals Facility Lease Termination” shall mean the termination of the Shoals
Facility Lease in a manner that does not require any additional cash payment by
the Loan Parties and is otherwise in form and substance reasonably satisfactory
to the Lender.



 B-27 

 

“Solvent” means, with respect to any Person, as of any date of determination, on
a consolidated basis, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise,” as of such date, (b) the
“present fair saleable value” of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the liability of
such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, (d) such Person will be able to pay its
debts as they mature and (e) such Person is not insolvent within the meaning of
any applicable requirements of law. For purposes of this definition, (i) “debt”
shall mean liability on a “claim,” (ii) “claim” shall mean any (A) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (B) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured and
(iii) such other quoted terms used in this definition shall be determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors.

 

“Springing DACA Event” means (a) any date on which Borrower has Minimum
Liquidity of less than $7,500,000 or (b) the occurrence and during the
continuance of an Event of Default.

 

“Stated Rate” has the meaning set forth in Section 2.5.

 

“Subordinated Intercompany Note” means the Subordinated Intercompany Note
substantially in the form of Exhibit H.

 

“Subsidiary” means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
Equity Interests at the time of determination. Unless the context indicates
otherwise, references to a Subsidiary shall be deemed to refer to a Subsidiary
of Borrowers. Notwithstanding the foregoing, no Excluded Subsidiary shall be a
Subsidiary for any purposes hereunder or under any other Loan Document.

 

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case for
the purpose of hedging the foreign currency, interest rate or commodity risk
associated with the operations of the Subsidiaries.



 B-28 

 

“Synthetic Lease” shall mean, as to any Person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is accounted for as an operating lease under GAAP
and (ii) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes or (b) (i) a synthetic,
off-balance sheet or tax retention lease or (ii) an agreement for the use or
possession of property (including a Sale and Leaseback), in each case under this
clause (b), creating obligations that do not appear on the balance sheet of such
person but which, upon the application of the Bankruptcy Code or under any other
bankruptcy or insolvency law of a foreign jurisdiction to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

 

“Tax Distribution Amount” shall mean any Taxes measured by income of Holdings,
FCNA or any Subsidiary for which Holdings (or another member of any group filing
a consolidated, unitary or combined tax return with Holdings) is liable, up to
an amount not to exceed the amount of any such Taxes that Holdings and its
Subsidiaries would have been required to pay on a separate group basis if
Holdings and its Subsidiaries had paid tax on a consolidated, combined, group,
affiliated or unitary basis on behalf of an affiliated group consisting only of
Holdings and its Subsidiaries, taking into account any net operating losses or
other attributes of Holdings or its Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Debt Agent” means U.S. Bank National Association or a similar institution
in its capacity as agent for the Term Debt Lenders under the Term Debt
Documents, together with its successors and permitted assigns.

 

“Term Debt Documents” means, collectively, (i) the Term Debt Loan Agreement, and
(ii) all other instruments, agreements and documents executed in connection
therewith.

 

“Term Debt Loan Agreement” means that certain Credit Agreement dated on or about
October 9, 2020 by and between Term Debt Agent, Term Debt Lenders, Holdings and
FCNA.

 

“Term Debt Lenders” means each of the financial institutions from time to time
party to the Term Debt Loan Agreement and the other Term Debt Documents as
lenders.

 

“Term Debt Permitted Indebtedness” means the Indebtedness evidenced by the Term
Debt Documents in an aggregate principal amount outstanding at any time not to
exceed the Term Loan Maximum Amount (as defined in the Intercreditor Agreement).

 

“Termination Date” means the date on which all of the Obligations have been paid
in full in cash (other than unasserted contingent indemnification obligations)
and all of Lender’s lending commitments under this Agreement and under each of
the other Loan Documents have been terminated.

 

“Transactions” shall mean collectively, the transactions to occur on or prior to
the Closing Date (as defined in the Term Debt Loan Agreement) pursuant to the
Loan Documents and the Term Debt Loan Agreement, including (a) the execution,
delivery and performance of the Loan Documents, the initial borrowings hereunder
and the use of proceeds thereof; (b) the Refinancing; (c) the execution,
delivery and performance of the Term Debt Documents; (d) the consummation of the
Shoals Facility Lease Termination; (e) the consummation of the Mexico JV
Transaction; and (f) the payment of Transaction Expenses.



 B-29 

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of the Subsidiaries in connection with the Transactions
(including payments to officers, employees and directors as payouts or special
or retention bonuses to be paid on the Closing Date (as defined in the Term Debt
Loan Agreement), this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

 

“UCC” means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or such other applicable
jurisdiction.

 

“Warrants” means the warrants issued by Holdings to the Term Debt Lenders or
their Affiliates pursuant to the Term Debt Loan Agreement to purchase Common
Stock in accordance with the terms thereof.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person. Unless otherwise qualified, all
references to a “Wholly Owned Subsidiary” or to “Wholly Owned Subsidiaries” in
this Agreement shall refer to a Wholly Owned Subsidiary or Wholly Owned
Subsidiaries of Holdings.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrowers or
Lender shall so request, Lender and Borrowers shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided, that until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrowers shall provide to Lender financial statements
and other documents required under this Agreement and the other Loan Documents
which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (Codification of Accounting
Standards 825-10) to value any Indebtedness or other liabilities of any Loan
Party at “fair value”, as defined therein.

 

Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capital Leases, in the event of a change
in GAAP after the Closing Date requiring all leases to be capitalized, only
those leases (assuming for purposes of this paragraph that they were in
existence on the Closing Date) that would constitute Capital Leases on the
Closing Date shall be considered Capital Leases (and all other such leases shall
constitute operating leases) and all calculations and deliverables under this
Agreement or the other Loan Documents shall be made in accordance therewith
(other than the financial statements delivered pursuant to this Agreement;
provided, that all such financial statements delivered to Lender in accordance
with the terms of this Agreement after the date of such change in GAAP shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such change).



 B-30 

 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. “Or” shall
be construed to mean “and/or”. Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such Person.
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including”, respectively. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds. Time is of the essence for each performance
obligation of the Loan Parties under this Agreement and each Loan Document. All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication. References to any statute or act shall include all
related current regulations and all amendments and any successor statutes, acts
and regulations. References to any agreement, instrument or document (a) shall
include all schedules, exhibits, annexes and other attachments thereto and (b)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, restated, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein or in any other Loan
Document). The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Unless
otherwise specified herein Dollar ($) baskets set forth in the representations
and warranty, covenants and event of default provisions of this Agreement (and
other similar baskets) are calculated as of each date of measurement by the
Dollar Equivalents thereof as of such date of measurement.

 



 B-31 

 

Schedule C

 

[Reserved]

 

 

 

 

 

 

 

 

 

 

 



 C-1 

 

Schedule D

 

Provide Lender with each of the documents set forth below at the following times
in form satisfactory to Lender:

 

No later than the date that is 45 days after the Closing Date

·      a historical financial model for Passport 6.0, in a form to be determined
by Lender

[image_001.gif]

Weekly, but in any event no later than the date of each Loan made or more
frequently if Lender reasonably requests

·      a detailed aging, by total, of Borrowers’ Accounts, together with an
Account roll-forward with supporting details supplied from sales journals,
collection journals, credit registers and any other records, with respect to
Borrowers’ Accounts (delivered electronically in an acceptable format)

·      a summary aging, by vendor, of each Loan Party’s accounts payable and any
book overdraft and an aging, by vendor, of any held checks (delivered
electronically in an acceptable form)

·      if Borrowers’ Minimum Liquidity is less than $7,500,000, a detailed
Inventory perpetual report with respect to Borrowers’ Inventory together with a
listing by category and location of Inventory (delivered electronically in an
acceptable format)

·      copies of invoices (not to exceed 3 invoices per month; provided that
such limit shall not apply after the occurrence and during the continuance of an
Event of Default) together with corresponding shipping and delivery documents.

Monthly (no later than the 20th day of each calendar month)

·      a detailed calendar month end aging, by total, of Borrowers’ Accounts,
together with a monthly Account roll-forward with respect to Borrowers’
Accounts, in a format acceptable to Lender in its reasonable discretion, tied to
the beginning and ending Account balances of Borrowers’ general ledger
(delivered electronically in an acceptable format)

·      a summary calendar month end aging, by vendor, of each Loan Party’s
accounts payable and any book overdraft and an aging, by vendor, of any held
checks (delivered electronically in an acceptable format)

·      a detailed calendar month end Inventory perpetual report with respect to
Borrowers’ Inventory together with a listing by category and location of
Inventory (delivered electronically in an acceptable format)

·      a detailed calculation of Inventory of Borrowers that is not eligible for
the Borrowing Base (delivered electronically in an acceptable format)

·      a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrowers’ calendar month end general ledger accounts to its monthly financial
statements including any book reserves related to each category

·      a monthly sales backlog report

·      a detailed list of all accruals at calendar month end

 

 D-1 

 



Monthly (no later than the 30 days after the end of each calendar month), as set
forth in Section 5.15(b)

·      the unaudited interim financial statements of each Loan Party as of the
end of such month and of the portion of such Fiscal Year then elapsed

·      a Monthly Financial Model and trial balance (referred to as the “FTA”)
for Passport 6.0, in a form to be determined by Lender

·      a Compliance Certificate

Bi-Annually (in January and in July of each calendar year)

·      a detailed list of each Loan Party’s customers, with address and contact
information

·      a detailed list of each Loan Party’s vendors, with address and contact
information

Annually (within 30 days after the end of each Fiscal Year of Borrowers)

·      an updated Information Certificate(s), true and correct in all material
respects as of the date of delivery, accompanied by a certificate executed by an
Authorized Officer of Borrowers and substantially in the form of Exhibit F
hereto (it being understood and agreed that no such update shall serve to cure
any existing Event of Default, including any Event of Default resulting from any
failure to provide any such disclosure to Lender on an earlier date or any
breach of any earlier made representation and/or warranty)

Yearly (no later than 90 days after the end of each Fiscal Year of Borrowers),
as set forth in Section 5.15(a)

·      audited financial statements of each Loan Party as of the end of such
Fiscal Year

·      a Compliance Certificate

Yearly (no later than 30 days after the end of each Fiscal Year of Borrowers),
as set forth in Section 5.15(d)

·      monthly business projections for the following Fiscal Year for the Loan
Parties on a consolidated basis

·      an updated Information Certificate reflecting all changes since the date
of the information most recently received by the Lender pursuant to this
requirement.

 

 



 D-2 

 

Schedule E

 

Financial Covenants

 

(a)    Minimum Liquidity. Commencing with the first full month ending after the
Closing Date, Borrowers shall not permit Minimum Liquidity, tested weekly (or
more frequently in Lender’s Permitted Discretion) on the date Borrowers deliver
the Borrowing Base report to Lender (together with a Compliance Certificate)
pursuant to Schedule D, to be less than $5,000,000.

 

(b)    Minimum Excess Availability. Commencing with the first full month ending
after the Closing Date, Borrowers shall not permit Excess Availability, tested
weekly (or more frequently in Lender’s Permitted Discretion) on the date
Borrowers deliver the Borrowing Base report to Lender (together with a
Compliance Certificate) pursuant to Schedule D, to be less than $2,000,000.

 

 

 

 

 

 

 

 



 E-1 

 

Schedule F

 

Account Debtors Excluded from Concentration Limits

 

1.The Boeing Company

2.Taylor Frac, LLC

3.TTX Company

4.Lycon Inc.

5.The National Railroad Passenger Corporation, DBA Amtrak

6.CIT

7.Each of their respective Subsidiaries and Affiliates

 

 

 

 

 



 F-1 

 

Exhibit A

 

FORM OF NOTICE OF BORROWING

 

[letterhead of Borrowing Agent]

 

Siena Lending Group LLC
9 W Broad Street, 6th Floor
Stamford, Connecticut 06902
Attention: Steve Sanicola

 

Dear Mr. Sanicola:

 

Please refer to the Loan and Security Agreement dated as of October ____, 2020
(as amended, restated or otherwise modified from time to time, the “Loan
Agreement”) among the undersigned, as a Borrower and Borrowing Agent, each of
the other Borrowers (as defined therein) the Loan Parties (as defined therein)
party thereto, and Siena Lending Group LLC, as Lender. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Loan Agreement. This notice is given pursuant to Section 1.4 of the Loan
Agreement and constitutes a representation by Borrowing Agent, on behalf of
Borrowers, that the conditions specified in Section 1.6 of the Loan Agreement
have been satisfied. Without limiting the foregoing, (a) each of the
representations and warranties set forth in the Loan Agreement and in the other
Loan Documents is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that are already qualified as to “materiality” or “Material Adverse
Effect” in the text thereof) as of the date hereof (or to the extent any
representations or warranties are expressly made solely as of an earlier date,
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that are already qualified as to “materiality” or
“Material Adverse Effect” in the text thereof) as of such earlier date), both
before and after giving effect to the Loans requested hereby, and (b) no Default
or Event of Default is in existence, both before and after giving effect to the
Loans requested hereby (if not true, in the “Comments Regarding Exceptions”
section below, specify the Default of Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Borrowers with
respect to such Default of Event of Default).

 

Borrowing Agent, on behalf of Borrowers, hereby requests a borrowing under the
Loan Agreement as follows:

 

The aggregate amount of the proposed borrowing is $[______________]. The
requested borrowing date for the proposed borrowing (which is a Business Day) is
[______________], [____].

 

Borrowing Agent has caused this Notice of Borrowing to be executed and delivered
by its Authorized Officer thereunto duly authorized on [_____________].

 

Comments Regarding Exceptions: ______________________________.

 

  [Borrowing Agent]         By:     Title:  

 



 Ex. A-1 

 

Exhibit B

 

CLOSING CHECKLIST

 

[attached]

 

 

 

 

 

 

 

 

 

 

 



 Ex. B-1 

 

Exhibit C

 

CLIENT USER FORM

 

Siena Lending Group LLC
Passport 6.0 – Client User Form

 

Borrowing Agent: ________

 

Borrower Number: ________

 

Loan and Security Agreement Date: October 8, 2020

 

We, being two Authorized Officers of the above Borrower (the “Borrowing Agent”),
refer to the above Loan and Security Agreement (as amended, restated or
otherwise modified from time to time, the “Loan Agreement”) between the
Borrowing Agent, each of the other Borrowers (as defined therein) and Siena
Lending Group LLC. This is the Client User Form, used to determined client
access to Passport 6.0.

 

Being duly authorized by the Borrowing Agent, we each confirm that the following
people have been authorized by the Borrowing Agent to have access (Full Access
or Read Only, as indicated below) to Passport 6.0:

 

First Name Last Name Full Access or Read Only Access2 Email Address Phone Number
                                       

 

[BORROWING AGENT]              By:    By:            Name:    Name:   Title:   
Title:   Date:    Date:  

 

 



________________________

2 Note: “Full Access” means the designated user will have the following rights:
(i) upload documents into Passport 6.0; (ii) access to Borrowers’ portal within
Passport 6.0 module; and (iii) authority to request advances. “Read Only Access”
means the designated user will be limited to (i) and (ii).

 Ex. C-1 

 

Exhibit D

 

AUTHORIZED ACCOUNTS FORM

 

 

Siena Lending Group LLC
Authorized Accounts Form

 

 

Borrowing Agent: ________

 

Borrower Number: ________

 

Loan and Security Agreement Date: October 8, 2020



 

I, being an Authorized Officer of the above Borrower (the “Borrowing Agent”),
refer to the above Loan and Security Agreement (as amended, restated or
otherwise modified from time to time, the “Loan Agreement”) between the
Borrowing Agent, each of the other Borrowers (as defined therein) and Siena
Lending Group LLC (“Lender”). This is the Authorized Accounts Form, referring to
authorized operating bank accounts of the Borrowers. Terms defined in the Loan
Agreement have the same meaning when used in this Authorized Accounts Form.

 

Being duly authorized by the Borrowing Agent, I confirm that the following
operating bank accounts of the Borrowing Agent are the accounts into which the
proceeds of any Loan may be paid:

 

Bank Routing Number Account number Account name                                
                       

 

[BORROWING AGENT]              By:    By:            Name:    Name:   Title:   
Title:   Date:    Date:  

 

 Ex. D-1 

 

Exhibit E-1

 

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

JAC OPERATIONS, INC.

125 S. Wacker Drive, Suite 1500
Chicago, IL 60606

 

VIA OVERNIGHT COURIER

 

___________________________

___________________________

___________________________

 

Re: Loan Transaction with Siena Lending Group LLC

 

Ladies and Gentlemen:

 

Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the “Financing Arrangements”) with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:

 

If remitting payment via wire transfer, please wire transfer the monies to the
following account:

 

  Transit Number (RTN/ABA):  __________________________   Bank Name: 
__________________________   Account Name:  __________________________  
Beneficiary Account Number:  __________________________   Reference: 
__________________________

 

If payment by check:

 

  Made payable to:  JAC OPERATIONS, INC.          Mailed to: 
___________________________      ___________________________     
___________________________       

 

Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.



 Ex. E-1 

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).

 

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 



 Ex. E-1 

 

Very truly yours,

 

JAC OPERATIONS, INC.

 

 

By:     Name:     Title:    

 

 

 

cc:  Siena Lending Group LLC    9 W Broad Street, 6th Floor    Stamford, CT
06902    Attention: Steven Sanicola

 

 

 

 

 



 Ex. E-1 

 

Exhibit E-2

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

FREIGHT CAR SERVICES, INC.

125 S. Wacker Drive, Suite 1500
Chicago, IL 60606

 

VIA OVERNIGHT COURIER

 

___________________________

___________________________

___________________________

 

Re: Loan Transaction with Siena Lending Group LLC

 

Ladies and Gentlemen:

 

Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the “Financing Arrangements”) with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:

 

If remitting payment via wire transfer, please wire transfer the monies to the
following account:

 

  Transit Number (RTN/ABA):  __________________________   Bank Name: 
__________________________   Account Name:  __________________________  
Beneficiary Account Number:  __________________________   Reference: 
__________________________

 

  If payment by check:             Made payable to:  FREIGHT CAR SERVICES, INC.
         Mailed to:  ___________________________     
___________________________      ___________________________

 



 Ex. E-2 

 

Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).

 

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 



 Ex. E-3 

 

Very truly yours,

 

FREIGHT CAR SERVICES, INC.

 

 

By:       Name:     Title:    

 

 

 

cc:  Siena Lending Group LLC    9 W Broad Street, 6th Floor    Stamford, CT
06902    Attention: Steven Sanicola

 

 

 

 

 

 

 

 

 



 Ex. E-2 

 

Exhibit E-3

 

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

JAIX LEASING COMPANY

125 S. Wacker Drive, Suite 1500
Chicago, IL 60606

 

VIA OVERNIGHT COURIER

 

___________________________

___________________________

___________________________

 

Re: Loan Transaction with Siena Lending Group LLC

 

Ladies and Gentlemen:

 

Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the “Financing Arrangements”) with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:

 

If remitting payment via wire transfer, please wire transfer the monies to the
following account:

 

  Transit Number (RTN/ABA):  __________________________   Bank Name: 
__________________________   Account Name:  __________________________  
Beneficiary Account Number:  __________________________   Reference: 
__________________________

 

  If payment by check:             Made payable to:  JAIX LEASING COMPANY       
  Mailed to:  ___________________________      ___________________________     
___________________________

 



 Ex. E-3 

 

Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).

 

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 



 Ex. E-3 

 

Very truly yours,

 

JAIX LEASING COMPANY

 

 

By:     Name:     Title:    

 

 

 

cc:  Siena Lending Group LLC    9 W Broad Street, 6th Floor    Stamford, CT
06902    Attention: Steven Sanicola

 

 

 

 

 

 

 

 



 Ex. E-3 

 

Exhibit E-4

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

FREIGHTCAR SHORT LINE, INC.

125 S. Wacker Drive, Suite 1500
Chicago, IL 60606

 

VIA OVERNIGHT COURIER

 

___________________________

___________________________

___________________________

 

Re: Loan Transaction with Siena Lending Group LLC

 

Ladies and Gentlemen:

 

Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the “Financing Arrangements”) with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:

 

If remitting payment via wire transfer, please wire transfer the monies to the
following account:

 

  Transit Number (RTN/ABA):  __________________________   Bank Name: 
__________________________   Account Name:  __________________________  
Beneficiary Account Number:  __________________________   Reference: 
__________________________

 

  If payment by check:             Made payable to:  FREIGHTCAR SHORT LINE, INC.
         Mailed to:  ___________________________     
___________________________      ___________________________

 



 Ex. E-4 

 

Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).

 

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 

 



 Ex. E-4 

 

Very truly yours,

 

FREIGHTCAR SHORT LINE, INC.

 

 

By:     Name:     Title:    

 

 

 

cc:  Siena Lending Group LLC    9 W Broad Street, 6th Floor    Stamford, CT
06902    Attention: Steven Sanicola

 

 

 

 

 

 

 

 

 



 Ex. E-4 

 

Exhibit E-5

 

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

JOHNSTOWN AMERICA, LLC

125 S. Wacker Drive, Suite 1500
Chicago, IL 60606

 

VIA OVERNIGHT COURIER

 

___________________________

___________________________

___________________________

 

Re: Loan Transaction with Siena Lending Group LLC

 

Ladies and Gentlemen:

 

Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the “Financing Arrangements”) with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:

 

If remitting payment via wire transfer, please wire transfer the monies to the
following account:

 

  Transit Number (RTN/ABA):  __________________________   Bank Name: 
__________________________   Account Name:  __________________________  
Beneficiary Account Number:  __________________________   Reference: 
__________________________

 

  If payment by check:             Made payable to:  JOHNSTOWN AMERICA, LLC     
    Mailed to:  ___________________________      ___________________________  
   ___________________________

 



 Ex. E-5 

 

Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).

 

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 



 Ex. E-5 

 

Very truly yours,

 

JOHNSTOWN AMERICA, LLC

 

 

By:     Name:     Title:    

 

 

 

cc:  Siena Lending Group LLC    9 W Broad Street, 6th Floor    Stamford, CT
06902    Attention: Steven Sanicola

 

 

 

 

 

 

 

 

 

 



 Ex. E-5 

 

Exhibit E-6

 

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

FREIGHTCAR ALABAMA, LLC

125 S. Wacker Drive, Suite 1500
Chicago, IL 60606

 

VIA OVERNIGHT COURIER

 

___________________________

___________________________

___________________________

 

Re: Loan Transaction with Siena Lending Group LLC

 

Ladies and Gentlemen:

 

Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the “Financing Arrangements”) with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:

 

If remitting payment via wire transfer, please wire transfer the monies to the
following account:

 

  Transit Number (RTN/ABA):  __________________________   Bank Name: 
__________________________   Account Name:  __________________________  
Beneficiary Account Number:  __________________________   Reference: 
__________________________

 

  If payment by check:             Made payable to:  FREIGHTCAR ALABAMA, LLC  
       Mailed to:  ___________________________      ___________________________
     ___________________________

 



 Ex. E-6 

 

Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).

 

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 



 Ex. E-6 

 

Very truly yours,

 

FREIGHTCAR ALABAMA, LLC

 

 

By:     Name:     Title:    

 

 

 

cc:  Siena Lending Group LLC    9 W Broad Street, 6th Floor    Stamford, CT
06902    Attention: Steven Sanicola

 

 

 

 

 

 

 

 

 

 



 Ex. E-6 

 

Exhibit E-7

 

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

FREIGHTCAR RAIL SERVICES, LLC

125 S. Wacker Drive, Suite 1500
Chicago, IL 60606

 

VIA OVERNIGHT COURIER

 

___________________________

___________________________

___________________________

 

Re: Loan Transaction with Siena Lending Group LLC

 

Ladies and Gentlemen:

 

Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the “Financing Arrangements”) with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:

 

If remitting payment via wire transfer, please wire transfer the monies to the
following account:

 

  Transit Number (RTN/ABA):  __________________________   Bank Name: 
__________________________   Account Name:  __________________________  
Beneficiary Account Number:  __________________________   Reference: 
__________________________

 

  If payment by check:             Made payable to:  FREIGHTCAR RAIL SERVICES,
LLC          Mailed to:  ___________________________     
___________________________      ___________________________

 



 Ex. E-7 

 

Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).

 

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 



 Ex. E-7 

 

Very truly yours,

 

FREIGHTCAR RAIL SERVICES, LLC

 

 

By:     Name:     Title:    

 

 

 

cc:  Siena Lending Group LLC    9 W Broad Street, 6th Floor    Stamford, CT
06902    Attention: Steven Sanicola

 

 

 

 

 

 

 

 

 



 Ex. E-7 

 

Exhibit E-8

 

FORM OF ACCOUNT DEBTOR NOTIFICATION

 

FREIGHTCAR RAIL MANAGEMENT SERVICES, LLC

125 S. Wacker Drive, Suite 1500
Chicago, IL 60606

 

VIA OVERNIGHT COURIER

 

___________________________

___________________________

___________________________

 

Re: Loan Transaction with Siena Lending Group LLC

 

Ladies and Gentlemen:

 

Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the “Financing Arrangements”) with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.

 

You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:

 

If remitting payment via wire transfer, please wire transfer the monies to the
following account:

 

  Transit Number (RTN/ABA):  __________________________   Bank Name: 
__________________________   Account Name:  __________________________  
Beneficiary Account Number:  __________________________   Reference: 
__________________________

 

  If payment by check:             Made payable to:  FREIGHTCAR RAIL MANAGEMENT
SERVICES, LLC          Mailed to:  ___________________________     
___________________________      ___________________________

 



 Ex. E-8 

 

Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.

 

This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).

 

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 



 Ex. E-8 

 

Very truly yours,

 

FREIGHTCAR RAIL MANAGEMENT SERVICES, LLC

 

 

By:     Name:     Title:    

 

 

 

cc:  Siena Lending Group LLC    9 W Broad Street, 6th Floor    Stamford, CT
06902    Attention: Steven Sanicola

 

 

 

 

 

 

 

 

 



 Ex. E-8 

 

Exhibit F

FORM OF COMPLIANCE CERTIFICATE

[letterhead of Borrowing Agent]

 

To:  Siena Lending Group LLC    9 W Broad Street, 6th Floor    Stamford,
Connecticut 06902    Attention: Steven Sanicola

 

Re: Compliance Certificate dated _______________

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan and Security Agreement dated as of
October 8, 2020 (as amended, restated or otherwise modified from time to time,
the “Loan Agreement”) by and among Siena Lending Group LLC (together with its
successors and assigns, “Lender”), JAC Operations, Inc., a Delaware corporation
(“JAC”), Freight Car Services, Inc., a Delaware corporation (“Freight”), JAIX
Leasing Company, a Delaware corporation (“JAIX”), FreightCar Short Line, Inc., a
Delaware corporation (“Short”), Johnstown America, LLC, a Delaware limited
liability company (“Johnstown”), FreightCar Alabama, LLC, a Delaware limited
liability company (“Alabama”), FreightCar Rail Services, LLC, a Delaware limited
liability company (“Rail”), and FreightCar Rail Management Services, LLC, a
Delaware limited liability company (“Management” and together with JAC, Freight,
JAIX, Short, Johnstown, Alabama, Rail, and any other Person who from time to
time becomes a Borrower hereunder, collectively, the “Borrowers” and each
individually, a “Borrower”) and each of the Loan Parties (as defined therein)
party thereto. Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Loan Agreement unless specifically defined herein.

 

Pursuant to Section 5.15 of the Loan Agreement, the undersigned Authorized
Officer of Borrowing Agent, on behalf of the Borrowers, hereby certifies (solely
in his capacity as an officer of Borrowing Agent and not in his individual
capacity) that:

 

1.       [The financial statements of Borrowers for the ___ -month period ending
_____________ attached hereto have been prepared in accordance with GAAP, and
fairly present in all material respects the financial condition of Borrowers for
the periods and as of the dates specified therein.]3

 

2.       As of the date hereof, there does not exist any Default or Event of
Default.

 

3.       Borrowers are in compliance with the applicable financial covenants
contained in Section 5.26 of the Loan Agreement [for the periods covered by this
Compliance Certificate][as of the date of this Compliance Certificate]4.
Attached hereto are statements of all relevant facts and computations in
reasonable detail sufficient to evidence Borrowers’ compliance with such
financial covenants, which computations were made in accordance with GAAP.

 

________________________

3 Note: Not required when delivering this certificate only with the Borrowing
Base report.

4 Note: Borrower to choose second option when delivering this certificate with
the Borrowing Base report.

 Ex. F-1 

 



IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
Authorized Officer this ____ day of _______________, ______.

 

 

 

  [BORROWING AGENT]         By:     Name:     Title:  

 

 

 

 

 

 

 

 

 



 Ex. F-2 

 

Exhibit G

 

FORM OF MONTHLY FINANCIAL MODEL

 

[See attached]

 

 

 

 

 

 

 

 

 

 



 Ex. G 

 

Exhibit H

 

FORM OF SUBORDINATED INTERCOMPANY NOTE

 

[See attached]

 

 

 

 

 

 

 

 

 

 

Ex. G



 

 

